Exhibit 10.1

 

AMENDED AND RESTATED $2,750,000,000 CREDIT AGREEMENT

 

dated as of

March 2, 2015

 

among

 

SIMON PROPERTY GROUP, L.P.

 

THE INSTITUTIONS FROM TIME TO TIME

PARTY HERETO AS LENDERS

 

and

 

JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT

and

J.P. MORGAN SECURITIES LLC

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

AS JOINT LEAD ARRANGERS AND JOINT BOOKRUNNERS

 

and

 

CITIGROUP GLOBAL MARKETS INC., PNC BANK, NATIONAL ASSOCIATION,
RBS SECURITIES INC., SUMITOMO MITSUI BANKING CORPORATION and
U.S. BANK NATIONAL ASSOCIATION,

AS JOINT LEAD ARRANGERS

 

and

 

BANK OF AMERICA, N.A.,

AS SYNDICATION AGENT

 

and

 

CITIBANK, N.A., PNC BANK, NATIONAL ASSOCIATION,
THE ROYAL BANK OF SCOTLAND PLC, SUMITOMO MITSUI BANKING CORPORATION and
U.S. BANK NATIONAL ASSOCIATION,

AS CO-SYNDICATION AGENTS

 

and

 

BARCLAYS BANK, PLC, BNP PARIBAS, COMPASS BANK, CREDIT SUISSE SECURITIES (USA)
LLC,
DEUTSCHE BANK SECURITIES INC., GOLDMAN SACHS BANK USA,
MIZUHO CORPORATE BANK, LTD., MORGAN STANLEY SENIOR FUNDING, INC. MUFG UNION
BANK, N.A.,
REGIONS BANK, THE ROYAL BANK OF CANADA, SOCIETE GENERALE, SUNTRUST BANK and

UBS SECURITIES LLC,

AS CO-DOCUMENTATION AGENTS

 

and

 

THE BANK OF NOVA SCOTIA, FIFTH THIRD BANK, ING REAL ESTATE FINANCE (USA) LLC,
SANTANDER BANK
 and TD BANK, N.A.,

 

AS SENIOR MANAGING AGENTS

 

and

 

ASSOCIATED BANK, N.A., THE BANK OF NEW YORK MELLON
 and BRANCH BANKING AND TRUST COMPANY,

 

AS MANAGING AGENTS

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS

1

 

 

 

1.1

Certain Defined Terms

1

 

 

 

1.2

Computation of Time Periods

35

 

 

 

1.3

Accounting Terms

35

 

 

 

1.4

Other Terms

36

 

 

 

ARTICLE II

AMOUNTS AND TERMS OF LOANS

36

 

 

 

2.1

Committed Loans

36

 

 

 

2.2

Money Market Loans

39

 

 

 

2.3

Use of Proceeds of Loans and Letters of Credit

43

 

 

 

2.4

Revolving Credit Termination Date; Maturity of Money Market Loans

44

 

 

 

2.5

Extension Option

44

 

 

 

2.6

Maximum Credit Facility

45

 

 

 

2.7

Authorized Agents

45

 

 

 

2.8

Special Provisions Regarding Alternative Currency Loans and Loans to Foreign
Qualified Borrowers

45

 

 

 

2.9

Swingline Loan Subfacility

49

 

 

 

2.10

Qualified Borrowers

52

 

 

 

ARTICLE III

LETTERS OF CREDIT

53

 

 

 

3.1

Letters of Credit

53

 

 

 

3.2

Obligations Several

61

 

 

 

3.3

Expiration after the Revolving Credit Termination Date

62

 

 

 

3.4

Actions in Respect of Letters of Credit

62

 

 

 

3.5

Applicability of ISP and UCP

64

 

 

 

3.6

Existing Letters of Credit

64

 

 

 

ARTICLE IV

PAYMENTS AND PREPAYMENTS

64

 

 

 

4.1

Prepayments; Reductions in Revolving Credit Commitments

64

 

 

 

4.2

Payments

65

 

 

 

4.3

Promise to Repay; Evidence of Indebtedness

69

 

 

 

ARTICLE V

INTEREST AND FEES

70

 

 

 

5.1

Interest on the Loans and other Obligations

70

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

5.2

Special Provisions Governing Eurodollar Rate Loans and Money Market Loans

73

 

 

 

5.3

Fees

77

 

 

 

ARTICLE VI

CONDITIONS TO LOANS AND LETTERS OF CREDIT

78

 

 

 

6.1

Conditions Precedent to the Initial Loans and Letters of Credit

78

 

 

 

6.2

Conditions Precedent to All Subsequent Loans and Letters of Credit

79

 

 

 

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

80

 

 

 

7.1

Representations and Warranties of the Borrower

80

 

 

 

ARTICLE VIII

REPORTING COVENANTS

89

 

 

 

8.1

Borrower Accounting Practices

89

 

 

 

8.2

Financial Reports

89

 

 

 

8.3

Events of Default

92

 

 

 

8.4

Lawsuits

92

 

 

 

8.5

ERISA Notices

93

 

 

 

8.6

Environmental Notices

94

 

 

 

8.7

Labor Matters

95

 

 

 

8.8

Notices of Asset Sales and/or Acquisitions

95

 

 

 

8.9

Tenant Notifications

95

 

 

 

8.10

Other Reports

95

 

 

 

8.11

Other Information

95

 

 

 

ARTICLE IX

AFFIRMATIVE COVENANTS

96

 

 

 

9.1

Existence, Etc

96

 

 

 

9.2

Powers; Conduct of Business

96

 

 

 

9.3

Compliance with Laws, Etc

96

 

 

 

9.4

Payment of Taxes and Claims

96

 

 

 

9.5

Insurance

97

 

 

 

9.6

Inspection of Property; Books and Records; Discussions

97

 

 

 

9.7

ERISA Compliance

97

 

 

 

9.8

Maintenance of Property

97

 

 

 

9.9

Company Status

98

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

9.10

Ownership of Projects, Minority Holdings and Property

98

 

 

 

ARTICLE X

NEGATIVE COVENANTS

98

 

 

 

10.1

Indebtedness

98

 

 

 

10.2

Sales of Assets

99

 

 

 

10.3

Liens

99

 

 

 

10.4

Investments

99

 

 

 

10.5

Conduct of Business

100

 

 

 

10.6

Transactions with Partners and Affiliates

100

 

 

 

10.7

Restriction on Fundamental Changes

100

 

 

 

10.8

Use of Proceeds; Margin Regulations; Securities, Sanctions and Anti-Corruption
Laws

100

 

 

 

10.9

ERISA

101

 

 

 

10.10

Organizational Documents

101

 

 

 

10.11

Fiscal Year

101

 

 

 

10.12

Other Financial Covenants

101

 

 

 

10.13

Pro Forma Adjustments

102

 

 

 

ARTICLE XI

EVENTS OF DEFAULT; RIGHTS AND REMEDIES

103

 

 

 

11.1

Events of Default

103

 

 

 

11.2

Rights and Remedies

107

 

 

 

ARTICLE XII

THE AGENTS

108

 

 

 

12.1

Appointment

108

 

 

 

12.2

Nature of Duties

109

 

 

 

12.3

Right to Request Instructions

110

 

 

 

12.4

Reliance

111

 

 

 

12.5

Indemnification

111

 

 

 

12.6

Agents Individually

111

 

 

 

12.7

Successor Agents

111

 

 

 

12.8

Relations Among the Lenders

112

 

 

 

12.9

Sub-Agents

112

 

 

 

12.10

Independent Credit Decisions

112

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

ARTICLE XIII

YIELD PROTECTION

113

 

 

 

13.1

Taxes

113

 

 

 

13.2

Increased Capital

117

 

 

 

13.3

Changes; Legal Restrictions

118

 

 

 

13.4

Replacement of Certain Lenders

119

 

 

 

13.5

No Duplication

120

 

 

 

ARTICLE XIV

MISCELLANEOUS

120

 

 

 

14.1

Assignments and Participations

120

 

 

 

14.2

Expenses

125

 

 

 

14.3

Indemnity

126

 

 

 

14.4

Change in Accounting Principles

126

 

 

 

14.5

Setoff

127

 

 

 

14.6

Ratable Sharing

127

 

 

 

14.7

Amendments and Waivers

128

 

 

 

14.8

Notices

130

 

 

 

14.9

Survival of Warranties and Agreements

133

 

 

 

14.10

Failure or Indulgence Not Waiver; Remedies Cumulative

133

 

 

 

14.11

Marshalling; Payments Set Aside

133

 

 

 

14.12

Severability

134

 

 

 

14.13

Headings

134

 

 

 

14.14

Governing Law

134

 

 

 

14.15

Limitation of Liability

134

 

 

 

14.16

Successors and Assigns

134

 

 

 

14.17

Certain Consents and Waivers of the Borrower

134

 

 

 

14.18

Counterparts; Effectiveness; Inconsistencies

136

 

 

 

14.19

Limitation on Agreements

137

 

 

 

14.20

Confidentiality

137

 

 

 

14.21

Disclaimers

138

 

 

 

14.22

No Bankruptcy Proceedings

138

 

 

 

14.23

Interest Rate Limitation

138

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

14.24

USA Patriot Act

139

 

 

 

14.25

Defaulting Lenders

139

 

 

 

14.26

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

141

 

 

 

14.27

Judgment Currency

141

 

 

 

14.28

Guarantors

141

 

 

 

14.29

Entire Agreement

142

 

 

 

14.30

Transitional Arrangements

142

 

v

--------------------------------------------------------------------------------


 

LIST OF EXHIBITS AND SCHEDULES

 

Exhibit A —

 

Form of Assignment and Acceptance

Exhibit B —

 

Form of Note

Exhibit B-1 —

 

Form of Designated Bank Note

Exhibit C —

 

Form of Notice of Committed Borrowing

Exhibit D —

 

Form of Notice of Conversion/Continuation

Exhibit E —

 

List of Closing Documents

Exhibit F —

 

Form of Officer’s Certificate to Accompany Reports

Exhibit G —

 

Sample Calculations of Financial Covenants

Exhibit H —

 

Form of Money Market Quote Request

Exhibit I —

 

Form of Invitation for Money Market Quote

Exhibit J —

 

Form of Money Market Quote

Exhibit K —

 

Form of Designation Agreement

Exhibit L —

 

Form of Qualified Borrower Guaranty of Payment

Exhibit M —

 

Form of Guaranty of Collection

Exhibit N —

 

Form of U.S. Tax Compliance Certificates

Exhibit O —

 

Form of Notice of Qualified Borrower

Schedule 1.1A —

 

Allocations

Schedule 1.1B —

 

Swingline Commitments

Schedule 1.1C —

 

Letter of Credit Commitments

Schedule 1.1.4 —

 

Permitted Securities Options

Schedule 1.1.5 —

 

Unsecured Bond Offerings

Schedule 3.6 —

 

Existing Letters of Credit

Schedule 7.1-A —

 

Schedule of Organizational Documents

Schedule 7.1-C —

 

Corporate Structure; Outstanding Capital Stock and Partnership Interests;
Partnership Agreement

Schedule 7.1-H —

 

Indebtedness for Borrowed Money; Contingent Obligations

Schedule 7.1-I —

 

Pending Actions

Schedule 7.1-P —

 

Existing Environmental Matters

Schedule 7.1-Q —

 

ERISA Matters

Schedule 7.1-T —

 

Insurance Policies

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT

 

This Amended and Restated Credit Agreement, dated as of March 2, 2015 (as
amended, supplemented or modified from time to time, the “Agreement”) is entered
into among SIMON PROPERTY GROUP, L.P., the Qualified Borrowers party hereto, the
institutions from time to time a party hereto as Lenders, whether by execution
of this Agreement or an Assignment and Acceptance, the institutions from time to
time a party hereto as Co-Agents, whether by execution of this Agreement or an
Assignment and Acceptance, and JP MORGAN CHASE BANK, N.A., as Administrative
Agent, J.P. MORGAN SECURITIES LLC, as joint lead arranger and joint bookrunner,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as joint lead arranger and
joint bookrunner, the financial institutions listed on the cover page to this
Agreement as “Joint Lead Arrangers”, as joint lead arrangers, BANK OF AMERICA,
N.A., as Syndication Agent, the financial institutions listed on the cover
page to this Agreement as “Co-Syndication Agents”, as Co-Syndication Agents, the
financial institutions listed on the cover page to this Agreement as
“Co-Documentation Agents”, as Co-Documentation Agents, the financial
institutions listed on the cover page to this Agreement as “Senior Managing
Agents”, as Senior Managing Agents, and the financial institutions listed on the
cover page to this Agreement as “Managing Agents”, as Managing Agents.

 

R E C I T A L S

 

WHEREAS, the Borrower, the Administrative Agent, certain of the Lenders and
certain other financial institutions are party to a Credit Agreement dated as of
June 1, 2012, as amended by Amendment No. 1 dated as of April 7, 2014 (the
“Existing Credit Agreement”), pursuant to which such lenders provide a revolving
credit facility to the Borrower;

 

WHEREAS, the Borrower, the Administrative Agent and the Lenders wish to amend
and restate the Existing Credit Agreement in its entirety as set forth herein;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree to amend and
restate the Existing Credit Agreement in its entirety and agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

1.1          Certain Defined Terms.  The following terms used in this Agreement
shall have the following meanings, applicable both to the singular and the
plural forms of the terms defined:

 

“Administrative Agent” is JPMorgan Chase, except only in the case of the
delivery of a Notice of Committed Borrowing with respect to an Alternative
Currency Loan or Alternative Currency Letter of Credit, “Administrative Agent”
is J.P. Morgan Europe Limited, and each successor Administrative Agent appointed
pursuant to the terms of Article XII of this Agreement.

 

--------------------------------------------------------------------------------


 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate”, as applied to any Person, means any other Person that directly or
indirectly controls, is controlled by, or is under common control with, that
Person.  For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlling”, “controlled by” and “under common control
with”), as applied to any Person, means the possession, directly or indirectly,
of the power to vote fifteen percent (15.0%) or more of the equity Securities
having voting power for the election of directors of such Person or otherwise to
direct or cause the direction of the management and policies of that Person,
whether through the ownership of voting equity Securities or by contract or
otherwise.

 

“Agent” means JPMorgan Chase in its capacity as Administrative Agent, each
Senior Managing Agent, each Managing Agent, each Co-Agent, and each successor
agent appointed pursuant to the terms of Article XII of this Agreement.

 

“Agent Party” has the meaning assigned to it in Section 14.8(d).

 

“Agreement” is defined in the preamble hereto.

 

“Alternative Currency” means the lawful currency of any of the European Union
(Euros), Great Britain (Pounds Sterling), Japan (Yen), Canada (Canadian Dollars)
or Australia (Australian Dollars).  For all purposes of this Agreement,
including without limitation the calculation of the Dollar Equivalent Amount at
any time and from time to time, each Alternative Currency Borrowing will be
marked-to-market on the last Business Day of each month and as of the date of
each Borrowing or issuance or renewal of a Letter of Credit or Alternative
Currency Letter of Credit.

 

“Alternative Currency Commitment” means with respect to each Lender, the amount
set forth next to the name of such Lender on Schedule 1.1A hereto as its
commitment for Loans in Alternative Currency and participations in Alternative
Currency Swingline Loans (and, for each Lender which is an assignee, the amount
set forth in the Transfer Supplement entered into pursuant to Section 14.1 as
the assignee’s Commitment), as such amount may be reduced from time to time
pursuant to Section 4.1(b) or in connection with an assignment to an assignee,
and as such amount may be increased in connection with an assignment from an
assignor or from time to time pursuant to Section 2.1(d). In no event shall any
Lender’s Alternative Currency Commitment be deemed to reduce such Lender’s
Revolving Credit Commitment; it being understood that with respect to those
Lenders with both a Revolving Credit Commitment in Dollars and an Alternative
Currency Commitment, Borrower may borrow in either or both of Dollars and
Alternative Currency, up to an aggregate amount (or Dollar Equivalent Amount)
not to exceed such Lender’s Revolving Credit Commitment.

 

“Alternative Currency Letter of Credit” means a Letter of Credit denominated in
Alternative Currency.

 

“Alternative Currency Sublimit” means, a Dollar Equivalent Amount of Loans
denominated in Alternative Currency and Alternative Currency Letter(s) of
Credit, equal to the Maximum Revolving Credit Amount.

 

2

--------------------------------------------------------------------------------


 

“Alternative Currency Swingline Loan” means a Swingline Loan denominated in
Alternative Currency.

 

“Annual Compliance Certificate” is defined in Section 8.2(b).

 

“Annual EBITDA” means, with respect to any Project or Minority Holding, as of
the first day of each fiscal quarter for the immediately preceding consecutive
four fiscal quarters, an amount equal to (i) total revenues relating to such
Project or Minority Holding for such period, less (ii) total operating expenses
relating to such Project or Minority Holding for such period (it being
understood that the foregoing calculation shall exclude non-cash charges as
determined in accordance with GAAP).  Each of the foregoing amounts shall be
determined by reference to the Borrower’s Statement of Operations for the
applicable periods.  An example of the foregoing calculation is set forth on
Exhibit G hereto.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

 

“Applicable Lending Office” means, with respect to a particular Lender, (i) its
Eurodollar Lending Office in respect of provisions relating to Eurodollar Rate
Loans, (ii) its Domestic Lending Office in respect of provisions relating to
Base Rate Loans and (iii) its Money Market Lending Office in respect of
provisions relating to Money Market Loans.

 

“Applicable Margin” means, with respect to each Loan, the respective percentages
per annum determined, at any time, based on the range into which Borrower’s
Credit Rating then falls, in accordance with the following tables.  Any change
in the Applicable Margin shall be effective immediately as of the date on which
any of the rating agencies announces a change in the Borrower’s Credit Rating or
the date on which the Borrower has no Credit Rating, whichever is applicable. If
at any time the Borrower shall have only one (1) Credit Rating, for purposes of
this definition, the Applicable Margin shall be deemed to be the Applicable
Margin as though the Borrower has no Credit Rating.

 

The Applicable Margin, from time to time, depending on Borrower’s Credit Rating
shall be as follows:

 

Range of Borrower’s
Credit Rating
(S&P/Moody’s/Fitch Ratings)

 

Applicable Margin for
Eurodollar Rate Loans
(% per annum)

 

Applicable Margin for Base
Rate Loans
(% per annum)

 

below BBB-/Baa3 or unrated

 

1.550

%

0.550

%

BBB-/Baa3

 

1.250

%

0.250

%

BBB/Baa2

 

1.050

%

0.050

%

BBB+/Baa1

 

0.925

%

0.000

%

A-/A3

 

0.875

%

0.000

%

A/A2

 

0.800

%

0.000

%

A+/A1

 

0.750

%

0.000

%

 

3

--------------------------------------------------------------------------------


 

If at any time when the Borrower has only two (2) Credit Ratings, and such
Credit Ratings are split, then: (A) if the difference between such Credit
Ratings is one ratings category (e.g. Baa2 by Moody’s and BBB- by S&P or Fitch),
the Applicable Margin shall be the rate per annum that would be applicable if
the higher of the Credit Ratings were used; and (B) if the difference between
such Credit Ratings is two ratings categories or more (e.g. Baa1 by Moody’s and
BBB- by S&P or Fitch), the Applicable Margin shall be the rate per annum that
would be applicable if the median of the applicable Credit Ratings were used. 
If at any time when the Borrower has three (3) Credit Ratings, and such Credit
Ratings are split, then: (A) if the difference between the highest and the
lowest such Credit Ratings is one ratings category (e.g. Baa2 by Moody’s and
BBB- by S&P or Fitch), the Applicable Margin shall be the rate per annum that
would be applicable if the highest of the Credit Ratings were used; and (B) if
the difference between such Credit Ratings is two ratings categories (e.g. Baa1
by Moody’s and BBB- by S&P or Fitch) or more, the Applicable Margin shall be the
rate per annum that would be applicable if the average of the two (2) highest
Credit Ratings were used, provided that if such average is not a recognized
rating category, then the Applicable Margin shall be the rate per annum that
would be applicable if the second highest Credit Rating of the three were used.

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

“Arrangers” mean JPMorgan Chase and Bank of America, N.A.

 

“Assignment and Acceptance” means an Assignment and Acceptance in substantially
the form of Exhibit A attached hereto and made a part hereof (with blanks
appropriately completed) delivered to the Administrative Agent in connection
with an assignment of a Lender’s interest under this Agreement in accordance
with the provisions of Section 14.1.

 

“AUD Bank Bill Reference Rate” means for any Loans in Australian Dollars,
(i) the AUD Screen Rate or (ii) if so provided herein, the applicable Reference
Bank Rate.

 

“AUD Screen Rate” means, with respect to any Interest Period, the average bid
reference rate as administered by the Australian Financial Markets Association
(or any other Person that takes over the administration of that rate) for
Australian Dollar bills of exchange with a tenor equal to such Interest Period,
displayed on page BBSY of the Reuters screen (or, in the event such rate does
not appear on such Reuters page, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion) as of the Specified Time
on the Quotation Day for such Interest Period.

 

“Authorized Financial Officer” means a chief executive officer, chief financial
officer, chief accounting officer, treasurer or other qualified senior officer
acceptable to the Administrative Agent.

 

4

--------------------------------------------------------------------------------


 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Base Eurocurrency Rate” means, with respect to (A) any Borrowing of Eurodollar
Rate Loans in any LIBOR Quoted Currency and for any applicable Interest Period,
the London interbank offered rate administered by the ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for such LIBOR Quoted Currency for a period equal in length to such
Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen
that displays such rate (or, in the event such rate does not appear on either of
such Reuters pages, on any successor or substitute page on such screen that
displays such rate, or on the appropriate page of such other information service
that publishes such rate as shall be selected by the Administrative Agent from
time to time in its reasonable discretion (the “LIBOR Screen Rate”)) as of the
Specified Time on the Quotation Day for such Interest Period and (B) any
Borrowing of Eurodollar Rate Loans denominated in any Non-Quoted Currency and
for any applicable Interest Period, the applicable Local Screen Rate for such
Non-Quoted Currency as of the Specified Time on the Quotation Day for such
currency and Interest Period; provided that if the LIBOR Screen Rate or Local
Screen Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement; and provided further, that, if a LIBOR Screen Rate
or a Local Screen Rate, as applicable, shall not be available at the applicable
time for the applicable Interest Period (the “Impacted Interest Period”), then
the Base Eurocurrency Rate for such currency and Interest Period shall be the
Interpolated Rate, subject to Section 5.2(d); provided that if any Interpolated
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement.

 

“Base Rate” means, for any day, a fluctuating interest rate per annum as shall
be in effect from time to time, which rate per annum shall at all times be equal
to the highest of:

 

(i)                                     the rate of interest announced publicly
by the Administrative Agent in New York City from time to time, as the
Administrative Agent’s prime rate;

 

(ii)                                  the sum of (A) one-half of one percent
(0.50%) per annum plus (B) the Federal Funds Rate in effect from time to time
during such period; and

 

5

--------------------------------------------------------------------------------


 

(iii)                               the sum of (A) one percent (1%) per annum
plus (B) the one month Base Eurocurrency Rate in effect on such day (or if such
day is not a Business Day, the immediately preceding Business Day); provided
that for the avoidance of doubt, the Base Eurocurrency Rate for any day shall be
based on the LIBOR Screen Rate at approximately 11:00 am London time on such
day.

 

“Base Rate Loan” means (i) a Committed Loan denominated in Dollars which bears
interest at a rate determined by reference to the Base Rate and the Applicable
Margin as provided in Section 5.1(a) or (ii) an overdue amount which was a Base
Rate Loan immediately before it became due.

 

“Borrower” means SIMON PROPERTY GROUP, L.P., a Delaware limited partnership.

 

“Borrower Partnership Agreement” means the Eighth Amended and Restated Limited
Partnership Agreement of the Borrower, dated as of May 8, 2008, as such
agreement may be amended, restated, modified or supplemented from time to time
with the consent of the Administrative Agent or as permitted under
Section 10.10.

 

“Borrowing” means a borrowing consisting of Loans of the same type made,
continued or converted on the same day.

 

“Business Activity Report” means (i) an Indiana Business Activity Report from
the Indiana Department of Revenue, Compliance Division, or (ii) a Notice of
Business Activities Report from the State of New Jersey Division of Taxation,
(iii) a Minnesota Business Activity Report from the Minnesota Department of
Revenue, or (iv) a similar report to those referred to in clauses (i) through
(iii) hereof with respect to any jurisdiction where the failure to file such
report would have a Material Adverse Effect.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; and when used in connection with a Eurodollar Rate Loan for a
LIBOR Quoted Currency, the term “Business Day” shall also exclude any day on
which banks are not open for general business in London; and in addition, with
respect to any date for the payment or purchase of, or the fixing of an interest
rate in relation to, any Non-Quoted Currency, the term “Business Day” shall also
exclude any day on which banks are not open for general business in the
principal financial center of the country of that currency; and, if the
Borrowing or Letter of Credit which is the subject of a borrowing, drawing,
payment, reimbursement or rate selection are denominated in Euro, the term
“Business Day” shall also exclude any day on which the TARGET2 payment system is
not open for the settlement of payments in Euro.

 

“Capital Expenditures” means, for any period, the aggregate of all expenditures
(whether payable in cash or other property or accrued as a liability (but
without duplication)) during such period that, in conformity with GAAP, are
required to be included in or reflected by the Company’s, the Borrower’s or any
of their Subsidiaries’ fixed asset accounts as reflected in any of their
respective balance sheets; provided, however, (i) Capital Expenditures shall
include, whether or not such a designation would be in conformity with GAAP,
(a) that portion of Capital

 

6

--------------------------------------------------------------------------------


 

Leases which is capitalized on the consolidated balance sheet of the Company,
the Borrower and their Subsidiaries and (b) expenditures for Equipment which is
purchased simultaneously with the trade-in of existing Equipment owned by the
General Partner, the Borrower or any of their Subsidiaries, to the extent the
gross purchase price of the purchased Equipment exceeds the book value of the
Equipment being traded in at such time; and (ii) Capital Expenditures shall
exclude, whether or not such a designation would be in conformity with GAAP,
expenditures made in connection with the restoration of Property, to the extent
reimbursed or financed from insurance or condemnation proceeds.

 

“Capitalization Value” means the sum of (i) Combined EBITDA capitalized at an
annual interest rate equal to 6.0%, and (ii) Cash and Cash Equivalents, and
(iii) Construction Asset Cost, and (iv) undeveloped land, valued, in accordance
with GAAP, at the lower of cost and market value, and (v) the Borrower’s
economic interest in mortgage notes, valued, in accordance with GAAP, at the
lower of cost and market value, provided, however, that any mortgage notes that
are more than sixty (60) days past due, shall not be included in this clause
(v), and (vi) Investments in publicly traded Securities, valued at Borrower’s
book value determined in accordance with GAAP, and (vii) Investments in
non-publicly traded Securities, valued at Borrower’s book value determined in
accordance with GAAP, provided, however, that in no event shall (x) the
aggregate value of such Investments in non-publicly traded Securities included
in Capitalization Value exceed ten percent (10%) of Capitalization Value in the
aggregate or (y) the aggregate value attributable to Limited Minority Holdings
included in Capitalization Value exceed twenty percent (20%) of Capitalization
Value in the aggregate.

 

“Capital Lease” means any lease of any property (whether real, personal or
mixed) by a Person as lessee which, in conformity with GAAP, is accounted for as
a capital lease on the balance sheet of that Person.

 

“Capital Stock” means, with respect to any Person, any capital stock of such
Person (if a corporation), and all equivalent ownership interests in such Person
(other than a corporation), regardless of class or designation, and all
warrants, options, purchase rights, conversion or exchange rights, voting
rights, calls or claims of any character with respect thereto.

 

“Cash and Cash Equivalents” means (i) cash, (ii) marketable direct obligations
issued or unconditionally guaranteed by the United States government and backed
by the full faith and credit of the United States government; and (iii) domestic
and Eurodollar certificates of deposit and time deposits, bankers’ acceptances
and certificates of deposit issued by any commercial bank organized under the
laws of the United States, any state thereof, or the District of Columbia, any
foreign bank, or its branches or agencies, which, at the time of acquisition,
are rated A-1 (or better) by S&P or P-1 (or better) by Moody’s; provided that
the maturities of such Cash and Cash Equivalents shall not exceed one year.

 

“Cash Interest Expense” means, for any period, total interest expense, whether
paid or accrued, but without duplication, (including the interest component of
Capital Leases) of the Borrower, which is payable in cash, all as determined in
conformity with GAAP.

 

“CDOR Rate” means for any Loans in Canadian Dollars, (i) the CDOR Screen Rate;
or (ii) if so provided herein, the applicable Reference Bank Rate.

 

7

--------------------------------------------------------------------------------


 

“CDOR Screen Rate” means, with respect to any Interest Period, the average rate
for bankers’ acceptances as administered by the Investment Industry Regulatory
Organization of Canada (or any other Person that takes over the administration
of that rate) with a tenor equal to such Interest Period, displayed on the CDOR
page of the Reuters screen  (or, in the event such rate does not appear on such
Reuters page, on any successor or substitute page on such screen or service that
displays such rate, or on the appropriate page of such other information service
that publishes such rate from time to time as selected by the Administrative
Agent in its reasonable discretion) as of the Specified Time on the Quotation
Day for such Interest Period.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C. §§ 9601 et seq., any amendments thereto, any
successor statutes, and any regulations or guidance having the force of law
promulgated thereunder.

 

“CF Rate” is defined in Section 5.2(d)(i).

 

“Change in Law” means the occurrence after the date of this Agreement (or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) of any of the following: (a) the adoption of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the interpretation or application thereof by any Governmental Authority or
(c) compliance by any Lender or Issuing Bank (or, for purposes of Section 13.2,
by any lending office of such Lender or by such Lender’s or the Issuing Bank’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement; provided that, notwithstanding anything herein to
the contrary,  (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall be
deemed to be a “Change in Law”, regardless of the date enacted, adopted,
promulgated, implemented or issued by the applicable Governmental Authority or
other body, agency or authority having jurisdiction, provided, however, that if
the applicable Lender shall have implemented changes prior to the date hereof in
response to any such requests, rules, guidelines or directives, then the same
shall not be deemed to be a Change in Law with respect to such Lender.

 

“Charges” is defined in Section 14.23.

 

“Claim” means any claim or demand, by any Person, of whatsoever kind or nature
for any alleged Liabilities and Costs, whether based in contract, tort, implied
or express warranty, strict liability, criminal or civil statute, Permit,
ordinance or regulation, common law or otherwise.

 

“Closing Date” means March 2, 2015.

 

“Co-Agents” means the Administrative Agent, the Co-Documentation Agents, the
Syndication Agent, the Co-Syndication Agents and the Senior Managing Agents.

 

8

--------------------------------------------------------------------------------


 

“Co-Documentation Agents” means the financial institutions listed on the cover
page to this Agreement as “Co-Documentation Agents”.

 

“Co-Syndication Agents” means the financial institutions listed on the cover
page to this Agreement as “Co-Syndication Agents”.

 

“Combined Debt Service” means, for any period, the sum of (i) regularly
scheduled payments of principal and interest (net of amounts payable to the
Consolidated Businesses in regard thereto under Interest Rate Hedges) of the
Consolidated Businesses paid and/or accrued during such period and (ii) the
portion of the regularly scheduled payments of principal and interest of
Minority Holdings allocable to the Borrower in accordance with GAAP, paid during
such period, in each case including participating interest expense and excluding
balloon payments of principal and extraordinary interest payments and net of
amortization of deferred costs associated with new financings or refinancings of
existing Indebtedness.

 

“Combined EBITDA” means the sum of (i) 100% of the Annual EBITDA from the
General Partner and the Borrower, and the Borrower’s pro rata share of the
Annual EBITDA from the other Consolidated Businesses; and (ii) the portion of
the Annual EBITDA of the Minority Holdings allocable to the Borrower in
accordance with GAAP; and (iii) 100% of the actual Annual EBITDA from third
party property and asset management; provided, however that the Borrower’s share
of the Annual EBITDA from unaffiliated third party property and asset management
shall in no event constitute in excess of five percent (5%) of Combined EBITDA.
Combined EBITDA shall exclude the effect of non-recurring extraordinary items or
asset sales or write-ups or forgiveness of indebtedness (both gains and losses)
and impairment charges, and costs and expenses incurred during such period with
respect to acquisitions or mergers consummated during such period. Combined
EBITDA also shall exclude dividends, distributions and other payments from
Securities. For purposes of newly opened Projects which are no longer
capitalized, the Annual EBITDA shall be based upon twelve-month projections,
until such time as actual performance data for a twelve-month period is
available.

 

“Combined Equity Value” means Capitalization Value minus Total Adjusted
Outstanding Indebtedness.

 

“Commercial Letter of Credit” means any documentary letter of credit issued by
an Issuing Bank pursuant to Section 3.1 for the account of the Borrower, which
is drawable upon presentation of documents evidencing the sale or shipment of
goods purchased by the Borrower in the ordinary course of its business.

 

“Commission” means the Securities and Exchange Commission and any Person
succeeding to the functions thereof.

 

“Committed Borrowing”  means a Borrowing made or to be made pursuant to the
Notice of Committed Borrowing.

 

“Committed Loan” means a Loan made by a Lender pursuant to Section 2.1; provided
that, if any such Loan or Loans (or portions thereof) are combined or subdivided
pursuant to a Notice of Conversion/Continuation, the term “Committed Loan” shall
refer to the

 

9

--------------------------------------------------------------------------------


 

combined principal amount resulting from such combination or to each of the
separate principal amounts resulting from such subdivision, as the case may be.

 

“Communications” is defined in Section 14.8(d).

 

“Company” means Simon Property Group, Inc., a Delaware corporation.

 

“Compliance Certificate” is defined in Section 8.2(b).

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated” means consolidated, in accordance with GAAP.

 

“Consolidated Businesses” means the General Partner, the Borrower and their
wholly-owned Subsidiaries.

 

“Construction Asset Cost” means, with respect to Property on which construction
of Improvements has commenced but has not yet been completed (as such completion
shall be evidenced by such Property being opened for business to the general
public), the aggregate sums expended on the construction of such Improvements
(including land acquisition costs).

 

“Contaminant” means any waste, pollutant, hazardous substance, toxic substance,
hazardous waste, special waste, petroleum or petroleum-derived substance or
waste, radioactive materials, asbestos (in any form or condition),
polychlorinated biphenyls (PCBs), or any constituent of any such substance or
waste, and includes, but is not limited to, these terms as defined in federal,
state or local laws or regulations; provided, however, that “Contaminant” shall
not include the foregoing items to the extent (i) the same exists on the
applicable Property in negligible amounts and are stored and used in accordance
with all Environmental, Health or Safety Requirements of Law or (ii) are used in
connection with a tire or battery retail store provided the same are stored,
sold and used in accordance with all Environmental, Health or Safety
Requirements of Law.

 

“Contingent Obligation” as to any Person means, without duplication, (i) any
contingent obligation of such Person required to be shown on such Person’s
balance sheet in accordance with GAAP, and (ii) any obligation required to be
disclosed in the footnotes to such Person’s financial statements in accordance
with GAAP, guaranteeing partially or in whole any non-recourse Indebtedness,
lease, dividend or other obligation, exclusive of contractual indemnities
(including, without limitation, any indemnity or price-adjustment provision
relating to the purchase or sale of securities or other assets) and guarantees
of non-monetary obligations (other than guarantees of completion and
environmental indemnities given in conjunction with a mortgage financing) which
have not yet been called on or quantified, of such Person or of any other
Person.  The amount of any Contingent Obligation described in clause (ii) shall
be deemed to be (a) with respect to a guaranty of interest or interest and
principal, or operating income guaranty, the sum of all payments required to be
made thereunder (which in the case of an operating income guaranty shall be
deemed to be equal to the debt service for the note secured thereby), calculated
at the interest rate applicable to such Indebtedness, through (i) in the case of

 

10

--------------------------------------------------------------------------------


 

an interest or interest and principal guaranty, the stated date of maturity of
the obligation (and commencing on the date interest could first be payable
thereunder), or (ii) in the case of an operating income guaranty, the date
through which such guaranty will remain in effect, and (b) with respect to all
guarantees not covered by the preceding clause (a) an amount equal to the stated
or determinable amount of the primary obligation in respect of which such
guaranty is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as recorded on the balance sheet and on the footnotes to the
most recent financial statements of the applicable Borrower required to be
delivered pursuant hereto.  Notwithstanding anything contained herein to the
contrary, guarantees of completion and environmental indemnities shall not be
deemed to be Contingent Obligations unless and until a claim for payment has
been made thereunder, at which time any such guaranty of completion or
environmental indemnity shall be deemed to be a Contingent Obligation in an
amount equal to any such claim.  Subject to the preceding sentence, (i) in the
case of a joint and several guaranty given by such Person and another Person
(but only to the extent such guaranty is recourse, directly or indirectly to the
applicable Borrower), the amount of the guaranty shall be deemed to be 100%
thereof unless and only to the extent that (X) such other Person has delivered
Cash or Cash Equivalents to secure all or any part of such Person’s guaranteed
obligations or (Y) such other Person holds an Investment Grade Credit Rating
from either Moody’s or S&P, in which case the amount of the guaranty shall be
deemed to be equal to such Person’s pro rata share thereof, as reasonably
determined by Borrower, and (ii) in the case of a guaranty, (whether or not
joint and several) of an obligation otherwise constituting Indebtedness of such
Person, the amount of such guaranty shall be deemed to be only that amount in
excess of the amount of the obligation constituting Indebtedness of such
Person.  Notwithstanding anything contained herein to the contrary, “Contingent
Obligations” shall not be deemed to include guarantees of loan commitments or of
construction loans to the extent the same have not been drawn.

 

“Contractual Obligation”, as applied to any Person, means any provision of any
Securities issued by that Person or any indenture, mortgage, deed of trust,
security agreement, pledge agreement, guaranty, contract, undertaking, agreement
or instrument to which that Person is a party or by which it or any of its
properties is bound, or to which it or any of its properties is subject.

 

“Credit Party” means the Administrative Agent, each Issuing Bank, each Swingline
Lender or any other Lender.

 

“Credit Rating” means the publicly announced rating of a Person given by
Moody’s, S&P or Fitch.

 

“Cure Loans” is defined in Section 4.2(b)(v)(C).

 

“Customary Non-Recourse Carve-Outs” means fraud, misrepresentation,
misapplication of cash, waste, environmental claims and liabilities and other
circumstances customarily excluded by institutional lenders from exculpation
provisions and/or included in separate indemnification agreements.

 

11

--------------------------------------------------------------------------------


 

“Customary Permitted Liens” means

 

(i)                                     Liens (other than Environmental Liens
and Liens in favor of the PBGC) with respect to the payment of taxes,
assessments or governmental charges in all cases which are not yet due or which
are being contested in good faith by appropriate proceedings in accordance with
Section 9.4 and with respect to which adequate reserves or other appropriate
provisions are being maintained in accordance with GAAP;

 

(ii)                                  statutory Liens of landlords against any
Property of the Borrower or any of its Subsidiaries and Liens against any
Property of the Borrower or any of its Subsidiaries in favor of suppliers,
mechanics, carriers, materialmen, warehousemen or workmen and other Liens
against any Property of the Borrower or any of its Subsidiaries imposed by law
created in the ordinary course of business for amounts which, if not resolved in
favor of the Borrower or such Subsidiary, could not result in a Material Adverse
Effect;

 

(iii)                               Liens (other than any Lien in favor of the
PBGC) incurred or deposits made in the ordinary course of business in connection
with worker’s compensation, unemployment insurance or other types of social
security benefits or to secure the performance of bids, tenders, sales,
contracts (other than for the repayment of borrowed money), surety, appeal and
performance bonds; provided that (A) all such Liens do not in the aggregate
materially detract from the value of the Borrower’s or such Subsidiary’s assets
or Property or materially impair the use thereof in the operation of their
respective businesses, and (B) all Liens of attachment or judgment and Liens
securing bonds to stay judgments or in connection with appeals do not secure at
any time an aggregate amount of recourse Indebtedness exceeding $30,000,000; and

 

(iv)                              Liens against any Property of the Borrower or
any Subsidiary of the Borrower arising with respect to zoning restrictions,
easements, licenses, reservations, covenants, rights-of-way, utility easements,
building restrictions and other similar charges or encumbrances on the use of
Real Property which do not interfere with the ordinary conduct of the business
of the Borrower or any of its Subsidiaries to the extent it could not result in
a Material Adverse Effect.

 

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, or, in the case of clause (iii) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith dispute with the amount of such payment (specifically identified),
(b) has notified the Borrower or any Credit Party in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and

 

12

--------------------------------------------------------------------------------


 

including the particular default, if any) to funding a loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by the
Administrative Agent, the Borrower, an Issuing Bank or a Swingline Lender,
acting in good faith, to provide a certification in writing from an authorized
officer of such Lender that it will comply with its obligations to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s
receipt of such certification in form and substance reasonably satisfactory to
it and the Administrative Agent, or (d) has become the subject of a Bankruptcy
Event; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of an equity interest in that Lender of any
direct or indirect parent company thereof by a Governmental Authority.

 

“Designated Bank” means a special purpose corporation that (i) shall have become
a party to this Agreement pursuant to Section 14.1(f), and (ii) is not otherwise
a Lender.

 

“Designated Bank Notes” means promissory notes of the Borrower, substantially in
the form of Exhibit B-1 hereto, evidencing the obligation of the Borrower to
repay Money Market Loans made by Designated Banks, as the same may be amended,
supplemented, modified or restated from time to time, and “Designated Bank Note”
means any one of such promissory notes issued under Section 14.1(f) hereof.

 

“Designating Lender” shall have the meaning set forth in Section 14.1(f) hereof.

 

“Designation Agreement” means a designation agreement in substantially the form
of Exhibit K attached hereto, entered into by a Lender and a Designated Bank and
accepted by the Administrative Agent.

 

“Designee Lender” is defined in Section 13.4.

 

“DOL” means the United States Department of Labor and any Person succeeding to
the functions thereof.

 

“Dollar Equivalent Amount” shall mean (i) with respect to any amount of
Alternative Currency on any day, the equivalent amount in Dollars of such amount
of Alternative Currency as determined by the Administrative Agent using the
applicable Exchange Rate on such day and (ii) with respect to any amount of
Dollars, such amount.

 

“Dollars” and “$” mean the lawful money of the United States.

 

“Domestic Lending Office” means, with respect to any Lender, such Lender’s
office, located in the United States, specified as the “Domestic Lending Office”
under its name on the signature pages hereof or on the Assignment and Acceptance
by which it became a Lender or such other United States office of such Lender as
it may from time to time specify by written notice to the Borrower and the
Administrative Agent.

 

13

--------------------------------------------------------------------------------


 

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.

 

“Electronic System” means any electronic system, including e-mail,
e-fax, Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and the Issuing Bank and any of its respective
Related Parties or any other Person, providing for access to data protected by
passcodes or other security measures.

 

“Eligible Assignee” means (i) a Lender (other than a Defaulting Lender) and its
Affiliates and Approved Funds; (ii) a commercial bank having total assets in
excess of $2,500,000,000; (iii) the central bank of any country which is a
member of the Organization for Economic Cooperation and Development; or (iv) a
finance company or other financial institution reasonably acceptable to the
Administrative Agent, which is regularly engaged in making, purchasing or
investing in loans and having total assets in excess of $300,000,000 or is
otherwise reasonably acceptable to the Administrative Agent and the Issuing
Banks; provided that an Ineligible Institution shall not be an Eligible
Assignee.

 

“Environmental, Health or Safety Requirements of Law” means all Requirements of
Law derived from or relating to any  federal, state or local law, ordinance,
rule, regulation, Permit, license or other binding determination of any
Governmental Authority relating to, imposing liability or standards concerning,
or otherwise addressing the environment, health and/or safety, including, but
not limited to the Clean Air Act, the Clean Water Act, CERCLA, RCRA, any
so-called “Superfund” or “Superlien” law, the Toxic Substances Control Act and
OSHA, and public health codes, each as from time to time in effect.

 

“Environmental Lien” means a Lien in favor of any Governmental Authority for any
(i) liabilities under any Environmental, Health or Safety Requirement of Law, or
(ii) damages arising from, or costs incurred by such Governmental Authority in
response to, a Release or threatened Release of a Contaminant into the
environment.

 

“Environmental Property Transfer Act”  means any applicable Requirement of Law
that conditions, restricts, prohibits or requires any notification or disclosure
triggered by the transfer, sale, lease or closure of any Property or deed or
title for any Property for environmental reasons, including, but not limited to,
any so-called “Environmental Cleanup Responsibility Act” or “Responsible
Property Transfer Act”.

 

“Equipment” means equipment used in connection with the maintenance of Projects
and Properties.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
shares or interests.

 

14

--------------------------------------------------------------------------------


 

“ERISA” means the Employee Retirement Income Security Act of 1974, 29 U.S.C. §§
1000 et seq., any amendments thereto, any successor statutes, and any
regulations or guidance having the force of law promulgated thereunder.

 

“ERISA Affiliate” means (i) any corporation which is a member of the same
controlled group of corporations (within the meaning of Section 414(b) of the
Internal Revenue Code) as the Borrower; (ii) a partnership or other trade or
business (whether or not incorporated) which is under common control (within the
meaning of Section 414(c) of the Internal Revenue Code) with the Borrower; and
(iii) a member of the same affiliated service group (within the meaning of
Section 414(m) of the Internal Revenue Code) as the Borrower, any corporation
described in clause (i) above or any partnership or trade or business described
in clause (ii) above.

 

“ERISA Termination Event” means (i) a Reportable Event with respect to any Plan;
(ii) the withdrawal of the Borrower or any ERISA Affiliate from a Plan during a
plan year in which the Borrower or such ERISA Affiliate was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or the cessation of
operations which results in the termination of employment of 20% of Plan
participants who are employees of the Borrower or any ERISA Affiliate; (iii) the
imposition of an obligation on the Borrower or any ERISA Affiliate under
Section 4041 of ERISA to provide affected parties written notice of intent to
terminate a Plan in a distress termination described in Section 4041(c) of
ERISA; (iv) the institution by the PBGC of proceedings to terminate a Plan;
(v) any event or condition which might constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan; or (vi) the partial or complete withdrawal of the Borrower or any ERISA
Affiliate from a Multiemployer Plan.

 

“Eurodollar Affiliate” means, with respect to each Lender, the Affiliate of such
Lender (if any) set forth below such Lender’s name under the heading “Eurodollar
Affiliate” on the signature pages hereof or on the Assignment and Acceptance by
which it became a Lender or such Affiliate of a Lender as it may from time to
time specify by written notice to the Borrower and the Administrative Agent.

 

“Eurodollar Interest Period” is defined in Section 5.2(b)(i).

 

“Eurodollar Interest Rate Determination Date” is defined in Section 5.2(c).

 

“Eurodollar Lending Office” means, with respect to any Lender, such Lender’s
office (if any) specified as the “Eurodollar Lending Office” under its name on
the signature pages hereof or on the Assignment and Acceptance by which it
became a Lender or such other office or offices of such Lender as it may from
time to time specify by written notice to the Borrower and the Administrative
Agent.

 

“Eurodollar Money Market Loan” means a Loan to be made by a Lender pursuant to a
LIBOR Auction (including such a Loan bearing interest at the Base Rate pursuant
to Section 5.2).

 

“Eurodollar Rate” means, with respect to any Eurodollar Interest Period
applicable to a Eurodollar Rate Loan or a Money Market Loan, an interest rate
per annum obtained by dividing (i) the Base Eurocurrency Rate applicable to that
Eurodollar Interest Period

 

15

--------------------------------------------------------------------------------


 

by (ii) a percentage equal to 100% minus the Eurodollar Reserve Percentage in
effect on the relevant Eurodollar Interest Rate Determination Date.

 

“Eurodollar Rate Loan” means (i) a Committed Loan which bears interest at a rate
determined by reference to the Eurodollar Rate and the Applicable Margin for
Eurodollar Rate Loans or (ii) an overdue amount which was a Eurodollar Rate Loan
immediately before it became due.

 

“Eurodollar Reserve Percentage” means, for any day, that percentage which is in
effect on such day, as prescribed by the Federal Reserve Board for determining
the maximum reserve requirement (including, without limitation, any emergency,
supplemental or other marginal reserve requirement) for a member bank of the
Federal Reserve System in New York, New York with deposits exceeding Five
Billion Dollars ($5,000,000,000) in respect of “Eurocurrency Liabilities” (or in
respect of any other category of liabilities which includes deposits by
reference to which the interest rate on Eurodollar Rate Loans is determined or
any category of extensions of credit or other assets which includes loans by a
non-United States office of any bank to United States residents).

 

“Event of Default” means any of the occurrences set forth in Section 11.1 after
the expiration of any applicable grace period and the giving of any applicable
notice, in each case as expressly provided in Section 11.1.

 

“Exchange Rate” means, (i) the rate appearing on the relevant display page (as 
determined  by  the Administrative Agent) on the Reuters Monitor Money Rates
Service for the sale of the Alternative Currency for Dollars in the London
foreign exchange market at approximately 11 a.m. (London time) for delivery two
(2) Business Days later or if not available, (ii) the spot selling rate at which
the Administrative Agent offers to sell the Alternative Currency for Dollars in
the London foreign exchange  market at approximately 11:00a.m. (London time) for
delivery two (2) Business Days later; provided, however, that if, at the time of
any such determination, no such spot rate can reasonably be quoted, the
Administrative Agent may use any reasonable method (including obtaining quotes
from two (2) or more market makers for the Alternative Currency) as it deems
applicable to determine such rate, and such determination shall be conclusive
absent manifest error.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office located in, or, in the case of any Lender, its applicable lending office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Lender,
U.S. Federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Loan, Letter of
Credit or Revolving Credit Commitment pursuant to a law in effect on the date on
which (i) such Lender acquires such interest in the Loan, Letter of Credit or
Revolving Credit Commitment (other than pursuant to an assignment request by the
Borrower under Section 13.4) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 13.1, amounts with
respect to such Taxes were payable either to

 

16

--------------------------------------------------------------------------------


 

such Lender’s assignor immediately before such Lender acquired the applicable
interest in a Loan, Letter of Credit or Revolving Credit Commitment or to such
Lender immediately before it changed its lending office, (c) Taxes attributable
to such Recipient’s failure to comply with Section 13.1(f), and (d) any U.S.
Federal withholding Taxes imposed under FATCA.

 

“Existing Credit Agreement” is defined in the recitals.

 

“Extension Fee” means, for each Extension Option for each date on which an
installment payment is required pursuant to Section 2.5(b) or Section 2.5(c), an
amount equal to three and one-eighth (3.125) basis points on the Maximum
Revolving Credit Amount on such date.

 

“Extension Notice” is defined in Section 2.5.

 

“Extension Option” is defined in Section 2.5.

 

“Extension Period” is defined in Section 2.5.

 

“Facility Fee” is defined in Section 5.3(a).

 

“Facility Fee Percentage” means the applicable percentage per annum determined,
at any time, based on the range into which Borrower’s Credit Rating (if any)
then falls, in accordance with the following tables.  The change in the Facility
Fee Percentage, if any, shall be effective immediately as of the date on which
any of the rating agencies announces a change in the Borrower’s Credit Rating or
the date on which the Borrower has no Credit Rating, whichever is applicable. If
at any time the Borrower shall have only one (1) Credit Rating, for purposes of
this definition, the Facility Fee Percentage shall be deemed to be the Facility
Fee Percentage as though the Borrower has no Credit Rating.

 

The Facility Fee Percentage shall be as follows:

 

Range of Borrower’s Corporate Credit
Rating
S&P/Moody’s/Fitch Ratings

 

Percentage of Maximum Revolving
Credit Commitments

 

<BBB-/Baa3 or unrated

 

0.300

%

BBB-/Baa3

 

0.250

%

BBB/Baa2

 

0.200

%

BBB+/Baa1

 

0.150

%

A-/A3

 

0.125

%

A/A2

 

0.100

%

A+/A1

 

0.100

%

 

If at any time when the Borrower has only two (2) Credit Ratings, and such
Credit Ratings are split, then: (A) if the difference between such Credit
Ratings is one ratings category (e.g. Baa2 by Moody’s and BBB- by S&P or Fitch),
the Facility Fee Percentage shall be the rate per annum that would be applicable
if the higher of the Credit Ratings were used; and (B) if the difference between
such Credit Ratings is two ratings category or more (e.g. Baa1 by Moody’s and
BBB-

 

17

--------------------------------------------------------------------------------


 

by S&P or Fitch), the Facility Fee Percentage shall be the rate per annum that
would be applicable if the median of the applicable Credit Ratings were used. 
If at any time when the Borrower has three (3) Credit Ratings, and such Credit
Ratings are split, then: (A) if the difference between the highest and the
lowest such Credit Ratings is one ratings category (e.g. Baa2 by Moody’s and
BBB- by S&P or Fitch), the Facility Fee Percentage shall be the rate per annum
that would be applicable if the highest of the Credit Ratings were used; and
(B) if the difference between such Credit Ratings is two ratings category (e.g.
Baa1 by Moody’s and BBB- by S&P or Fitch) or more, the Facility Fee Percentage
shall be the rate per annum that would be applicable if the average of the two
(2) highest Credit Ratings were used, provided that if such average is not a
recognized rating category, then the Facility Fee Percentage shall be the rate
per annum that would be applicable if the second highest Credit Rating of the
three were used.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code as in
effect as of the date of this Agreement (or any amended or successor version
thereof that is substantively comparable and not materially more onerous to
comply with), any current or future regulations or official interpretations
thereof and any agreement entered into pursuant to Section 1471(b)(1) of the
Internal Revenue Code.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published for such day (or, if such
day is not a Business Day in New York, New York, for the next preceding Business
Day) in New York, New York by the Federal Reserve Bank of New York, or if such
rate is not so published for any day which is a Business Day in New York, New
York, the average of the quotations for such day on transactions by three
Reference Banks, as determined by the Administrative Agent; provided that if the
Federal Funds Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any Governmental Authority succeeding to its functions.

 

“Financial Statements” means (i) quarterly and annual consolidated statements of
income and retained earnings, statements of cash flow, and balance sheets,
(ii) such other financial statements as the General Partner shall routinely and
regularly prepare for itself and the Borrower on a quarterly or annual basis,
and (iii) such other financial statements of the Consolidated Businesses or
Minority Holdings as the Arrangers or the Requisite Lenders may from time to
time reasonably specify; provided, however, that the Financial Statements
referenced in clauses (i) and (ii) above shall be prepared in form satisfactory
to the Administrative Agent.

 

“Fiscal Year” means the fiscal year of the Company and the Borrower for
accounting and tax purposes, which shall be the 12-month period ending on
December 31 of each calendar year.

 

“Fitch” means Fitch, Inc.

 

18

--------------------------------------------------------------------------------


 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

 

“Foreign Qualified Borrower” means a Qualified Borrower that is not an entity
formed or organized under the laws of the United States of America or any
political subdivision thereof.

 

“Funding Date” means, with respect to any Loan, the date of funding of such
Loan.

 

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the American Institute of Certified Public Accountants’
Accounting Principles Board and Financial Accounting Standards Board or in such
other statements by such other entity as may be in general use by significant
segments of the accounting profession as in effect on the Closing Date (unless
otherwise specified herein as in effect on another date or dates).

 

“General Partner” means the Company and any successor general partner(s) of the
Borrower.

 

“Governmental Approval” means all right, title  and interest in any existing or
future certificates, licenses, permits, variances, authorizations and approvals
issued by any Governmental Authority having jurisdiction with respect to any
Project.

 

“Governmental Authority” means any nation or government, any federal, state,
local or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.

 

“Guarantees” is defined in Section 14.28.

 

“Guarantors” is defined in Section 14.28.

 

“Holder” means any Person entitled to enforce any of the Obligations, whether or
not such Person holds any evidence of Indebtedness, including, without
limitation, the Administrative Agent, each Arranger, and each other Lender.

 

“Impacted Interest Period” is defined in the definition of “Base Eurocurrency
Rate”.

 

“Improvements” means all buildings, fixtures, structures, parking areas,
landscaping and all other improvements whether existing now or hereafter
constructed, together with all machinery and mechanical, electrical, HVAC and
plumbing systems presently located thereon and used in the operation thereof,
excluding (a) any such items owned by utility service providers, (b) any such
items owned by tenants or other third-parties unaffiliated with the Borrower and
(c) any items of personal property.

 

19

--------------------------------------------------------------------------------


 

“Indebtedness”, as applied to any Person, means, at any time, without
duplication, (a) all indebtedness, obligations or other liabilities of such
Person (whether consolidated or representing the proportionate interest in any
other Person) (i) for borrowed money (including construction loans) or evidenced
by debt securities, debentures, acceptances, notes or other similar instruments,
(ii) under profit payment agreements or in respect of obligations to redeem,
repurchase or exchange any Securities of such Person or to pay dividends that
have been declared with respect to any stock, (iii) with respect to letters of
credit issued for such Person’s account, (iv) to pay the deferred purchase price
of property or services, except accounts payable and accrued expenses arising in
the ordinary course of business, (v) in respect of Capital Leases, (vi) which
are Contingent Obligations or (vii) under warranties and indemnities; (b) all
indebtedness, obligations or other liabilities of such Person or others secured
by a Lien on any property of such Person, whether or not such indebtedness,
obligations or liabilities are assumed by such Person, all as of such time;
(c) all indebtedness, obligations or other liabilities of such Person in respect
of interest rate contracts and foreign exchange contracts, net of liabilities
owed to such Person by the counterparties thereon; (d) all preferred stock
subject (upon the occurrence of any contingency or otherwise) to mandatory
redemption; and (e) all contingent Contractual Obligations with respect to any
of the foregoing.

 

“Indemnified Matters” is defined in Section 14.3.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any Qualified Borrower under any Loan Document and (b) to the extent
not otherwise described in (a), Other Taxes.

 

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
any Affiliate thereof, and (c) the Borrower or any of its Affiliates.

 

“Indemnitees” is defined in Section 14.3.

 

“Initial Funding Date” means the date on or after the Closing Date on which all
of the conditions described in Section 6.1 have been satisfied (or waived) in a
manner satisfactory to the Administrative Agent and the Lenders and on which the
initial Letters of Credit are issued and/or the initial Loans under this
Agreement are made by the Lenders to the Borrower in an amount not less than the
amount then outstanding under the Existing Credit Agreement.  For the avoidance
of doubt, the Initial Funding Date shall occur on the Closing Date as a result
of the application of Section 3.6.

 

“Interest Period” is defined in Section 5.2(b).

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the applicable Screen
Rate (for the longest period for which the applicable Screen Rate is available
for the applicable currency) that is shorter than the Impacted Interest Period
and (b) the applicable Screen Rate for the shortest period (for which such
Screen Rate is available for the applicable currency) that exceeds the Impacted
Interest Period, in each case, as of the

 

20

--------------------------------------------------------------------------------


 

Specified Time on the Quotation Day for such Interest Period.  When determining
the rate for a period which is less than the shortest period for which the
relevant Screen Rate is available, the applicable Screen Rate for purposes of
paragraph (a) above shall be deemed to be the overnight screen rate where
“overnight screen rate” means, in relation to any currency, the overnight rate
for such currency determined by the Administrative Agent from such service as
the Administrative Agent may select.

 

“Internal Revenue Code” or “Code” means the Internal Revenue Code of 1986, as
amended to the date hereof and from time to time hereafter, any successor
statute and any regulations or guidance having the force of law promulgated
thereunder.

 

“Investment” means, with respect to any Person, (i) any purchase or other
acquisition by that Person of Securities, or of a beneficial interest in
Securities, issued by any other Person, (ii) any purchase by that Person of all
or substantially all of the assets of a business conducted by another Person,
and (iii) any loan, advance (other than deposits with financial institutions
available for withdrawal on demand, prepaid expenses, accounts receivable,
advances to employees and similar items made or incurred in the ordinary course
of business) or capital contribution by that Person to any other Person,
including, without limitation, all Indebtedness to such Person arising from a
sale of property by such Person other than in the ordinary course of its
business.  The amount of any Investment shall be determined in accordance with
GAAP.

 

“Investment Grade Credit Rating” means (i) a Credit Rating of Baa3 or higher
given by Moody’s or (ii) a Credit Rating of BBB- or higher given by S&P.

 

“IRS” means the Internal Revenue Service and any Person succeeding to the
functions thereof.

 

“Issuing Bank” is defined in Section 3.1.

 

“JPMorgan Chase” means JPMorgan Chase Bank, N.A.

 

“knowledge” with reference to any General Partner, the Borrower or any
Subsidiary of the Borrower, means the actual knowledge of such Person after
reasonable inquiry (which reasonable inquiry shall include, without limitation,
interviewing and questioning such other Persons as such General Partner, the
Borrower or such Subsidiary of the Borrower, as applicable, deems reasonably
necessary).

 

“Lead Arrangers” means J.P. Morgan Securities LLC and Merrill Lynch, Pierce,
Fenner & Smith Incorporated, and each successor Lead Arranger appointed pursuant
to the terms of Article XII of this Agreement.

 

“Lease” means a lease, license, concession agreement or other agreement
providing for the use or occupancy of any portion of any Project, including all
amendments, supplements, modifications and assignments thereof and all side
letters or side agreements relating thereto.

 

21

--------------------------------------------------------------------------------


 

“Lender” means (i) each of the Arrangers, the Co-Agents, and each financial
institution a signatory hereto as a Lender as of the Closing Date and, at any
other given time, each financial institution which is a party hereto as an
Arranger, Co-Agent or Lender, whether as a signatory hereto or pursuant to an
Assignment and Acceptance, and regardless of the capacity in which such entity
is acting (i.e. whether as Administrative Agent, Arranger, Co-Agent or Lender)
and (ii) each Designated Bank; provided, however, that the term “Lender” shall
exclude each Designated Bank when used in reference to a Committed Loan, the
Commitments or terms relating to the Committed Loans and the Commitments and
shall further exclude each Designated Bank for all other purposes hereunder
(including, without limitation, for purposes of Section 13.4 hereof) except that
any Designated Bank which funds a Money Market Loan shall, subject to
Section 14.1(f), have the rights (including, without limitation, the rights
given to a Lender contained in Section 14.2 and otherwise in Article XIV) and
obligations of a Lender associated with holding such Money Market Loan.  Unless
the context otherwise requires, the term “Lender” includes each Swingline Lender
and each Issuing Bank.

 

“Lending Office” is defined in Section 5.2(e)(iv).

 

“Letter of Credit” means any Commercial Letter of Credit or Standby Letter of
Credit whether in Dollars or Alternative Currency.

 

“Letter of Credit Commitment”  means as to any Lender (i) the amount set forth
opposite such Lender’s name on Schedule 1.1C hereof or (ii) if such Lender has
entered into an Assignment and Acceptance, the amount set forth for such Lender
as its Letter of Credit Commitment in the Register maintained by the
Administrative Agent pursuant to Section 14.1(c).

 

“Letter of Credit Obligations” means, at any particular time, the sum of (i) all
outstanding Reimbursement Obligations, and (ii) the aggregate undrawn face
amount of all outstanding Letters of Credit and all outstanding Alternative
Currency Letters of Credit, and (iii) the aggregate face amount of all Letters
of Credit and all Alternative Currency Letters of Credit requested by the
Borrower but not yet issued.

 

“Letter of Credit Reimbursement Agreement” means, with respect to a Letter of
Credit or an Alternative Currency Letter of Credit, such form of application
therefor and form of reimbursement agreement therefor (whether in a single or
several documents, taken together) as an Issuing Bank may employ in the ordinary
course of business for its own account, with such modifications thereto as may
be agreed upon by such Issuing Bank and the Borrower and as are not materially
adverse (in the judgment of such Issuing Bank and the Administrative Agent) to
the interests of the Lenders; provided, however, in the event of any conflict
between the terms of any Letter of Credit Reimbursement Agreement and this
Agreement, the terms of this Agreement shall control.

 

“Liabilities and Costs” means all liabilities, obligations, responsibilities,
losses, damages, personal injury, death, punitive damages, economic damages,
consequential damages, treble damages, intentional, willful or wanton injury,
damage or threat to the environment, natural resources or public health or
welfare, costs and expenses (including, without limitation, attorney, expert and
consulting fees and expenses and costs of investigation, feasibility or

 

22

--------------------------------------------------------------------------------


 

Remedial Action studies), fines, penalties and monetary sanctions, interest,
direct or indirect, absolute or contingent, past, present or future.

 

“LIBOR Auction” means a solicitation of Money Market Quotes setting forth Money
Market Margins based on the Eurodollar Rate pursuant to Section 2.2.

 

“LIBOR Quoted Currency” means Dollars, Euros, U.K. Pounds Sterling and Japanese
Yen.

 

“LIBOR Screen Rate” is defined in the definition of “Base Eurocurrency Rate”.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
conditional sale agreement, deposit arrangement, security interest, encumbrance,
lien (statutory or other and including, without limitation, any Environmental
Lien), preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever in respect of any property of a
Person, whether granted voluntarily or imposed by law, and includes the interest
of a lessor under a Capital Lease or under any financing lease having
substantially the same economic effect as any of the foregoing and the filing of
any financing statement or similar notice (other than a financing statement
filed by a “true” lessor pursuant to § 9-505 of the Uniform Commercial Code),
naming the owner of such property as debtor, under the Uniform Commercial Code
or other comparable law of any jurisdiction.

 

“Limited Minority Holdings” means Minority Holdings in which (i) Borrower has a
less than fifty percent (50%) ownership interest and (ii) neither the Borrower
nor the Company directly or indirectly controls the management of such Minority
Holdings, whether as the general partner or managing member of such Minority
Holding, or otherwise. As used in this definition only, the term “control” shall
mean the authority to make major management decisions or the management of
day-to-day operations of such entity or its Property(ies) and shall include
instances in which the Management Company manages the day-to-day leasing,
management, control or development of the Properties of such Minority Holdings
pursuant to the terms of a management agreement.

 

“Limited Partners” means those Persons who from time to time are limited
partners of the Borrower; and “Limited Partner” means each of the Limited
Partners, individually.

 

“Loan Account” is defined in Section 4.3(b).

 

“Loan Documents” means this Agreement, the Notes, each Qualified Borrower
Guaranty, and all other instruments, agreements and written Contractual
Obligations between the Borrower, the Qualified Borrowers and any of the Lenders
pursuant to or in connection with the transactions contemplated hereby.

 

“Loans” means Committed Loans, Money Market Loans and Swingline Loans.

 

“Local Screen Rate” means the AUD Screen Rate or the CDOR Screen Rate.

 

“Management Company” means, collectively, (i) the Borrower and its wholly-owned
(directly or indirectly) or controlled (directly or indirectly) Subsidiaries,
and (ii) such

 

23

--------------------------------------------------------------------------------


 

other property management companies controlled (directly or indirectly) by the
Company for which the Borrower has previously provided the Administrative Agent
with: (1) notice of such property management company, and (2) evidence
reasonably satisfactory to the Administrative Agent that such property
management company is controlled (directly or indirectly) by the Company.

 

“Margin Stock” means “margin stock” as such term is defined in Regulation U.

 

“Material Adverse Effect” means a material adverse effect upon (i) the financial
condition or assets of the Borrower and its Subsidiaries taken as a whole,
(ii) the ability of the Borrower to perform its obligations under the Loan
Documents, or (iii) the ability of the Lenders or the Administrative Agent to
enforce any of the Loan Documents.

 

“Maturing Indebtedness” has the meaning set forth in Section 10.1 hereof.

 

“Maturing Secured Indebtedness” has the meaning set forth in Section 10.1
hereof.

 

“Maximum Rate” is defined in Section 14.23.

 

“Maximum Revolving Credit Amount” means, at any particular time, the Revolving
Credit Commitments existing at such time.

 

“MIS” means a computerized management information system for recording and
maintenance of information regarding purchases, sales, aging, categorization,
and locations of Properties, creation and aging of receivables, and accounts
payable (including agings thereof).

 

“Minority Holdings”  means interests in partnerships, joint ventures, limited
liability companies and corporations held or owned by the Borrower or a General
Partner or their respective Subsidiaries which are not wholly-owned, directly or
indirectly, by the Borrower or a General Partner.

 

“Money Market Lender” means, as to each Money Market Loan, the Lender funding
such Money Market Loan.

 

“Money Market Lending Office” means, as to each Lender, its Domestic Lending
Office or such other office, branch or affiliate of such Lender as it may
hereafter designate as its Money Market Lending Office by notice to the Borrower
and the Administrative Agent.

 

“Money Market Loan” means a loan to be made by a Lender pursuant to a LIBOR
Auction (including such a loan bearing interest at the Base Rate pursuant to
Section 5.2).

 

“Money Market Margin” has the meaning set forth in Section 2.2.

 

“Money Market Quote” means an offer by a Lender to make a Money Market Loan in
accordance with Section 2.2.

 

“Money Market Rate” has the meaning set forth in Section 2.2.

 

24

--------------------------------------------------------------------------------


 

“Moody’s” means Moody’s Investor Services, Inc.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA which is, or within the immediately preceding six
(6) years was, contributed to by either the Borrower or any ERISA Affiliate or
in respect of which the Borrower or any ERISA Affiliate has assumed any
liability.

 

“New Foreign Qualified Borrower Amendment” is defined in Section 2.10(a).

 

“New Foreign Qualified Borrower Notice” is defined in Section 2.10(a).

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment within two (2) Business Days after the approval deadline
that (i) requires the approval of all Lenders or all affected Lenders in
accordance with the terms of Section 14.7 and (ii) has been approved by the
Requisite Lenders.

 

“Non Pro Rata Loan” is defined in Section 4.2(b)(v).

 

“Non-Quoted Currency” means each of Australian Dollars and Canadian Dollars.

 

“Non-Recourse Indebtedness” means Indebtedness with respect to which recourse
for payment is limited to (i) specific assets related to a particular Property
or group of Properties encumbered by a Lien securing such Indebtedness or
(ii) any Subsidiary (provided that if a Subsidiary is a partnership, there is no
recourse to the Borrower or the General Partner as a general partner of such
partnership); provided, however, that personal recourse of the Borrower or the
General Partner for any such Indebtedness for Customary Non-Recourse Carve-Outs
in non-recourse financing of real estate shall not, by itself, prevent such
Indebtedness from being characterized as Non-Recourse Indebtedness.

 

“Note” means a promissory note in the form attached hereto as Exhibit B payable
to the order of a Lender, evidencing certain of the Obligations of the Borrower
or any Qualified Borrower to such Lender and executed by the Borrower or any
Qualified Borrower as required by Section 4.3(a), as the same may be amended,
supplemented, modified or restated from time to time, together with the
Designated Bank Notes; “Notes” means, collectively, all of such Notes
outstanding at any given time.

 

“Notice of Borrowing” means a Notice of Committed Borrowing or a Notice of Money
Market Borrowing.

 

“Notice of Committed Borrowing” means a notice substantially in the form of
Exhibit C attached hereto and made a part hereof.

 

“Notice of Conversion/Continuation” means a notice substantially in the form of
Exhibit D attached hereto and made a part hereof with respect to a proposed
conversion or continuation of a Loan pursuant to Section 5.1(c).

 

“Notice of Money Market Borrowing” has the meaning set forth in Section 2.2.

 

25

--------------------------------------------------------------------------------


 

“Obligations” means all Loans, Letter of Credit Obligations, advances, debts,
liabilities, obligations, covenants and duties owing by the Borrower and the
Qualified Borrowers to the Administrative Agent, any Arranger, any Co-Agent, any
other Lender, any Affiliate of the Administrative Agent, the Arrangers, the
Co-Agents, any other Lender, or any Person entitled to indemnification pursuant
to Section 14.3 of this Agreement, of any kind or nature, arising under this
Agreement, the Notes or any other Loan Document.  The term includes, without
limitation, all interest, charges, expenses, fees, reasonable attorneys’ fees
and disbursements and any other sum chargeable to the Borrower or any the
Qualified Borrower under this Agreement or any other Loan Document.

 

“Officer’s Certificate” means, as to a corporation, a certificate executed on
behalf of such corporation by the chairman of its board of directors (if an
officer of such corporation) or its chief executive officer, president, any of
its vice-presidents, its chief financial officer, its chief accounting officer
or its treasurer and, as to a partnership, a certificate executed on behalf of
such partnership by the chairman of the board of directors (if an officer of
such corporation) or chief executive officer, president, any vice-president, or
treasurer of the general partner of such partnership.

 

“Operating Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee which is not a
Capital Lease.

 

“Organizational Documents” means, with respect to any corporation, limited
liability company, or partnership (i) the articles/certificate of incorporation
(or the equivalent organizational documents) of such corporation or limited
liability company, (ii) the partnership agreement executed by the partners in
the partnership, (iii) the by-laws (or the equivalent governing documents) of
the corporation, limited liability company or partnership, and (iv) any document
setting forth the designation, amount and/or relative rights, limitations and
preferences of any class or series of such corporation’s Capital Stock or such
limited liability company’s or partnership’s equity or ownership interests.

 

“OSHA” means the Occupational Safety and Health Act of 1970, 29 U.S.C. §§ 651 et
seq., any amendments thereto, any successor statutes and any regulations or
guidance having the force of law promulgated thereunder.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are

 

26

--------------------------------------------------------------------------------


 

Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 13.4).

 

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

 

“Participant” is defined in Section 14.1(e).

 

“Participant Register” is defined in Section 14.1(e).

 

“PBGC” means the Pension Benefit Guaranty Corporation and any Person succeeding
to the functions thereof.

 

“Permits” means any permit, consent, approval, authorization, license, variance,
or permission required from any Person pursuant to Requirements of Law,
including any Governmental Approvals.

 

“Permitted Securities Options” means the subscriptions, options, warrants,
rights, convertible Securities and other agreements or commitments relating to
the issuance of the Borrower’s Securities or the Company’s Capital Stock
identified as such on Schedule 1.1.4.

 

“Person” means any natural person, corporation, limited liability company,
limited partnership, general partnership, joint stock company, joint venture,
association, company, trust, bank, trust company, land trust, business trust or
other organization, whether or not a legal entity, and any Governmental
Authority.

 

“Plan” means an employee benefit plan defined in Section 3(3) of ERISA in
respect of which the Borrower or any ERISA Affiliate is, or within the
immediately preceding six (6) years was, an “employer” as defined in
Section 3(5) of ERISA or the Borrower or any ERISA Affiliate has assumed any
liability.

 

“Potential Event of Default” means an event that has occurred with respect to
the Borrower which, with the giving of notice or the lapse of time, or both,
would constitute an Event of Default.

 

“Principal Financial Center” means, with respect to an Alternative Currency,
(i) in the case of Euros, Frankfurt am Main, Germany; (ii) in the case of Pounds
Sterling, London, England; (iii) in the case of Yen, Tokyo, Japan; (iv) in the
case of Canadian Dollars, Toronto, Canada; (v) in the case of Australian
Dollars, Sydney, Australia; provided, however, that the Administrative Agent
shall have the right to designate, in its reasonable discretion, a different
Principal Financial Center for each Alternative Currency at any time and from
time to time upon written notice to Borrower and the Lenders.

 

“Process Agent” is defined in Section 14.17(a).

 

“Project” means any shopping center, retail property and mixed-use property
owned, directly or indirectly, by any of the Consolidated Businesses or Minority
Holdings.

 

27

--------------------------------------------------------------------------------


 

“Property” means any Real Property or personal property, plant, building,
facility, structure, underground storage tank or unit, equipment, general
intangible, receivable, or other asset owned, leased or operated by any
Consolidated Business or any Minority Holding (including any surface water
thereon or adjacent thereto, and soil and groundwater thereunder).

 

“Pro Rata Share” means, with respect to any Lender, as applicable, (a) a
fraction (expressed as a percentage), the numerator of which shall be the amount
of such Lender’s Revolving Credit Commitment and the denominator of which shall
be the aggregate amount of all of the Lenders’ Revolving Credit Commitments, or
(b) with respect to matters relating to Alternative Currency Commitments and
Loans in Alternative Currency and Alternative Currency Letters of Credit only, a
fraction (expressed as a percentage), the numerator of which shall be the amount
of such Lender’s Alternative Currency Commitment and the denominator of which
shall be the aggregate amount of all of the applicable Lenders’ Alternative
Currency Commitments, in each case as adjusted from time to time in accordance
with the provisions of this Agreement. Notwithstanding the foregoing, however,
if at any time Borrower shall be unable to draw down the entire Revolving Credit
Availability solely as a result of all or any portion of the Alternative
Currency Commitments being outstanding, then, solely for purposes of funding the
remaining Revolving Credit Availability, “Pro Rata Share” with respect to each
Lender that shall not have advanced an amount (or Dollar Equivalent Amount)
equal to an amount (or Dollar Equivalent Amount) equal to 100% of its Revolving
Credit Commitment, shall be deemed to mean the sum of such Lender’s Pro Rata
Share (with respect to the Revolving Credit Commitments) and such Lender’s pro
rata share (with respect to the Revolving Credit Commitments) of the aggregate
Pro Rata Shares (with respect to the Revolving Credit Commitments) of all the
Lenders that shall have advanced 100% of their Revolving Credit Commitments.
Notwithstanding the foregoing (but excluding for the purposes of this sentence
the last paragraph of Section 14.25), however, in the case of Section 14.25 when
a Defaulting Lender shall exist, for purposes of determining whether the
threshold for Requisite Lenders has been met only, “Pro Rata Share” shall be
calculated disregarding any Defaulting Lender’s Revolving Credit Commitment.

 

“Qualified Borrower(s)” means one or more foreign or domestic entities (a) that
is a direct or indirect Subsidiary of Borrower, (b) which is not organized in a
Sanctioned Country and to which it is lawful under applicable law for the
Administrative Agent and the Lenders that are obligated to lend to such entity
to make loans, (c) the indebtedness of which entity can be guaranteed by
Borrower without violation of Borrower’s Organizational Documents, (d) which is
a party to this Agreement or executes one or more joinder agreements and
promissory notes with respect to Loans made to such Qualified Borrower,
(e) whose obligations under such note(s) and the this Agreement are the joint
and several obligation of, or guaranteed by, Borrower  pursuant to the Qualified
Borrower Guaranty, and with respect to which a Qualified Borrower Guaranty has
been delivered, and (f) which has satisfied the requirements of Section 2.10. 
There are no Qualified Borrowers on the Closing Date.

 

“Qualified Borrower Guaranty” means a full and unconditional guaranty of payment
in the form of Exhibit L attached hereto, enforceable against Borrower for the
payment of a Qualified Borrower’s debt or obligation to the Lenders.

 

“Quarterly Compliance Certificate” is defined in Section 8.2(a)(iii).

 

28

--------------------------------------------------------------------------------


 

“Quotation Day” means, with respect to any Borrowing of Eurodollar Rate Loans
for any Interest Period, (i) if the currency is U.K. Pounds Sterling, Australian
Dollars or Canadian Dollars, the first day of such Interest Period, (ii) if the
currency is Euro, two (2) TARGET2 Days before the first day of such Interest
Period, (iii) for any other currency, two (2) Business Days prior to the
commencement of such Interest Period (unless, in each case, market practice
differs in the relevant market where the Eurodollar Rate for such currency is to
be determined, in which case the Quotation Day will be  determined by the
Administrative Agent in accordance with market practice in such market (and if
quotations would normally be given on more than one day, then the Quotation Day
will be the last of those days)).

 

“RBA Cash Rate” means, on any day, the Target Cash Rate (expressed as a
percentage per annum) determined by the Reserve Bank of Australia and published
for that day on the Reuters Monitor System at page RBA30 (or any successor
page).  Each change in the RBA Cash Rate shall be effective from and including
the date such change to the target cash rate is effective.

 

“RCRA” means the Resource Conservation and Recovery Act of 1976, 42 U.S.C. §§
6901 et seq., any amendments thereto, any successor statutes, and any
regulations or guidance having the force of law promulgated thereunder.

 

“Real Property” means all of the Borrower’s present and future right, title and
interest (including, without limitation, any leasehold estate) in (i) any plots,
pieces or parcels of land, (ii) any Improvements of every nature whatsoever (the
rights and interests described in clauses (i) and (ii) above being the
“Premises”), (iii) all easements, rights of way, gores of land or any lands
occupied by streets, ways, alleys, passages, sewer rights, water courses, water
rights and powers, and public places adjoining such land, and any other
interests in property constituting appurtenances to the Premises, or which
hereafter shall in any way belong, relate or be appurtenant thereto, (iv) all
hereditaments, gas, oil, minerals (with the right to extract, sever and remove
such gas, oil and minerals), and easements, of every nature whatsoever, located
in, on or benefitting the Premises and (v) all other rights and privileges
thereunto belonging or appertaining and all extensions, additions, improvements,
betterments, renewals, substitutions and replacements to or of any of the rights
and interests described in clauses (iii) and (iv) above.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

 

“Reference Banks” means such banks as may be appointed by the Administrative
Agent with the consent of such bank in consultation with the Borrower.

 

“Reference Bank Rate” means the arithmetic mean of the rates (expressed as a
percentage per annum and rounded upwards to four decimal places) supplied to the
Administrative Agent at its request by the Reference Banks (as the case may be)
as of the Specified Time on the Quotation Day for Loans in the applicable
currency and the applicable Interest Period:

 

(a)                                 in relation to Loans in Australian Dollars,
as the bid rate observed by the relevant Reference Bank for Australian Dollar
denominated bank accepted bills and

 

29

--------------------------------------------------------------------------------


 

negotiable certificates of deposit issued by banks which are for the time being
designated “Prime Banks” by the Australian Financial Markets Association or any
successor thereto that have a remaining maturity equal to the relevant Interest
Period;

 

(b)                                 in relation to Loans in Canadian Dollars, as
the rate at which the relevant Reference Bank is willing to extend credit by the
purchase of bankers’ acceptances which have been accepted by banks which are for
the time being customarily regarded as being of appropriate credit standing for
such purpose with a term to maturity equal to the relevant Interest Period; and

 

(c)                                  in relation to Loans in any currency other
than Australian Dollars or Canadian Dollars, as the rate at which the relevant
Reference Bank could borrow funds in the London interbank market in the relevant
currency and for the relevant period, were it to do so by asking for and then
accepting interbank offers in reasonable market size in that currency and for
that period.

 

“Register” is defined in Section 14.1(c).

 

“Regulation A” means Regulation A of the Federal Reserve Board as in effect from
time to time.

 

“Regulation T” means Regulation T of the Federal Reserve Board as in effect from
time to time.

 

“Regulation U” means Regulation U of the Federal Reserve Board as in effect from
time to time.

 

“Regulation X” means Regulation X of the Federal Reserve Board as in effect from
time to time.

 

“Reimbursement Date” is defined in Section 3.1(d)(i).

 

“Reimbursement Obligations” means the aggregate non-contingent reimbursement or
repayment obligations of the Borrower with respect to amounts drawn under
Letters of Credit and Alternative Currency Letters of Credit.

 

“REIT” means a domestic trust or corporation that qualifies as a real estate
investment trust under the provisions of Sections 856, et seq. of the Internal
Revenue Code.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
dumping, injection, deposit, disposal, abandonment, or discarding of barrels,
containers or other receptacles, discharge, emptying, escape, dispersal,
leaching or migration into the indoor or outdoor environment or into or out of
any Property, including the movement of Contaminants through or in the air,
soil, surface water, groundwater or Property.

 

30

--------------------------------------------------------------------------------


 

“Remedial Action” means actions required to (i) clean up, remove, treat or in
any other way address Contaminants in the indoor or outdoor environment;
(ii) prevent the Release or threat of Release or minimize the further Release of
Contaminants; or (iii) investigate and determine if a remedial response is
needed and to design such a response and post-remedial investigation,
monitoring, operation and maintenance and care.

 

“Replacement Issuing Bank” is defined in Section 3.1(a).

 

“Reportable Event” means any of the events described in Section 4043(b) of ERISA
and the regulations having the force of law promulgated thereunder as in effect
from time to time but not including any such event as to which the thirty (30)
day notice requirement has been waived by applicable PBGC regulations.

 

“Requirements of Law” means, as to any Person, the charter and by-laws or other
organizational or governing documents of such Person, and any law, rule or
regulation, or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject including,
without limitation, the Securities Act, the Securities Exchange Act, Regulations
T, U and X, ERISA, the Fair Labor Standards Act, the Worker Adjustment and
Retraining Notification Act, Americans with Disabilities Act of 1990, and any
certificate of occupancy, zoning ordinance, building, environmental or land use
requirement or Permit and Environmental, Health or Safety Requirement of Law.

 

“Requisite Lenders” means Lenders whose Pro Rata Shares, in the aggregate, are
greater than fifty-one percent (51%); provided, however, that, in the event any
of the Lenders shall be Defaulting Lenders, “Requisite Lenders” means Lenders
(excluding all Defaulting Lenders) whose Pro Rata Shares represent more than
fifty-one percent (51%) of the aggregate Pro Rata Shares of such Lenders;
provided, further, however, that, in the event that the Revolving Credit
Commitments have been terminated pursuant to the terms of this Agreement,
“Requisite Lenders” means Lenders (excluding all Defaulting Lenders) whose
aggregate ratable shares (stated as a percentage) of the aggregate outstanding
principal balance of all Loans are greater than fifty-one percent (51%).

 

“Revolving Credit Availability” means, at any particular time, the amount by
which the Maximum Revolving Credit Amount at such time exceeds the Revolving
Credit Obligations at such time.

 

“Revolving Credit Commitment” means, with respect to any Lender, the obligation
of such Lender to make Committed Loans and to participate in Letters of Credit
pursuant to the terms and conditions of this Agreement, and which shall not
exceed the sum of the principal amounts set forth opposite such Lender’s name
under the headings “Revolving Credit Commitment” and “Alternative Currency
Commitment” on Schedule 1.1A attached hereto or the signature page of the
Assignment and Acceptance by which it became a Lender, as modified from time to
time pursuant to the terms of this Agreement or to give effect to any applicable
Assignment and Acceptance, and “Revolving Credit Commitments” means the
aggregate principal amount of the Revolving Credit Commitments (inclusive of the
Alternative Currency Commitments) of all the Lenders, the maximum amount of
which shall be

 

31

--------------------------------------------------------------------------------


 

$2,750,000,000, as reduced from time to time pursuant to Section 4.1 or
increased pursuant to Section 2.1(d).

 

“Revolving Credit Obligations” means, at any particular time, the sum (in the
Dollar Equivalent Amount) of (i) the outstanding principal amount of the
Committed Loans at such time, plus (ii) the Letter of Credit Obligations at such
time, plus (iii) the outstanding principal amount of the Money Market Loans at
such time, plus (iv) the outstanding principal amount of all Swingline
Borrowings at such time.

 

“Revolving Credit Period” means the period from the Closing Date to the Business
Day next preceding the Revolving Credit Termination Date.

 

“Revolving Credit Termination Date” means the earlier to occur of (i) June 30,
2019 (or, if not a Business Day, the next succeeding Business Day) , provided,
however, that the Revolving Credit Termination Date may be extended in
accordance with the provisions of Section 2.5 hereof; and (ii) the date of
termination of the Revolving Credit Commitments pursuant to the terms of this
Agreement.

 

“S&P” means Standard & Poor’s Ratings Service.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the or by the United Nations Security Council, the European Union or any
EU member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person controlled by any Person described in (a) or (b).

 

“Screen Rate” means the LIBOR Screen Rate and the Local Screen Rates
collectively and individually as the context may require.

 

“Secured Indebtedness” means any Indebtedness secured by a Lien.

 

“Securities” means any stock, shares, voting trust certificates, partnership
interests, bonds, debentures, notes or other evidences of indebtedness, secured
or unsecured, convertible, subordinated or otherwise, or in general any
instruments commonly known as “securities”, including, without limitation, any
“security” as such term is defined in Section 8-102 of the Uniform Commercial
Code, or any certificates of interest, shares, or participations in temporary or
interim certificates for the purchase or acquisition of, or any right to
subscribe to, purchase or

 

32

--------------------------------------------------------------------------------


 

acquire any of the foregoing, but shall not include the Notes or any other
evidence of the Obligations.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

 

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, and any successor statute.

 

“Senior Managing Agents” means the financial institutions listed on the cover
page to this Agreement as “Senior Managing Agents”.

 

“Sharing Event” means (i) the occurrence of an Event of Default with respect to
Borrower or any General Partner under clauses (f) or (g) of Section 11.1,
(ii) at the election of any Lender, with respect only to its Alternative
Currency Commitment, the occurrence of any other Event of Default with respect
to Borrower or any General Partner, or (iii) the acceleration of the Loans
pursuant to Section 11.2 (a Sharing Event under clauses (i) or (iii) being an
“Automatic Sharing Event”, and a Sharing Event under clause (ii) being an
“Elective Sharing Event”).

 

“Solvent”, when used with respect to any Person, means that at the time of
determination:

 

(1)                                 the fair saleable value of its assets is in
excess of the total amount of its liabilities (including, without limitation,
contingent liabilities); and

 

(2)                                 the present fair saleable value of its
assets is greater than its probable liability on its existing debts as such
debts become absolute and matured; and

 

(3)                                 it is then able and expects to be able to
pay its debts (including, without limitation, contingent debts and other
commitments) as they mature; and

 

(4)                                 it has capital sufficient to carry on its
business as conducted and as proposed to be conducted.

 

“Specified Time” means (i) in relation to a Loan in Canadian Dollars, as of
11:00 a.m. Toronto, Ontario time, (ii) in relation to a Loan in Australian
Dollars, as of 11:00 a.m., Sydney, Australia time  and (ii) in relation to a
Loan in a LIBOR Quoted Currency, as of 11:00 a.m., London time.

 

“Standby Letter of Credit” means any letter of credit issued by an Issuing Bank
pursuant to Section 3.1 for the account of the Borrower, which is not a
Commercial Letter of Credit.

 

“Subsidiary” of a Person means any corporation, limited liability company,
general or limited partnership, or other entity of which securities or other
ownership interests

 

33

--------------------------------------------------------------------------------


 

having ordinary voting power to elect a majority of the board of directors or
other persons performing similar functions are at the time directly or
indirectly owned or controlled by such Person, one or more of the other
subsidiaries of such Person or any combination thereof.

 

“Swingline Borrowing” means a Borrowing under Section 2.9 hereof.

 

“Swingline Commitment” means as to any Lender (i) the amount set forth opposite
such Lender’s name on Schedule 1.1B hereof for the applicable currency or
(ii) if such Lender has entered into an Assignment and Acceptance, the amount
set forth for such Lender as its Swingline Commitment for the applicable
currency in the Register maintained by the Administrative Agent pursuant to
Section 14.1(c).

 

“Swingline Lenders” means the Administrative Agent, Bank of America, N.A.,
Sumitomo Mitsui Banking Corporation, U.S. Bank National Association, Citibank,
N.A., PNC Bank, National Association, and any other Lender designated by the
Borrower from among those Lenders identified by the Administrative Agent as
permissible Swingline Lenders and provided that such Lender accepts such
designation, each in its capacity as a lender of Swingline Loans hereunder. 
Each reference herein to “the Swingline Lender” shall mean all of the Swingline
Lenders or the applicable Swingline Lender, as the context may require.

 

“Swingline Loan” means a loan made by a Swingline Lender pursuant to
Section 2.9.

 

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system reasonably determined by the Administrative
Agent to be a suitable replacement) for the settlement of payments in Euro.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Tenant Allowance” means a cash allowance paid to a tenant by the landlord
pursuant to a Lease.

 

“TI Work” means any construction or other “build-out” of tenant leasehold
improvements to the space demised to such tenant under Leases (excluding such
tenant’s furniture, fixtures and equipment) performed pursuant to the terms of
such Leases, whether or not such tenant improvement work is performed by or on
behalf of the landlord or as part of a Tenant Allowance.

 

“Total Adjusted Outstanding Indebtedness” means, for any period, the sum of
(i) the amount of Indebtedness of the General Partner and the Borrower and the
Borrower’s pro rata share of the Indebtedness of the other Consolidated
Businesses set forth on the then most recent quarterly financial statements of
the Borrower and (ii) the outstanding amount of Minority Holding Indebtedness
allocable in accordance with GAAP to any of the Consolidated Businesses as of
the time of determination and (iii) the Contingent Obligations of the
Consolidated

 

34

--------------------------------------------------------------------------------


 

Businesses and, to the extent allocable to the Consolidated Businesses in
accordance with GAAP, of the Minority Holdings.

 

“Total Unsecured Outstanding Indebtedness” means that portion of Total Adjusted
Outstanding Indebtedness that is not secured by a Lien.

 

“Unencumbered Combined EBITDA” means that portion of Combined EBITDA which
represents revenues earned from third party property and asset management (up to
5% of Combined EBITDA) or from Real Property that is not subject to or
encumbered by Secured Indebtedness and is not subject to any agreements (other
than those agreements more particularly described on Schedule 1.1.5), the effect
of which would be to restrict, directly or indirectly, the ability of the owner
of such Property from granting Liens thereon, calculated on the first day of
each fiscal quarter for the four immediately preceding consecutive fiscal
quarters.

 

“Uniform Commercial Code” means the Uniform Commercial Code as enacted in the
State of New York, as it may be amended from time to time.

 

“Unrestricted Cash” means Cash and Cash Equivalents that is not subject to any
pledge, lien or control agreement, less (i) $100,000,000, (ii) amounts normally
and customarily set aside by Borrower for operating, capital and interest
reserves, and (iii) amounts placed with third parties as deposits or security
for contractual obligations.

 

“Unsecured Interest Expense” means the interest expense incurred on the Total
Unsecured Outstanding Indebtedness.

 

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 13.1(f)(ii)(B)(3).

 

1.2                               Computation of Time Periods.  In this
Agreement, in the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each mean “to but excluding”.  Periods of days referred to in
this Agreement shall be counted in calendar days unless Business Days are
expressly prescribed.  Any period determined hereunder by reference to a month
or months or year or years shall end on the day in the relevant calendar month
in the relevant year, if applicable, immediately preceding the date numerically
corresponding to the first day of such period, provided that if such period
commences on the last day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month during which such period is
to end), such period shall, unless otherwise expressly required by the other
provisions of this Agreement, end on the last day of the calendar month.

 

1.3                               Accounting Terms.  Subject to Section 14.4,
for purposes of this Agreement, all accounting terms not otherwise defined
herein shall have the meanings assigned to them in conformity with GAAP.

 

35

--------------------------------------------------------------------------------


 

1.4                               Other Terms.  All other terms contained in
this Agreement shall, unless the context indicates otherwise, have the meanings
assigned to such terms by the Uniform Commercial Code to the extent the same are
defined therein.

 

ARTICLE II

 

AMOUNTS AND TERMS OF LOANS

 

2.1                               Committed Loans.

 

(a)                                 Availability.  Subject to the terms and
conditions set forth in this Agreement, (i) each Lender hereby severally and not
jointly agrees to make revolving loans (each individually, a “Committed Loan”
and, collectively, the “Committed Loans”), in Dollars, to the Borrower or the
applicable Qualified Borrower from time to time during the Revolving Credit
Period, in an amount not to exceed such Lender’s Pro Rata Share of the Revolving
Credit Availability at such time, and (ii) in furtherance and clarification of
the foregoing, as to Lenders with an Alternative Currency Commitment, to make
Eurodollar Rate Loans to the Borrower or the applicable Qualified Borrower
denominated in the Alternative Currency (provided (A) the Alternative Currency
is freely transferable and convertible to Dollars, and (B) the Reuters Monitor
Money Rates Service (or any successor thereto or substitute service selected by
the Administrative Agent) reports a Base Eurocurrency Rate (or AUD Bank Bill
Reference Rate, for Eurodollar Rate Loans denominated in Australian Dollars, or
CDOR Rate, for Eurodollar Rate Loans denominated in Canadian Dollars) for the
Alternative Currency relating to the applicable Interest Period), in an
aggregate principal Dollar Equivalent Amount not to exceed such Lender’s
Alternative Currency Commitment; provided that after giving effect to such Loan,
the Dollar Equivalent Amount of all Alternative Currency Loans and all Letter of
Credit Obligations with respect to Alternative Currency Letters of Credit shall
not exceed the Alternative Currency Sublimit.  All Committed Loans comprising
the same Borrowing under this Agreement shall be made by the Lenders
simultaneously and proportionately to their then respective Pro Rata Shares, it
being understood that no Lender shall be responsible for any failure by any
other Lender to perform its obligation to make a Committed Loan hereunder nor
shall the Revolving Credit Commitment of any Lender be increased or decreased as
a result of any such failure.  Subject to the provisions of this Agreement, the
Borrower or applicable Qualified Borrower may repay any outstanding Committed
Loan on any day which is a Business Day and any amounts so repaid may be
reborrowed, up to the amount available under this Section 2.1(a) at the time of
such Borrowing, until the Business Day next preceding the Revolving Credit
Termination Date.  Each requested Borrowing of Committed Loans funded on any
Funding Date shall be in a principal amount of at least $1,500,000 (or, with
respect to an Alternative Currency Borrowing only, the Dollar Equivalent Amount
of $1,500,000); provided, however, that if the Revolving Credit Availability at
the time of such requested Borrowing is less than $1,500,000 (or the Dollar
Equivalent Amount of $1,500,000 in the case of an Alternative Currency
Borrowing), then the requested Borrowing shall be for the total amount of the
Revolving Credit Availability.

 

(b)                                 Notice of Committed Borrowing.  When the
Borrower or applicable Qualified Borrower desires to borrow under this
Section 2.1, it shall deliver to the Administrative Agent a Notice of Committed
Borrowing, signed by it (i) no later than 12:00 noon (New York time) on the
proposed Funding Date, in the case of a Borrowing of Base Rate Loans, (ii) no
later

 

36

--------------------------------------------------------------------------------


 

than 11:00 a.m. (New York time) at least three (3) Business Days in advance of
the proposed Funding Date, in the case of a Borrowing of Eurodollar Rate Loans,
(iii) no later than 11:00 a.m. (London time) at least four (4) Business Days
before each Borrowing of Eurodollar Rate Loans denominated in an Alternative
Currency, and (iv) no later than 11:00 a.m. (New York time) at least nine
(9) Business Days before each Borrowing by a Foreign Qualified Borrower;
provided that a Foreign Qualified Borrower may not deliver a Notice of Committed
Borrowing until the date that is at least five (5) Business Days following the
later of (A) the date of a New Foreign Qualified Borrower Notice or (B) the date
of a New Foreign Qualified Borrower Amendment.  Such Notice of Committed
Borrowing shall specify (i) the proposed Funding Date (which shall be a Business
Day), (ii) the amount of the proposed Borrowing, (iii) the Revolving Credit
Availability as of the date of such Notice of Borrowing, (iv) whether the
proposed Borrowing will be of Base Rate Loans or Eurodollar Rate Loans, and if
Eurodollar Rate Loans are requested other than in Dollars, the Alternative
Currency being requested, (v) in the case of Eurodollar Rate Loans, the
requested Eurodollar Interest Period, (vi) instructions for the disbursement of
the proceeds of the proposed Borrowing, and (vii) if the Notice of Committed
Borrowing is delivered by a Foreign Qualified Borrower, the jurisdiction of
formation and organization of such Foreign Qualified Borrower.  In lieu of
delivering such a Notice of Committed Borrowing (except with respect to a
Borrowing of Committed Loans on the Initial Funding Date or to a Foreign
Qualified Borrower), the Borrower or the applicable Qualified Borrower may give
the Administrative Agent telephonic notice of any proposed Borrowing by the time
required under this Section 2.1(b), if the Borrower or the applicable Qualified
Borrower confirms such notice by delivery of the Notice of Borrowing to the
Administrative Agent by facsimile transmission promptly, but in no event later
than 3:00 p.m. (New York time) on the same day.  Any Notice of Borrowing (or
telephonic notice in lieu thereof) given pursuant to this Section 2.1(b) shall
be irrevocable.

 

(c)                                  Making of Loans.

 

(i)                                     Promptly after receipt of a Notice of
Committed Borrowing under Section 2.1(b) (or telephonic notice in lieu thereof),
the Administrative Agent shall notify each Lender by facsimile transmission, or
other similar form of transmission, of the proposed Borrowing (which notice to
the Lenders, in the case of a Borrowing of Eurodollar Rate Loans, shall be at
least three (3) Business Days in advance of the proposed Funding Date for such
Loans, or four (4) Business Days in the case of an Alternative Currency Loan, or
seven (7) Business Days in the case of a Committed Loan to a Foreign Qualified
Borrower).  Subject to Section 2.8(i) with respect to Committed Loans to a
Foreign Qualified Borrower, each Lender shall deposit an amount equal to its Pro
Rata Share of the Borrowing requested by the Borrower or the applicable
Qualified Borrower with the Administrative Agent at its office in New York, New
York, in immediately available funds in Dollars or Alternative Currency, as
applicable, not later than 12:00 noon (New York time), or (x) in the case of a
Borrowing of Base Rate Loans for which the Notice of Committed Borrowing was
given on such Funding Date, 2:00 p.m. (New York time) or (y) in the case of an
Alternative Currency Borrowing, 12:00 noon local time of the Principal Financial
Center of the applicable currency, on the respective Funding Date therefor. 
Subject to the fulfillment of the conditions precedent set forth in Section 6.1
or Section 6.2, as applicable, the Administrative Agent shall make the proceeds
of such amounts received by it available to the Borrower or the applicable

 

37

--------------------------------------------------------------------------------


 

Qualified Borrower at the Administrative Agent’s office in New York, New York on
such Funding Date (or on the date received if later than such Funding Date) and
shall disburse such proceeds in accordance with the Borrower’s or the applicable
Qualified Borrower’s disbursement instructions set forth in the applicable
Notice of Borrowing.  Subject to the provisions of Section 2.8(i) with respect
to Committed Loans to a Foreign Qualified Borrower, the failure of any Lender to
deposit the amount described above with the Administrative Agent on the
applicable Funding Date shall not relieve any other Lender of its obligations
hereunder to make its Committed Loan on such Funding Date. In the event the
conditions precedent set forth in Section 6.1 or 6.2 are not fulfilled as of the
proposed Funding Date for any Borrowing, the Administrative Agent shall promptly
return, by wire transfer of immediately available funds, the amount deposited by
each Lender to such Lender.

 

(ii)                                  Unless the Administrative Agent shall have
been notified by any Lender on the Business Day immediately preceding the
applicable Funding Date (or, in the case of a Borrowing of Base Rate Loans for
which the Notice of Committed Borrowing was given on such Funding Date, by
2:00 p.m. (New York time) on such Funding Date) in respect of any Borrowing that
such Lender does not intend to fund its Committed Loan requested to be made on
such Funding Date, the Administrative Agent may assume that such Lender has
funded its Committed Loan and is depositing the proceeds thereof with the
Administrative Agent on the Funding Date therefor, and the Administrative Agent
in its sole discretion may, but shall not be obligated to, disburse a
corresponding amount to the Borrower on the applicable Funding Date.  In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower or the applicable Qualified Borrower jointly and severally agree to pay
to the Administrative Agent forthwith on demand such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the Borrower or the applicable Qualified Borrower to but excluding
the date of payment to the Administrative Agent, at (i) in the case of such
Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrower or the applicable Qualified
Borrower, the interest rate applicable to the Loan.  If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing and the interest rate applicable to
such Borrowing shall be as requested by the Borrower in the applicable Notice of
Borrowing. This Section 2.1(c)(ii) does not relieve any Lender of its obligation
to make its Committed Loan on any applicable Funding Date.

 

(d)                                 Optional Increase in Commitments.  Unless a
Potential Event of Default or an Event of Default has occurred and is
continuing, Borrower, by written notice to the Administrative Agent, may request
on multiple occasions, on or before the date that is six (6) months prior to the
Revolving Credit Termination Date, that the Commitments be increased by an
amount not less than Ten Million Dollars ($10,000,000) per request and not more
than Seven Hundred and Fifty Million Dollars ($750,000,000) in the aggregate
(such that the aggregate Commitments after such increases shall never exceed
Three Billion Five Hundred Million Dollars ($3,500,000,000)); provided that for
any such request (i) any Lender which is a party to

 

38

--------------------------------------------------------------------------------


 

this Agreement prior to such request for increase, at its sole discretion, may
elect to increase its Commitment but shall not have any obligation to so
increase its Commitment, (ii) any Lender which is a party to this Agreement
prior to such request for increase that so elects to increase its Commitment
shall be required to increase its Alternative Currency Commitment on a pro rata
basis (provided that to the extent any Lender’s Pro Rata Share of Alternative
Currency Commitments was zero prior to such increase, then such Lender shall not
be required to allocate any portion of such increase to an Alternative Currency
Commitment), and (iii) in the event that any Lender which is a party to this
Agreement prior to such request for increase does not elect to increase its
Commitment, the Administrative Agent and the Syndication Agent shall use
commercially reasonable efforts to locate additional Eligible Assignees willing
to provide commitments for the requested increase, and the Borrower may also
identify additional Eligible Assignees willing to provide commitments for the
requested increase, provided further that the Administrative Agent shall approve
any such additional Eligible Assignees, which approval will not be unreasonably
withheld or delayed.  In the event that Eligible Assignees commit to any such
increase, the Commitments of the committed Lenders shall be increased, the Pro
Rata Shares of the Lenders shall be adjusted, Borrower or the applicable
Qualified Borrower shall make such borrowings and repayments as shall be
necessary to effect the reallocation of the Committed Loans so that the
Committed Loans are held by the Lenders in accordance with their Pro Rata Shares
after giving effect to such increase, and other changes shall be made to the
Loan Documents as may be necessary to reflect the aggregate amount, if any, by
which Lenders have agreed to increase their respective Commitments or make new
Commitments in response to the Borrower’s request for an increase in the
aggregate Commitments pursuant to this Section 2.1(d), in each case without the
consent of the Lenders other than those Lenders increasing their Commitments. 
The fees payable by Borrower upon any such increase in the Commitments shall be
agreed upon by the Administrative Agent and Borrower at the time of such
increase.  In addition, if as a result of any such increase in the Commitments,
there shall be a reallocation of Eurodollar Rate Loans, Borrower shall pay any
amounts that may be due pursuant to Section 5.2(f) hereof.

 

Notwithstanding the foregoing, nothing in this Section 2.1(d) shall constitute
or be deemed to constitute an agreement by any Lender to increase its Commitment
hereunder.

 

2.2                               Money Market Loans.

 

(a)                                 The Money Market Option.  From time to time
during the Revolving Credit Period, and provided that at such time the Borrower
maintains an Investment Grade Credit Rating, the Borrower may, as set forth in
this Section 2.2, request the Lenders during the Revolving Credit Period to make
offers to make Money Market Loans in Dollars or Alternative Currency to the
Borrower, provided that the aggregate outstanding amount of such Money Market
Loans shall not exceed, at any time, the lesser of (i) sixty five percent (65%)
of the Maximum Revolving Credit Amount and (ii) the Revolving Credit
Availability; and provided further that after giving effect to any Money Market
Loan denominated in an Alternative Currency, the Dollar Equivalent Amount of all
Alternative Currency Loans and all Letter of Credit Obligations with respect to
Alternative Currency Letters of Credit shall not exceed the Alternative Currency
Sublimit.  Subject to the provisions of this Agreement, the Borrower may repay
any outstanding Money Market Loan on any day which is a Business Day and any
amounts so repaid may be reborrowed, up to the amount available under this
Section 2.2(a) at the

 

39

--------------------------------------------------------------------------------


 

time of such Borrowing, until the Business Day next preceding the Revolving
Credit Termination Date.  The Lenders may, but shall have no obligation to, make
such offers and the Borrower may, but shall have no obligation to, accept any
such offers in the manner set forth in this Section 2.2.

 

(b)                                 Money Market Quote Request.  When the
Borrower wishes to request offers to make Money Market Loans under this Section,
it shall transmit to the Administrative Agent by telex or facsimile transmission
a Money Market Quote Request substantially in the form of Exhibit H hereto so as
to be received not later than 10:30 A.M. (New York City time) (or 10:30 A.M.
London time, in the case of a Money Market Quote Request denominated in an
Alternative Currency) on the fifth (5th) Business Day prior to the date of
Borrowing proposed therein (or such other time or date as the Borrower and the
Administrative Agent shall have mutually agreed and shall have notified to the
Lenders not later than the date of the Money Market Quote Request for the first
LIBOR Auction for which such change is to be effective) specifying:

 

(i)                                     whether the proposed Borrowing is to be
in Dollars or an Alternative Currency,

 

(ii)                                  whether the proposed Borrowing is to be of
Eurodollar Money Market Loans,

 

(iii)                               the proposed date of Borrowing, which shall
be a Business Day,

 

(iv)                              the aggregate amount of such Borrowing, which
shall be in a minimum amount of $25,000,000 or a larger multiple of $1,000,000,

 

(v)                                 the duration of the Eurodollar Interest
Period applicable thereto, subject, in each case, to the provisions of
Section 5.2(b), and

 

(vi)                              the amount of all Money Market Loans then
outstanding (which, together with the requested Borrowing shall not exceed, in
the aggregate, the lesser of (A) sixty five percent (65%) of the Maximum
Revolving Credit Amount and (B) the Revolving Credit Availability).

 

The Borrower may request offers to make Money Market Loans for more than one
Eurodollar Interest Period in a single Money Market Quote Request.  Borrower may
not make more than six (6) Money Market Quote Requests in any thirty-day period.

 

(c)                                  Invitation for Money Market Quotes. 
Promptly upon receipt of a Money Market Quote Request, the Administrative Agent
shall send to the Lenders by facsimile transmission an Invitation for Money
Market Quotes substantially in the form of Exhibit I hereto, which shall
constitute an invitation by the Borrower to each Lender to submit Money Market
Quotes offering to make the Money Market Loans to which such Money Market Quote
Request relates in accordance with this Section.

 

(d)                                 Submission and Contents of Money Market
Quotes.  (i) Each Lender may submit a Money Market Quote containing an offer or
offers to make Money Market Loans in

 

40

--------------------------------------------------------------------------------


 

response to any Invitation for Money Market Quotes.  Each Money Market Quote
must comply with the requirements of this subsection (d) and must be submitted
to the Administrative Agent by facsimile transmission not later than 2:00 P.M.
(New York City time) (or 2:00 P.M. London time in the case of a Money Market
Quote denominated in an Alternative Currency) on the fourth (4th) Business Day
prior to the proposed date of Borrowing, in the case of a LIBOR Auction (or such
other time or date as the Borrower and the Administrative Agent shall have
mutually agreed and shall have notified to the Lenders not later than the date
of the Money Market Quote Request for the first LIBOR Auction for which such
change is to be effective); provided that Money Market Quotes submitted by the
Administrative Agent (or any affiliate of the Administrative Agent) in the
capacity of a Lender may be submitted, and may only be submitted, if the
Administrative Agent or such affiliate notifies the Borrower of the terms of the
offer or offers contained therein not later than one hour prior to the deadline
for the other Lenders.  Any Money Market Quote so made shall be irrevocable
except with the written consent of the Administrative Agent given on the
instructions of the Borrower.  All or any portion of Money Market Loans to be
funded pursuant to a Money Market Quote may, as provided in Section  14.1(f), be
funded by a Lender’s Designated Bank.  A Lender making a Money Market Quote may,
but shall not be required to, specify in its Money Market Quote whether all or
any portion of the related Money Market Loans are intended to be funded by such
Lender’s Designated Bank, as provided in Section 14.1(f).

 

(ii)                                  Each Money Market Quote shall be in
substantially the form of Exhibit J hereto and shall in any case specify:

 

(A)                               the proposed date of Borrowing,

 

(B)                               the principal amount of the Money Market Loan
for which each such offer is being made, which principal amount (w) may be
greater than or less than the Revolving Credit Commitment of the quoting Lender,
(x) must be $5,000,000 or a larger multiple of $1,000,000, (y) may not exceed
the principal amount of Money Market Loans for which offers were requested and
(z) may be subject to an aggregate limitation as to the principal amount of
Money Market Loans for which offers being made by such quoting Lender may be
accepted,

 

(C)                               either (1) the margin above or below the
applicable Eurodollar Rate (each, a “Money Market Margin”) offered for each such
Money Market Loan, expressed as a percentage (specified to the nearest
1/10,000th of 1%) to be added to or subtracted from such base rate, or (2) a
flat rate of interest (each, a “Money Market Rate”) offered for each Money
Market Loan, and

 

(D)                               the identity of the quoting Lender.

 

A Money Market Quote may set forth up to five separate offers by the quoting
Lender with respect to each Eurodollar Interest Period specified in the related
Invitation for Money Market Quotes.

 

(iii)                               Any Money Market Quote shall be disregarded
if it:

 

41

--------------------------------------------------------------------------------


 

(A)                               is not substantially in conformity with
Exhibit J hereto or does not specify all of the information required by
subsection (d)(ii) above;

 

(B)                               proposes terms other than or in addition to
those set forth in the applicable Invitation for Money Market Quotes; or

 

(C)                               arrives after the time set forth in subsection
(d)(i).

 

(e)                                  Notice to Borrower.  The Administrative
Agent shall promptly notify the Borrower of the terms (x) of any Money Market
Quote submitted by a Lender that is in accordance with subsection (d) and (y) of
any Money Market Quote that amends, modifies or is otherwise inconsistent with a
previous Money Market Quote submitted by such Lender with respect to the same
Money Market Quote Request.  Any such subsequent Money Market Quote shall be
disregarded by the Administrative Agent unless such subsequent Money Market
Quote is submitted solely to correct a manifest error in such former Money
Market Quote.  The Administrative Agent’s notice to the Borrower shall specify
(A) the aggregate principal amount of Money Market Loans for which offers have
been received for each Interest Period specified in the related Money Market
Quote Request, (B) the principal amounts and Money Market Margin or Money Market
Rate, as the case may be, so offered and (C) if applicable, limitations on the
aggregate principal amount of Money Market Loans for which offers in any single
Money Market Quote may be accepted.

 

(f)                                   Acceptance and Notice by Borrower.  Not
later than 10:00 A.M. (New York City time) (or 10:00 A.M. London time in the
case of a proposed Borrowing in an Alternative Currency) on the third Business
Day prior to the proposed date of Borrowing (or such other time or date as the
Borrower and the Administrative Agent shall have mutually agreed and shall have
notified to the Lenders not later than the date of the Money Market Quote
Request for the first LIBOR Auction for which such change is to be effective),
the Borrower shall telephonically notify the Administrative Agent of its
acceptance or non-acceptance of the offers so notified to it pursuant to
subsection (e), and the Borrower shall confirm such telephonic notification in
writing not later than the third Business Day prior to the proposed date of
Borrowing.  In the case of acceptance, such notice (a “Notice of Money Market
Borrowing”), whether telephonic or in writing, shall specify the aggregate
principal amount of offers for each Eurodollar Interest Period that are
accepted.  The Borrower may accept any Money Market Quote in whole or in part;
provided that:

 

(i)                                     the aggregate principal amount of each
Money Market Borrowing may not exceed the applicable amount set forth in the
related Money Market Quote Request;

 

(ii)                                  the principal amount of each Money Market
Borrowing must be $5,000,000 or a larger multiple of $1,000,000;

 

(iii)                               acceptance of offers may only be made on the
basis of ascending Money Market Quotes; and

 

42

--------------------------------------------------------------------------------


 

(iv)                              the Borrower may not accept any offer that is
described in subsection (d)(iii) or that otherwise fails to comply with the
requirements of this Agreement.

 

(g)                                  Allocation by Administrative Agent.  If
offers are made by two or more Lenders with the same Money Market Margins and/or
Money Market Rates, for a greater aggregate principal amount than the amount in
respect of which such offers are accepted for the related Eurodollar Interest
Period, the principal amount of Money Market Loans in respect of which such
offers are accepted shall be allocated by the Administrative Agent among such
Lenders as nearly as possible (in multiples of $1,000,000, as the Administrative
Agent may deem appropriate) in proportion to the aggregate principal amounts of
such offers.  Determinations by the Administrative Agent of the amounts of Money
Market Loans shall be conclusive in the absence of manifest error.

 

(h)                                 Notification by Administrative Agent.  Upon
receipt of the Borrower’s Notice of Money Market Borrowing in accordance with
Section 2.2(f) hereof, the Administrative Agent shall, on the date such Notice
of Money Market Borrowing is received by the Administrative Agent, notify each
Lender of the principal amount of the Money Market Borrowing accepted by the
Borrower and of such Lender’s share (if any) of such Money Market Borrowing and
such Notice of Money Market Borrowing shall not thereafter be revocable by the
Borrower. A Lender who is notified that it has been selected to make a Money
Market Loan may designate its Designated Bank (if any) to fund such Money Market
Loan on its behalf, as described in Section 14.1(f).  Any Designated Bank which
funds a Money Market Loan shall on and after the time of such funding become the
obligee under such Money Market Loan and be entitled to receive payment thereof
when due.  No Lender shall be relieved of its obligation to fund a Money Market
Loan, and no Designated Bank shall assume such obligation, prior to the time the
applicable Money Market Loan is funded.

 

2.3                               Use of Proceeds of Loans and Letters of
Credit.  The proceeds of the Loans and the Letters of Credit issued for the
account of the Borrower hereunder may be used for the purposes of:

 

(a)                                 acquisition of Projects, portfolios of
Projects, or interests in Projects, similar to and consistent with the types of
Projects owned and/or operated by the Borrower or its Subsidiaries on the
Closing Date;

 

(b)                                 acquisition of Persons or interests in
Persons that own or have direct or indirect interests in Projects or portfolios
of Projects similar to and consistent with the types of Projects owned and/or
operated by the Borrower or its Subsidiaries on the Closing Date;

 

(c)                                  expansion, renovation and redevelopment of
Properties owned in whole or in part and operated by the Borrower or its
Subsidiaries ;

 

(d)                                 funding of TI Work and Tenant Allowances;

 

(e)                                  financing construction related to new or
existing Properties owned or to be owned in whole or in part and operated by the
Borrower or its Subsidiaries ; and

 

43

--------------------------------------------------------------------------------


 

(f)                                   other general corporate, partnership and
working capital needs of the Borrower or its Subsidiaries, inclusive of
repayment of Indebtedness for borrowed money;

 

each of which purposes described in clauses (a) through (f) above must otherwise
be lawful general corporate, partnership and working capital purposes of the
Borrower.

 

2.4                               Revolving Credit Termination Date; Maturity of
Money Market Loans.  (a) The Revolving Credit Commitments shall terminate, and
all outstanding Revolving Credit Obligations shall be paid in full (or, in the
case of unmatured Letter of Credit Obligations, provision for payment in cash
shall be made to the satisfaction of the Lenders actually issuing Letters of
Credit and the Requisite Lenders), on the Revolving Credit Termination Date.
Each Lender’s obligation to make Loans shall terminate on the Business Day next
preceding the Revolving Credit Termination Date.

 

(b)                                 Each Money Market Loan included in any Money
Market Borrowing shall mature, and the principal amount thereof shall be due and
payable, together with the accrued interest thereon, on the earlier of the last
day of the Eurodollar Interest Period applicable to such Borrowing and the
Revolving Credit Termination Date.

 

2.5                               Extension Option.

 

(a)                                 The Borrower shall have two options (each,
an “Extension Option”) to extend the maturity of the Revolving Credit
Commitments for a period of six (6) months per extension (each such period, an
“Extension Period”).  Subject to the conditions set forth in clause (b) below,
Borrower may exercise each Extension Option by delivering written notice (an
“Extension Notice”), together with the payment of the first installment of the
Extension Fee for the account of the Lenders (based on their respective Pro Rata
Shares), to the Administrative Agent on or before the date that is at least 30
days, but not more than 180 days, prior to the then applicable Revolving Credit
Termination Date, stating that Borrower will extend the Revolving Credit
Termination Date for six (6) months (or if such date that is six (6) months
after the Revolving Credit Termination Date is not a Business Day, the next
succeeding Business Day).  Borrower’s delivery of an Extension Notice shall be
irrevocable.  In no event shall the Revolving Credit Termination Date occur
later than June 30, 2020.

 

(b)                                 The Borrower’s right to exercise each
Extension Option shall be subject to the following terms and conditions: (i) no
Potential Event of Default or Event of Default shall have occurred and be
continuing either on the date Borrower delivers the applicable Extension Notice
to the Administrative Agent or on the date that this Agreement would otherwise
have terminated, (ii) the Borrower shall be in full compliance with all
covenants and conditions set forth in this Agreement as of the date Borrower
delivers the applicable Extension Notice to the Administrative Agent and on the
date that this Agreement would otherwise have terminated, and (iii) the Borrower
shall have paid the first installment of the Extension Fee to the Administrative
Agent for the account of the Lenders (based on their respective Pro Rata
Shares).

 

(c)                                  If the Borrower exercises any Extension
Option, the Borrower shall pay the first installment of the Extension Fee on the
date of the Extension Notice and shall pay the

 

44

--------------------------------------------------------------------------------


 

second installment of the Extension Fee on the first day of the fourth month of
the applicable Extension Period.

 

2.6                               Maximum Credit Facility.  Notwithstanding
anything in this Agreement to the contrary, in no event shall the aggregate
principal Revolving Credit Obligations exceed the Maximum Revolving Credit
Amount.

 

2.7                               Authorized Agents.  On the Closing Date and
from time to time thereafter, the Borrower shall deliver to the Administrative
Agent an Officer’s Certificate setting forth the names of the employees and
agents authorized to request Loans and Letters of Credit and to request a
conversion/continuation of any Loan and containing a specimen signature of each
such employee or agent.  The employees and agents so authorized shall also be
authorized to act for the Borrower in respect of all other matters relating to
the Loan Documents. The Administrative Agent, the Arrangers, the Co-Agents, the
Lenders and any Issuing Bank shall be entitled to rely conclusively on such
employee’s or agent’s authority to request such Loan or Letter of Credit or such
conversion/continuation until the Administrative Agent and the Arrangers receive
written notice to the contrary.  None of the Administrative Agent or the
Arrangers shall have any duty to verify the authenticity of the signature
appearing on any written Notice of Borrowing or Notice of
Conversion/Continuation or any other document, and, with respect to an oral
request for such a Loan or Letter of Credit or such conversion/continuation, the
Administrative Agent and the Arrangers shall have no duty to verify the identity
of any person representing himself or herself as one of the employees or agents
authorized to make such request or otherwise to act on behalf of the Borrower. 
None of the Administrative Agent, the Arrangers or the Lenders shall incur any
liability to the Borrower or any other Person in acting upon any telephonic or
facsimile notice referred to above which the Administrative Agent or the
Arrangers believes to have been given by a person duly authorized to act on
behalf of the Borrower and the Borrower hereby indemnifies and holds harmless
the Administrative Agent, each Arranger and each other Lender from any loss or
expense the Administrative Agent, the Arrangers or the Lenders might incur in
acting in good faith as provided in this Section 2.7.

 

2.8                               Special Provisions Regarding Alternative
Currency Loans and Loans to Foreign Qualified Borrowers.

 

(a)                                 Upon the occurrence of an Automatic Sharing
Event, automatically (and without the taking of any action), or upon the
occurrence of an Elective Sharing Event, upon three (3) Business Days’ notice
from the applicable Lender to the Administrative Agent and Borrower, (x) all
then outstanding Eurodollar Rate Loans denominated in the Alternative Currency
(in the case of an Elective Sharing Event, however, only with respect to all
such Loans of the applicable Lender) shall be automatically converted into Base
Rate Loans denominated in Dollars (in an amount equal to the Dollar Equivalent
Amount of the aggregate principal amount of the applicable Eurodollar Rate Loans
on the date such Sharing Event first occurred, which Loans denominated in
Dollars (i) shall thereafter continue to be deemed to be Base Rate Loans and
(ii) unless the Sharing Event resulted solely from a termination of the
Commitments, shall be immediately due and payable on the date such Sharing Event
has occurred), and (y) unless the Sharing Event resulted solely from a
termination of the Commitments, all accrued and unpaid interest and other
amounts owing with respect to such Loans (in the case of an Elective Sharing
Event, however, only with respect to all such Loans of the applicable Lender)
shall be

 

45

--------------------------------------------------------------------------------


 

immediately due and payable in Dollars, such accrued and unpaid interest and
other amounts having been converted into a Dollar Equivalent Amount.

 

(b)                                 Upon the occurrence of a Sharing Event, and
after giving effect to any automatic or elective conversion pursuant to
Section 2.8(a), each Lender in the case of an Automatic Sharing Event or each
applicable Lender in the case of an Elective Sharing Event shall (and hereby
unconditionally and irrevocably agrees to) purchase and sell (in each case in
Dollars) undivided participating interests in all such Loans outstanding to
Borrower in such amounts so that each Lender shall have a share of such
outstanding Loans then owing by Borrower equal to its Pro Rata Share of the
Commitments (although if because of fluctuations in currency exchange rates any
Lender would be required to purchase such participations after giving effect to
which such Lender’s allocated share of all Loans and Letter of Credit
Obligations (including participations therein purchased pursuant to this
Section 2.8) would exceed the Dollar Equivalent Amount of such Lender’s
Revolving Credit Commitment, then such participations shall be in an amount
after giving effect to which such Lender’s allocated share of all Loans and
Letter of Credit Obligations (including participations therein purchased
pursuant to this Section 2.8) would equal the Dollar Equivalent Amount of such
Lender’s Revolving Credit Commitment).  Upon any such occurrence, the
Administrative Agent shall notify each Lender and shall specify the amount of
Dollars required from such Lender in order to effect the purchases and sales by
the various Lenders of participating interests in the amounts required above
(together with accrued interest with respect to the period for the last interest
payment date through the date of the Sharing Event plus any additional amounts
payable by Borrower pursuant to this Section 2.8 in respect of such accrued but
unpaid interest); provided, in the event that a Sharing Event shall have
occurred, each Lender shall be deemed to have purchased, automatically and
without request, such participating interests. Promptly upon receipt of such
request, each Lender shall deliver to the Administrative Agent (in immediately
available funds in Dollars) the net amounts as specified by the Administrative
Agent. The Administrative Agent shall promptly deliver the amounts so received
to the various Lenders in such amounts as are needed to effect the purchases and
sales of participations as provided above. Promptly following receipt thereof,
each Lender which has sold participations in any of its Loans (through the
Administrative Agent) will deliver to each Lender (through the Administrative
Agent) which has so purchased a participating interest a participation
certificate dated the date of receipt of such funds and in such amount. It is
understood that the amount of funds delivered by each Lender shall be calculated
on a net basis, giving effect to both the sales and purchases of participations
by the various Lenders as required above.

 

(c)                                  Upon the occurrence of an Automatic Sharing
Event or an Elective Sharing Event with respect to the applicable electing
Lenders (i) no further Alternative Currency Loans shall be made, (ii) all
amounts from time to time accruing with respect to, and all amounts from time to
time payable on account of, any outstanding Eurodollar Rate Loans initially
denominated in the Alternative Currency (including, without limitation, any
interest and other amounts which were accrued but unpaid on the date of such
purchase) shall be payable in Dollars as if such Eurodollar Rate Loans had
originally been made in Dollars and shall be distributed by the relevant Lenders
(or their Affiliates) to the Administrative Agent for the account of the Lenders
which made such Loans or are participating therein and (iii) the Commitments of
the Lenders shall be automatically terminated. Notwithstanding anything to the
contrary contained above, the failure of any Lender to purchase its
participating interest in any Loans upon the

 

46

--------------------------------------------------------------------------------


 

occurrence of a Sharing Event shall not relieve any other Lender of its
obligation hereunder to purchase its participating interests in a timely manner,
but no Lender shall be responsible for the failure of any other Lender to
purchase the participating interest to be purchased by such other Lender on any
date.

 

(d)                                 If any amount required to be paid by any
Lender pursuant to Section 2.8(b) is not paid to the Administrative Agent within
one (1) Business Day following the date upon which such Lender receives notice
from the Administrative Agent of the amount of its participations required to be
purchased pursuant to said Section 2.8(b), such Lender shall also pay to the
Administrative Agent on demand an amount equal to the product of (i) the amount
so required to be paid by such Lender for the purchase of its participations
times (ii) the daily average Federal Funds Rate during the period from and
including the date of request for payment to the date on which such payment is
immediately available to the Administrative Agent times (iii) a fraction the
numerator of which is the number of days that elapsed during such period and the
denominator of which is 360. If any such amount required to be paid by any
Lender pursuant to Section 2.8(b) is not in fact made available to the
Administrative Agent within five (5) Business Days following the date upon which
such Lender receives notice from the Administrative Agent as to the amount of
participations required to be purchased by it, the Administrative Agent shall be
entitled to recover from such Lender on demand, such amount with interest
thereon calculated from such request date at the rate per annum applicable to
Base Rate Loans hereunder. A certificate of the Administrative Agent submitted
to any Lender with respect to any amounts payable by any Lender pursuant to this
Section 2.8 shall be paid to the Administrative Agent for the account of the
relevant Lenders; provided that, if the Administrative Agent (in its sole
discretion) has elected to fund on behalf of such Lender the amounts owing to
such Lenders, then the amounts shall be paid to the Administrative Agent for its
own account.

 

(e)                                  Whenever, at any time after the relevant
Lenders have received from any Lenders purchases of participations in any Loans
pursuant to this Section 2.8, the Lenders receive any payment on account
thereof, such Lenders will distribute to the Administrative Agent, for the
account of the various Lenders participating therein, such Lenders’
participating interests in such amounts (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such
participations were outstanding) in like funds as received; provided, however,
that in the event that such payment received by any Lenders are required to be
returned, the Lenders who received previous distributions in respect of their
participating interests therein will return to the respective Lenders any
portion thereof previously so distributed to them in like funds as such payment
is required to be returned by the respective Lenders.

 

(f)                                   Each Lender’s obligation to purchase
participating interests pursuant to this Section 2.8 shall be absolute and
unconditional and shall not be affected by any circumstance including, without
limitation, (a) any setoff, counterclaim, recoupment, defense or other right
which such Lender may have against any other Lender, Borrower or any other
Person for any reason whatsoever, (b) the occurrence or continuance of an Event
of Default, (c) any adverse change in the condition (financial or otherwise) of
Borrower or any other Person, (d) any breach of this Agreement by the Borrower,
any of its Subsidiaries or any Lender or any other

 

47

--------------------------------------------------------------------------------


 

Person, or (e) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.

 

(g)                                  Notwithstanding anything to the contrary
contained elsewhere in this Agreement, upon any purchase of participations as
required above, each Lender which has purchased such participations shall be
entitled to receive from Borrower any increased costs and indemnities directly
from Borrower to the same extent as if it were the direct Lender as opposed to a
participant therein. Borrower acknowledges and agrees that, upon the occurrence
of a Sharing Event and after giving effect to the requirements of this
Section 2.8, increased Taxes may be owing by the Borrower pursuant to
Section 13.1, which Taxes shall be paid (to the extent provided in Section 13.1)
by Borrower, without any claim that the increased Taxes are not payable because
same resulted from the participations effected as otherwise required by this
Section 2.8.

 

(h)                                 Notwithstanding anything to the contrary
contained elsewhere in this Agreement, subject to the reasonable approval of the
Administrative Agent, from time to time, the Borrower may request that the
definition of “Alternative Currencies” be amended to include one or more
additional alternative currencies specified at such time by the Borrower. If
less than all the Lenders holding Alternative Currency Commitments shall agree
to such proposed amendment, then any such amendment shall be subject to a
sufficient numbers of such Lenders agreeing to fund in such additional
alternative currency or currencies as the Administrative Agent shall deem to be
practicable and shall include any such other changes as the Administrative Agent
and such Lenders shall deem to be reasonably necessary to effectuate such
amendment. Nothing in this Section 2.8(h) shall constitute or be deemed to
constitute an agreement by any Lender to fund any additional alternative
currency even if such an amendment shall be entered into.

 

(i)                                     Notwithstanding anything to the contrary
contained elsewhere in this Agreement, in the event a Foreign Qualified Borrower
delivers a Notice of Committed Borrowing pursuant to Section 2.1, on or before
3:00 p.m. on the day that is five (5) Business Days after the Administrative
Agent notifies such Lender of the proposed Borrowing in accordance with
Section 2.1(c)(i) (the “Election Deadline”), each Lender with an Alternative
Currency Commitment shall notify the Administrative Agent that it elects to
either (x) fund such Committed Loan to the applicable Foreign Qualified Borrower
or (y) not fund such Committed Loan to the applicable Foreign Qualified
Borrower.  If any such Lender fails to notify the Administrative Agent of such
election on or before the Election Deadline, then such Lender shall be
irrevocably deemed to have elected not to make such Committed Loan.  Based on
the results of such elections, the following shall apply:

 

(i)                                     If all Lenders with an Alternative
Currency Commitment elect to fund such Committed Loan to the applicable Foreign
Qualified Borrower, then the provisions of Section 2.1(c)(i) shall apply without
modification.

 

(ii)                                  If no Lenders with an Alternative Currency
Commitment elect to fund such Committed Loan to the applicable Foreign Qualified
Borrower, then the applicable Foreign Qualified Borrower shall be deemed never
to have submitted a Notice of Committed Borrowing.

 

48

--------------------------------------------------------------------------------


 

(iii)                               If some but less than all of the Lenders
with an Alternative Currency Commitment elect to make such Committed Loan to the
applicable Foreign Qualified Borrower, then the Pro Rata Shares of the Lenders
with an Alternative Currency Commitment electing to make such Committed Loan to
such applicable Foreign Qualified Borrower shall be increased with respect to
such Committed Loan in proportion to their respective Alternative Currency
Commitments such that the sum of such Lenders’ Pro Rata Shares is 100%;
provided, however, that in no event shall a Lender be required to fund a
cumulative aggregate amount exceeding its Alternative Currency Commitment.  If
the limitation on Lenders’ funding obligations provided in the preceding
sentence results in an amount less than the amount of the proposed Borrowing set
forth in the Notice of Committed Borrowing being funded, then such amount of
proposed Borrowing shall be deemed to be reduced to the amount funded in
accordance with this Section 2.8(i)(iii).

 

(j)                                    Limitation on Foreign Qualified
Borrowers.  Notwithstanding anything to the contrary contained in this
Agreement, Foreign Qualified Borrowers may borrow only in an Alternative
Currency.  In no event shall a Foreign Qualified Borrower have the right to
borrow hereunder in Dollars.

 

2.9                               Swingline Loan Subfacility.

 

(a)                                 Swingline Commitment.  Subject to the terms
and conditions of this Section 2.9, each Swingline Lender, in its individual
capacity, severally agrees to make certain revolving credit loans to the
Borrower or any Qualified Borrower in Dollars or in Euros or Yen (each a
“Swingline Loan” and, collectively, the “Swingline Loans”) from time to time
during the term hereof to the extent that such Swingline Lender has a Swingline
Commitment for such currency; provided, however, that (w) after giving effect to
such Swingline Loan, the aggregate outstanding amount of Swingline Loans in the
applicable currency made by such Swingline Lender shall not exceed such
Swingline Lender’s Swingline Commitment for such currency, (x) the aggregate
amount of Swingline Loans (including Alternative Currency Swingline Loans, the
amount of which shall be calculated based on the Dollar Equivalent Amount
thereof) outstanding at any time shall not exceed the lesser of
(i) $250,000,000, and (ii) the Revolving Credit Availability, (y) after giving
effect to any Alternative Currency Swingline Loan, the sum of all Alternative
Currency Loans and Letter of Credit Obligations with respect to Alternative
Currency Letters of Credit shall not exceed the Alternative Currency Sublimit
and (z) no Swingline Loans shall be made to any Foreign Qualified Borrower
organized or domiciled in Japan.  Subject to the limitations set forth herein,
any amounts repaid in respect of Swingline Loans may be reborrowed.

 

(b)                                 Swingline Borrowings.

 

(i)                                     Notice of Borrowing; Funding.  With
respect to any Swingline Borrowing, the Borrower or the applicable Qualified
Borrower shall give the Swingline Lenders and the Administrative Agent notice in
writing which shall be received by the Swingline Lenders and Administrative
Agent not later than (A) 1:00 p.m. (New York City time) on the proposed date of
a Swingline Borrowing denominated in Dollars, (B) 11:00 a.m. (London time) on
the Business Day before the proposed date of a Swingline

 

49

--------------------------------------------------------------------------------


 

Borrowing denominated in Yen, and (C) 12:00 p.m. (London time) on the proposed
date of a Swingline Borrowing denominated in Euros (and confirmed by telephone
by such time), specifying (1) that a Swingline Borrowing is being requested,
(2) the amount of such Swingline Borrowing, and, if an Alternative Currency
Swingline Loan is requested, the Alternative Currency being requested, (3) the
proposed date of such Swingline Borrowing, which shall be a Business Day and
(4) that no Potential Event of Default or Event of Default has occurred and is
continuing both before and after giving effect to such Swingline Borrowing. 
Such notice shall be irrevocable.  Each Swingline Lender with a Swingline
Commitment for the requested currency shall make its ratable portion of the
requested  Swingline Loan (such ratable portion to be calculated based upon the
ratio of such Swingline Lender’s Swingline Commitment for such currency to the
total Swingline Commitments for such currency of all of the Swingline Lenders) 
available to the Borrower by means of a credit to an account of the Borrower
with the Administrative Agent designated for such purpose (or, in the case of a
Swingline Loan made to finance a Reimbursement Obligation as provided in
Section 3.1(d), by remittance to the Issuing Bank) by 3:00 p.m., New York City
time, on the requested date of such Swingline Loan.  The failure of any
Swingline Lender to make its ratable portion of a Swingline Loan shall not
relieve any other Swingline Lender of its obligation hereunder to make its
ratable portion of such Swingline Loan on the date of such Swingline Loan, but
no Swingline Lender shall be responsible for the failure of any other Swingline
Lender to make the ratable portion of a Swingline Loan to be made by such other
Swingline Lender on the date of any Swingline Loan.

 

(ii)                                  Minimum Amounts.  Each Swingline Borrowing
shall be in a minimum principal amount of $3,000,000, or an integral multiple of
$1,000,000 in excess thereof (or the Dollar Equivalents thereof, if an
Alternative Currency Swingline Loan).

 

(iii)                               Repayment of Swingline Loans.  Each
Swingline Loan shall be due and payable on the earliest of (A) 10 days from and
including the date of the applicable Swingline Borrowing, (B) the date of the
next Committed Borrowing (subject to the following sentence) or (C) the
Revolving Credit Termination Date.  If, and to the extent, any Swingline Loans
shall be outstanding on the date of any Committed Borrowing which is denominated
in the currency in which such Swingline Loan was made, such Swingline Loans
shall first be repaid from the proceeds of such Committed Borrowing prior to the
disbursement of the same to the Borrower or the Qualified Borrower, as
applicable.  With respect to any Swingline Borrowing denominated in Dollars, if,
and to the extent a Committed Borrowing denominated in Dollars is not requested
prior to the Revolving Credit Termination Date or the end of the 10 day period
after such Swingline Borrowing, and unless the Borrower shall have notified the
Administrative Agent and the Swingline Lenders prior to 1:00 P.M. (New York City
time) on the fourth (4th) Business Day after such Swingline Borrowing that the
Borrower intends to reimburse the Swingline Bank for the amount of such
Swingline Borrowing with funds other than proceeds of the Loans, the Borrower
shall be deemed to have requested a Committed Borrowing denominated in Dollars
comprised entirely of Base Rate Loans in the amount of the applicable Swingline
Loan then outstanding, the proceeds of which shall be used to repay such
Swingline Loan to the Swingline Lenders.  With respect to any Swingline
Borrowing denominated in an Alternative Currency,

 

50

--------------------------------------------------------------------------------


 

unless the Borrower shall have notified the Administrative Agent and the
Swingline Lenders prior to 1:00 P.M. (New York City time) on the second (2nd
day) after such Swingline Borrowing that the Borrower intends to reimburse the
Swingline Lenders for the amount of such Swingline Borrowing with funds other
than proceeds of the Loans, the Borrower shall be deemed to have requested a
Committed Borrowing denominated in such Alternative Currency comprised entirety
of Eurodollar Rate Loans with an Interest Period of seven (7) days in the amount
of the applicable Swingline Loan then outstanding, the proceeds of which shall
be used to repay such Swingline Loan to the Swingline Lender.  In addition, if
(x) the Borrower does not repay the Swingline Loan on or prior to the end of
such 10 day period, or (y) a Potential Event of Default or Event of Default
shall have occurred during such 10 day period, any Swingline Lender may, at any
time, in its sole discretion, by written notice to the Borrower and the
Administrative Agent, demand repayment of its Swingline Loans by way of a
Committed Borrowing, in which case the Borrower shall be deemed to have
requested a Committed Borrowing comprised entirely of Base Rate Loans (if such
Swingline Loans are denominated in Dollars) or Eurodollar Rate Loans with an
Interest Period of seven (7) days (if such Swingline Loans are denominated in an
Alternative Currency) in the amount of such Swingline Loans then outstanding,
the proceeds of which shall be used to repay such Swingline Loans to the
Swingline Lenders.  Any Committed Borrowing which is deemed requested by the
Borrower in accordance with this Section 2.9(b)(iii) is hereinafter referred to
as a “Mandatory Borrowing”.  Each Lender hereby irrevocably agrees to make
Committed Loans promptly upon receipt of notice from a Swingline Lender of any
such deemed request for a Mandatory Borrowing in the amount and in the manner
specified in the preceding sentences and (x) on the date such notice is received
by such Lender (or the next Business Day if such notice is received after 12:00
noon (New York City time)), in the case of Committed Loans denominated in
Dollars or (y) on the third (3rd) Business Day after such notice is received by
such Lender (or the next Business Day thereafter if such notice is received
after 12:00 noon (New York City time)), in the case of Committed Loans
denominated in an Alternative Currency, in each case notwithstanding (I) that
the amount of the Mandatory Borrowing may not comply with the minimum amount of
Committed Borrowings otherwise required hereunder, (II) whether any conditions
specified in Section 6.2 are then satisfied, (III) whether a Potential Event of
Default or an Event of Default then exists, (IV) failure of any such deemed
request for a Committed Borrowing to be made by the time otherwise required in
Section 2.1, (V) the date of such Mandatory Borrowing (provided that such date
must be a Business Day), or (VI) any termination of the Commitments immediately
prior to such Mandatory Borrowing or contemporaneously therewith; provided,
however, that no Lender shall be obligated to make Committed Loans in respect of
a Mandatory Borrowing if a Potential Event of Default or an Event of Default
then exists and the applicable Swingline Loan was made by the Swingline Lenders
without receipt of a written Notice of Borrowing in the form specified in
subclause (i) above or after the Administrative Agent has delivered a notice of
Potential Event of Default or Event of Default which has not been rescinded.

 

(iv)                              Purchase of Participations.  In the event that
any Mandatory Borrowing cannot for any reason be made on the date otherwise
required above (including, without limitation, as a result of the commencement
of a proceeding under the Bankruptcy Code with respect to the Borrower), then
each Lender hereby agrees that it

 

51

--------------------------------------------------------------------------------


 

shall forthwith purchase (as of the date the Mandatory Borrowing would otherwise
have occurred, but adjusted for any payment received from the Borrower on or
after such date and prior to such purchase) from the Swingline Lenders such
participations in the outstanding Swingline Loans as shall be necessary to cause
each such Lender to share in such Swingline Loans ratably based upon its Pro
Rata Share (determined before giving effect to any termination of the
Commitments pursuant hereto), provided that (A) all interest payable on the
Swingline Loans with respect to any participation shall be for the account of
the Swingline Lenders until but excluding the day upon which the Mandatory
Borrowing would otherwise have occurred, and (B) in the event of a delay between
the day upon which the Mandatory Borrowing would otherwise have occurred and the
time any purchase of a participation pursuant to this sentence is actually made,
the purchasing Lender shall be required to pay to the Swingline Lenders interest
on the principal amount of such participation for each day from and including
the day upon which the Mandatory Borrowing would otherwise have occurred to but
excluding the date of payment for such participation, at the rate equal to the
Federal Funds Rate, for the two (2) Business Days after the date the Mandatory
Borrowing would otherwise have occurred, and thereafter at a rate equal to the
Base Rate.  Notwithstanding the foregoing, no Lender shall be obligated to
purchase a participation in any Swingline Loan if a Potential Event of Default
or an Event of Default then exists and such Swingline Loan was made by the
Swingline Lenders without receipt of a written Notice of Borrowing in the form
specified in subclause (i) above or after the Administrative Agent has delivered
a notice of Potential Event of Default or Event of Default which has not been
rescinded.

 

(c)                                  Interest Rate.  Each Swingline Loan shall
bear interest on the outstanding principal amount thereof, for each day from the
date such Swingline Loan is made until the date it is repaid, at a rate per
annum equal to (A) the Federal Funds Rate, in the case of a Swingline Loan
denominated in Dollars; or (B) the Base Eurocurrency Rate for an overnight
borrowing, in the case of an Alternative Currency Swingline Loan denominated in
Euros or Yen, in each case plus the Applicable Margin for Eurodollar Rate Loans
for such day.

 

2.10                        Qualified Borrowers.

 

(a)                                 The Borrower may, at any time or from time
to time, request that one or more Qualified Borrowers be added to this Agreement
by notifying the Administrative Agent thereof in substantially the form of
Exhibit O hereto (including the jurisdiction of formation thereof), and the
Administrative Agent shall promptly notify each Lender. Borrower shall, or shall
cause such Qualified Borrower to, deliver all documents required to be delivered
pursuant to Sections 6.1 and 6.2(d) with respect to a proposed Qualified
Borrower, including, without limitation, copies of all Organizational Documents,
good standing certificates (if applicable), and resolutions, each of which shall
be in form and substance reasonably satisfactory to the Administrative Agent. 
Following the giving of any request pursuant to this Section 2.10, if the
request for such Qualified Borrower obligates the Administrative Agent or any
Lender to comply with “know your customer” or similar identification procedures
in circumstances where the necessary information is not already available to it,
the Borrower shall, promptly upon the request of the Administrative Agent or any
Lender, supply such documentation and other evidence as is reasonably requested
by the Administrative Agent or any Lender in order for the Administrative Agent
or such Lender to carry out and be satisfied it has complied with the results

 

52

--------------------------------------------------------------------------------


 

of all necessary “know your customer” or other similar checks under all
applicable laws and regulations.  Upon delivery of the documentation and
information required above to the reasonable satisfaction of the Administrative
Agent, the proposed Qualified Borrower shall become a Qualified Borrower under
this Agreement and the Administrative Agent shall give written notice thereof to
the Borrower and the Lenders (a “New Foreign Qualified Borrower Notice”).  If
the jurisdiction of organization of any proposed Qualified Borrower would
require the Administrative Agent, or any Lender to comply with any Requirements
of Law (including, without limitation any provisions relating to tax treaty
status with respect to loans to Foreign Qualified Borrowers organized in the
United Kingdom or anti-social forces representations and covenants with respect
to Foreign Qualified Borrowers organized in Japan) then the Borrower and the
Administrative Agent may, without the consent of any other Lenders, effect such
amendments to this Agreement as may be necessary or appropriate, in the
reasonable opinion of the Administrative Agent and the Borrower, to implement
the provisions of this Section, a copy of which amendment (a “New Foreign
Qualified Borrower Amendment”) shall be made available to each Lender.  Nothing
contained in this Section 2.10(a) shall limit the provisions of Section 2.8(i).

 

(b)                                 If the Borrower shall designate as a
Qualified Borrower hereunder any entity not organized under the laws of the
United States or any State thereof, any Lender may, with notice to the
Administrative Agent and the Borrower, fulfill its Commitment by causing any
domestic or foreign branch or Affiliate of such Lender to act as the Bank in
respect of such Qualified Borrower (and such Lender shall, to the extent of
Loans  made to, and participations in Letters of Credit issued for the account
of such Qualified Borrower, be deemed for all purposes hereof to have pro tanto
assigned such Loans and participations to such branch or Affiliate in compliance
with the provisions of Section 14.16 (but only for so long as such Loans or
Letters of Credit shall be outstanding) except that unless such branch or
Affiliate is a Eligible Assignee, nothing herein shall be deemed to have
relieved such Lender from its obligations under its Commitments).  Any exercise
of such option shall not affect the obligation of a Qualified Borrower to repay
any Credit Extension made by such branch or Affiliate.

 

ARTICLE III

 

LETTERS OF CREDIT

 

3.1                               Letters of Credit.  Subject to the terms and
conditions set forth in this Agreement, including, without limitation,
Section 3.1(c)(ii), the Administrative Agent, Bank of America, N.A., Citibank,
N.A., and PNC Bank, National Association each hereby severally agrees to issue
for the account of the Borrower or the applicable Qualified Borrower one or more
Letters of Credit or, with respect to the Administrative Agent only, Alternative
Currency Letters of Credit (the Administrative Agent and Bank of America, N.A.,
together with any other Lender or any Affiliate of any Lender designated, with
such Lender’s consent, by the Borrower, an “Issuing Bank”; each reference herein
to “the Issuing Bank” shall mean all of the Issuing Banks or the applicable
Issuing Bank, as the context may require), subject to the following provisions:

 

(a)                                 Types and Amounts.  An Issuing Bank shall
not have any obligation to issue, amend or extend, and shall not issue, amend or
extend, any Letter of Credit or Alternative Currency Letter of Credit at any
time:

 

53

--------------------------------------------------------------------------------


 

(i)                                     if the aggregate Letter of Credit
Obligations with respect to such Issuing Bank, after giving effect to the
issuance, amendment or extension of the Letter of Credit or Alternative Currency
Letter of Credit requested hereunder, shall exceed any limit imposed by law or
regulation upon such Issuing Bank;

 

(ii)                                  if, immediately after giving effect to the
issuance, amendment or extension of such Letter of Credit or Alternative
Currency Letter of Credit, (1) the Letter of Credit Obligations at such time
would exceed $150,000,000 with respect to Letters of Credit (including
Alternative Currency Letters of Credit, the amount of which shall be calculated
based on the Dollar Equivalent Amount thereof), (2) the aggregate amount of all
outstanding Letters of Credit issued by any Issuing Bank at any time would
exceed its Letter of Credit Commitment at such time, or (3) the Revolving Credit
Obligations at such time would exceed the Maximum Revolving Credit Amount at
such time, or (4) the sum of the Loans in the Alternative Currency and the
Letter of Credit Obligations with respect to Alternative Currency Letters of
Credit at such time would exceed the Alternative Currency Sublimit, or (5) one
or more of the conditions precedent contained in Sections 6.1 or 6.2, as
applicable, would not on such date be satisfied, unless such conditions are
thereafter satisfied and written notice of such satisfaction is given to such
Issuing Bank by the Administrative Agent (and such Issuing Bank shall not
otherwise be required to determine that, or take notice whether, the conditions
precedent set forth in Sections 6.1 or 6.2, as applicable, have been satisfied);

 

(iii)                               which has an expiration date later than the
first anniversary of the then Revolving Credit Termination Date;

 

(iv)                              which is in a currency other than Dollars or
an Alternative Currency;

 

(v)                                 (A) where the beneficiary of such Letter of
Credit or Alternative Currency Letter of Credit is a Sanctioned Person, (B) to
secure any transaction or the undertaking of any activity or business of or with
any Sanctioned Person, or in any country or territory, that at the time of such
issuance is the subject of any Sanctions or (C) in any manner that would result
in a violation of any Sanctions by any party to this Agreement;

 

(vi)                              if any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the Issuing Bank from issuing the Letter of Credit, or any Law
applicable to the Issuing Bank or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
the Issuing Bank shall prohibit, or request that the Issuing Bank refrain from,
the issuance of letters of credit generally or the Letter of Credit in
particular or shall impose upon the Issuing Bank with respect to the Letter of
Credit any restriction, reserve or capital requirement (for which the Issuing
Bank is not otherwise compensated hereunder) not in effect on the Closing Date,
or shall impose upon the Issuing Bank any unreimbursed loss, cost or expense
which was not applicable on the Closing Date and which the Issuing Bank in good
faith deems material to it; or

 

54

--------------------------------------------------------------------------------


 

(vii)                           if the issuance of the Letter of Credit would
violate one or more policies of the Issuing Bank applicable to letters of credit
generally.

 

For the avoidance of doubt, if the Administrative Agent and Bank of America,
N.A. (and/or any other Lender or Affiliate of a Lender designated by the
Borrower, with such Lender’s consent, to issue a Letter of Credit) are not
obligated or permitted pursuant to any of the preceding paragraphs of this
Section 3.1(a) to issue a Letter of Credit but another Lender designated by the
Borrower, with such Lender’s consent, to issue such Letter of Credit (a
“Replacement Issuing Bank”) is not prohibited from issuing such Letter of Credit
pursuant to any of the preceding paragraphs of this Section 3.1(a), then the
Replacement Issuing Bank shall, subject to the other provisions of this
Agreement, issue such Letter of Credit.

 

(b)                                 Conditions.  In addition to being subject to
the satisfaction of the conditions precedent contained in Sections 6.1 and 6.2,
as applicable, the obligation of an Issuing Bank to issue, amend or extend any
Letter of Credit and/or Alternative Currency Letter of Credit is subject to the
satisfaction in full of the following conditions:

 

(i)                                     if the Issuing Bank so requests, the
Borrower shall have executed and delivered to such Issuing Bank and the
Administrative Agent a Letter of Credit Reimbursement Agreement and Application
and such other documents and materials as may be required pursuant to the terms
thereof; it being agreed that in the event of any inconsistencies between this
Agreement and such Letter of Credit Agreement and Application, the provisions of
this Agreement shall control; and

 

(ii)                                  the terms of the proposed Letter of Credit
and/or Alternative Currency Letter of Credit shall be satisfactory to the
Issuing Bank in its sole discretion.

 

(c)                                  Issuance of Letters of Credit.  (i) The
Borrower or the applicable Qualified Borrower shall give the Administrative
Agent and the Issuing Bank written notice that it requires the issuance of a
Letter of Credit or Alternative Currency Letter of Credit not later than
11:00 a.m. (New York time) on the third (3rd) Business Day preceding the
requested date for issuance thereof under this Agreement.  Such notice shall be
irrevocable unless and until such request is denied by the applicable Arranger
and shall specify (A) that the requested Letter of Credit or Alternative
Currency Letter of Credit is either a Commercial Letter of Credit or a Standby
Letter of Credit, (B) that such Letter of Credit or Alternative Currency Letter
of Credit is solely for the account of the Borrower or such Qualified Borrower,
(C) the stated amount of the Letter of Credit or Alternative Currency Letter of
Credit requested, (D) the effective date (which shall be a Business Day) of
issuance of such Letter of Credit or Alternative Currency Letter of Credit,
(E) the date on which such Letter of Credit or Alternative Currency Letter of
Credit is to expire (which shall be a Business Day and no later than the
Business Day immediately preceding the first anniversary of the then scheduled
Revolving Credit Termination Date), (F) the Person for whose benefit such Letter
of Credit or Alternative Currency Letter of Credit is to be issued, (G) other
relevant terms of such Letter of Credit or Alternative Currency Letter of
Credit, (H) the Revolving Credit Availability at such time, and (I) the amount
of the then outstanding Letter of Credit Obligations.

 

55

--------------------------------------------------------------------------------


 

(ii)                                  The Borrower or such Qualified Borrower
shall select one or more Lenders with a Letter of Credit Commitment to act as
the Issuing Bank with respect to such Letter of Credit and/or Alternative
Currency Letter of Credit, which selection shall be in the sole discretion of
the Borrower.  If such Issuing Bank is unable or declines to issue the Letter of
Credit and/or Alternative Currency Letter of Credit, the Borrower or such
Qualified Borrower shall select an alternative Issuing Bank to issue such Letter
of Credit and/or Alternative Currency Letter of Credit.  The Borrower shall use
commercially reasonable efforts, to the extent practicable, to cause the Letters
of Credit to be issued by the Issuing Banks on a proportionate basis in
accordance with their proportionate share of the Letter of Credit Commitments.

 

(iii)                               The selected Issuing Bank (if not the
Administrative Agent) shall give the Administrative Agent written notice, or
telephonic notice confirmed promptly thereafter in writing, of the issuance,
amendment or extension of a Letter of Credit and/or Alternative Currency Letter
of Credit (which notice the Administrative Agent shall promptly transmit by
telegram, facsimile transmission, or similar transmission to each Lender).

 

(iv)                              If the Borrower so requests in any applicable
Letter of Credit Notice, the Issuing Bank shall agree to issue a Letter of
Credit that has automatic extension provisions (each, an “Auto-Extension Letter
of Credit”); provided that any such Auto-Extension Letter of Credit must permit
the Issuing Bank to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued.  Unless otherwise directed by
the Issuing Bank, the Borrower shall not be required to make a specific request
to the Issuing Bank for any such extension.  Once an Auto-Extension Letter of
Credit has been issued, the Lenders shall be deemed to have authorized (but may
not require) the Issuing Bank to permit the extension of such Letter of Credit
at any time to an expiry date not later than the Business Day immediately
preceding the first anniversary of the Revolving Credit Termination Date;
provided, however, that the Issuing Bank shall not permit any such extension if
(A) the Issuing Bank has determined that it would not be permitted, or would
have no obligation, at such time to issue such Letter of Credit in its revised
form (as extended) under the terms hereof (by reason of the provisions of
Section 3.1(a) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Extension Notice Date from the Administrative Agent, any Lender or the
Borrower that one or more of the applicable conditions specified in Section 6.2
is not then satisfied, and in each such case directing the Issuing Bank not to
permit such extension.

 

(d)                                 Reimbursement Obligations; Duties of Issuing
Banks and other Lenders.

 

(i)                                     Notwithstanding any provisions to the
contrary in any Letter of Credit Reimbursement Agreement, if an Issuing Bank
shall make any disbursement in respect of a Letter of Credit, the Borrower or
the applicable Qualified Borrower shall reimburse such Issuing Bank in respect
of such Reimbursement Obligation by paying to

 

56

--------------------------------------------------------------------------------


 

the Issuing Bank an amount equal to such Reimbursement Obligation not later than
12:00 noon, New York City time, on (i) the Business Day that the Borrower or the
applicable Qualified Borrower receives notice of such disbursement, if such
notice is received prior to 10:00 a.m., New York City time, or (ii) the Business
Day immediately following the day that the Borrower receives such notice, if
such notice is not received prior to such time (such date, the “Reimbursement
Date”), provided that the Borrower or the applicable Qualified Borrower may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.1 that such payment be financed with a Base Rate Borrowing in an
equivalent amount and, to the extent so financed, the Borrower’s or the
applicable Qualified Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting Base Rate Borrowing.  Notwithstanding
anything to the contrary contained herein, in the case of Alternative Currency
Letters of Credit, the Borrower or the applicable Qualified Borrower shall
reimburse any applicable drawing thereunder in the Alternative Currency in which
such Alternative Letter of Credit was denominated; provided, however, that if
(A) any such drawing is made at a time when an Event of Default exists or a
Sharing Event shall have occurred or (B) the Borrower or the applicable
Qualified Borrower shall not have notified the Administrative Agent and the
Issuing Bank prior to 11:00 a.m., New York City time, at least two (2) Business
Days immediately prior to such drawing that the Borrower or the applicable
Qualified Borrower intends to reimburse the Issuing Bank in the applicable
Alternative Currency, then, in either such case, such reimbursement shall
instead be made by payment in Dollars of the Dollar Equivalent amount of such
drawing and in immediately available funds.

 

(ii)                                  The Issuing Bank shall give the
Administrative Agent written notice, or telephonic notice confirmed promptly
thereafter in writing, of all drawings under a Letter of Credit and/or
Alternative Currency Letter of Credit and the payment (or the failure to pay
when due) by the Borrower or the applicable Qualified Borrower on account of a
Reimbursement Obligation (which notice the Administrative Agent shall promptly
transmit by telegram, facsimile transmission or similar transmission to each
Lender).

 

(iii)                               No action taken or omitted in good faith by
an Issuing Bank under or in connection with any Letter of Credit and/or
Alternative Currency Letter of Credit shall put such Issuing Bank under any
resulting liability to any Lender, the Borrower or Qualified Borrower or, so
long as it is not issued in violation of Section 3.1(a), relieve any Lender of
its obligations hereunder to such Issuing Bank.  Solely as between the Issuing
Banks and the other Lenders, in determining whether to pay under any Letter of
Credit and/or Alternative Currency Letter of Credit, the Issuing Bank shall have
no obligation to the other Lenders other than to confirm that any documents
required to be delivered under a respective Letter of Credit and/or Alternative
Currency Letter of Credit appear to have been delivered and that they appear on
their face to comply with the requirements of such Letter of Credit and/or
Alternative Currency Letter of Credit.

 

(e)                                  Participations.  (i)  Immediately upon
issuance by an Issuing Bank of any Letter of Credit and/or Alternative Currency
Letter of Credit in accordance with the procedures set forth in this
Section 3.1, each Lender shall be deemed to have irrevocably and

 

57

--------------------------------------------------------------------------------


 

unconditionally purchased and received from that Issuing Bank, without recourse
or warranty, an undivided interest and participation in such Letter of Credit
and/or Alternative Currency Letter of Credit to the extent of such Lender’s Pro
Rata Share, including, without limitation, all obligations of the Borrower or
the applicable Qualified Borrower with respect thereto (other than amounts owing
to the Issuing Bank under Section 3.1(g)) and any security therefor and guaranty
pertaining thereto.

 

(ii)                                  If any Issuing Bank makes any payment
under any Letter of Credit and/or Alternative Currency Letter of Credit and the
Borrower or the applicable Qualified Borrower does not repay such amount to the
Issuing Bank on the Reimbursement Date, the Issuing Bank shall promptly notify
the Administrative Agent, which shall promptly notify each other Lender, and
each Lender shall promptly and unconditionally pay to the Administrative Agent
for the account of such Issuing Bank, in immediately available funds, the amount
of such Lender’s Pro Rata Share of such payment (net of that portion of such
payment, if any, made by such Issuing Bank in its capacity as an issuer of a
Letter of Credit and/or Alternative Currency Letter of Credit), and the
Administrative Agent shall promptly pay to such Issuing Bank such amounts
received by it, and any other amounts received by the Administrative Agent for
such Issuing Bank’s account, pursuant to this Section 3.1(e).  If a Lender does
not make its Pro Rata Share of the amount of such payment available to the
Administrative Agent, such Lender agrees to pay to the Administrative Agent for
the account of the Issuing Bank, forthwith on demand, such amount together with
interest thereon at the greater of the Base Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation. The failure of any Lender to make available to the Administrative
Agent for the account of an Issuing Bank its Pro Rata Share of any such payment
shall neither relieve any other Lender of its obligation hereunder to make
available to the Administrative Agent for the account of such Issuing Bank such
other Lender’s Pro Rata Share of any payment on the date such payment is to be
made nor increase the obligation of any other Lender to make such payment to the
Administrative Agent.

 

(iii)                               Whenever an Issuing Bank receives a payment
on account of a Reimbursement Obligation, including any interest thereon, as to
which the Administrative Agent has previously received payments from any other
Lender for the account of such Issuing Bank pursuant to this Section 3.1(e),
such Issuing Bank shall promptly pay to the Administrative Agent and the
Administrative Agent shall promptly pay to each other Lender an amount equal to
such other Lender’s Pro Rata Share thereof.  Each such payment shall be made by
such reimbursed Issuing Bank or the Administrative Agent, as the case may be, on
the Business Day on which such Person receives the funds paid to such Person
pursuant to the preceding sentence, if received prior to 11:00 a.m. (New York
time) on such Business Day, and otherwise on the next succeeding Business Day.

 

(iv)                              Upon the written request of any Lender, the
Issuing Banks shall furnish such requesting Lender copies of any Letter of
Credit and/or Alternative Currency Letter of Credit, Letter of Credit
Reimbursement Agreement, and related amendment to

 

58

--------------------------------------------------------------------------------


 

which such Issuing Bank is party and such other documentation as reasonably may
be requested by the requesting Lender.

 

(v)                                 The obligations of a Lender to make payments
to the Administrative Agent for the account of any Issuing Bank with respect to
a Letter of Credit and/or Alternative Currency Letter of Credit shall be
irrevocable, shall not be subject to any qualification or exception whatsoever
except willful misconduct or gross negligence of such Issuing Bank, and shall be
honored in accordance with this Article III (irrespective of the satisfaction of
the conditions described in Sections 6.1 and 6.2, as applicable) under all
circumstances, including, without limitation, any of the following
circumstances:

 

(A)                               any lack of validity or enforceability of this
Agreement or any of the other Loan Documents;

 

(B)                               the existence of any claim, setoff, defense or
other right which the Borrower or any Qualified Borrower may have at any time
against a beneficiary named in a Letter of Credit and/or Alternative Currency
Letter of Credit or any transferee of a beneficiary named in a Letter of Credit
and/or Alternative Currency Letter of Credit(or any Person for whom any such
transferee may be acting), any Lender, or any other Person, whether in
connection with this Agreement, any Letter of Credit and/or Alternative Currency
Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transactions between the account party
and beneficiary named in any Letter of Credit and/or Alternative Currency Letter
of Credit);

 

(C)                               any draft, certificate or any other document
presented under the Letter of Credit and/or Alternative Currency Letter of
Credit having been determined to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect;

 

(D)                               the surrender or impairment of any security
for the performance or observance of any of the terms of any of the Loan
Documents;

 

(E)                                any failure by that Issuing Bank to make any
reports required pursuant to Section 3.1(h) or the inaccuracy of any such
report; or

 

(F)                                 the occurrence of any Event of Default or
Potential Event of Default.

 

(f)                                   Payment of Reimbursement Obligations. 
(i)  The Borrower or the applicable Qualified Borrower unconditionally agrees to
pay to each Issuing Bank, in Dollars or Alternative Currency, as applicable, the
amount of all Reimbursement Obligations, interest and other amounts payable to
such Issuing Bank under or in connection with the Letters of Credit and/or
Alternative Currency Letter of Credit when such amounts are due and payable,
irrespective of any claim, setoff, defense or other right which the Borrower may
have at any time against any Issuing Bank or any other Person.

 

59

--------------------------------------------------------------------------------


 

(ii)                                  In the event any payment by the Borrower
or the applicable Qualified Borrower received by an Issuing Bank with respect to
a Letter of Credit and/or Alternative Currency Letter of Credit and distributed
by the Administrative Agent to the Lenders on account of their participations is
thereafter set aside, avoided or recovered from such Issuing Bank in connection
with any receivership, liquidation or bankruptcy proceeding, each Lender which
received such distribution shall, upon demand by such Issuing Bank, contribute
such Lender’s Pro Rata Share of the amount set aside, avoided or recovered
together with interest at the rate required to be paid by such Issuing Bank upon
the amount required to be repaid by it.

 

(g)                                  Letter of Credit Fee Charges.  In
connection with each Letter of Credit and/or Alternative Currency Letter of
Credit, Borrower and the applicable Qualified Borrower each hereby covenants to
pay to the Administrative Agent the following fees each payable quarterly in
arrears (on the first Business Day of each calendar quarter following the
issuance of each Letter of Credit and/or Alternative Currency Letter of
Credit):  (1) a fee (in Dollars or the applicable Alternative Currency) for the
account of the Lenders, computed daily on the amount of the Letter of Credit or
the Alternative Currency Letter of Credit issued and outstanding at a rate per
annum equal to the “Banks’ L/C Fee Rate” (as hereinafter defined) and (2) a fee
(in Dollars or the applicable Alternative Currency), for the Issuing Bank’s own
account, computed daily on the amount of the Letter of Credit and/or Alternative
Currency Letter of Credit issued and outstanding at a rate per annum equal to
0.125%.  For purposes of this Agreement, the “Banks’ L/C Fee Rate” shall mean,
at any time, a rate per annum equal to the Applicable Margin for Eurodollar Rate
Loans less 0.125% per annum.  It is understood and agreed that the last
installment of the fees provided for in this paragraph (g) with respect to any
particular Letter of Credit shall be due and payable on the first day of the
fiscal quarter following the return, undrawn, or cancellation of such Letter of
Credit and/or Alternative Currency Letter of Credit.  In addition, the Borrower
shall pay to each Issuing Bank, solely for its own account, the standard charges
assessed by such Issuing Bank in connection with the issuance, administration,
amendment and payment or cancellation of Letters of Credit and/or Alternative
Currency Letter of Credit and such compensation in respect of such Letters of
Credit and/or Alternative Currency Letters of Credit for the Borrower’s account
as may be agreed upon by the Borrower or the applicable Qualified Borrower and
such Issuing Bank from time to time.

 

(h)                                 Letter of Credit Reporting Requirements. 
Each Issuing Bank shall, no later than the tenth (10th) Business Day following
the last day of each calendar month, provide to the Administrative Agent and the
Borrower, separate schedules for Commercial Letters of Credit and/or Alternative
Currency Letters of Credit and Standby Letters of Credit and/or Alternative
Currency Letters of Credit issued as Letters of Credit and/or Alternative
Currency Letters of Credit, in form and substance reasonably satisfactory to the
Administrative Agent, setting forth the aggregate Letter of Credit Obligations
outstanding to it at the end of each month and, to the extent not otherwise
provided in accordance with the provisions of Section 3.1(c)(ii), any
information requested by the Administrative Agent or the Borrower or the
applicable Qualified Borrower relating to the date of issue, account party,
amount, expiration date and reference number of each Letter of Credit and/or
Alternative Currency Letter of Credit issued by it.

 

60

--------------------------------------------------------------------------------


 

(i)                                     Indemnification; Exoneration.  (i)  In
addition to all other amounts payable to an Issuing Bank, the Borrower and the
applicable Qualified Borrower each, jointly and severally, hereby agrees to
defend, indemnify, and save the Administrative Agent, each Issuing Bank, and
each other Lender harmless from and against any and all claims, demands,
liabilities, penalties, damages, losses (other than loss of profits), costs,
charges and expenses (including reasonable attorneys’ fees and expenses but
excluding taxes) which the Administrative Agent, the Issuing Banks, or such
other Lender may incur or be subject to as a consequence, direct or indirect, of
(A) the issuance of any Letter of Credit and/or Alternative Currency Letter of
Credit other than as a result of the gross negligence or willful misconduct of
the Issuing Bank, as determined by a court of competent jurisdiction, or (B) the
failure of the Issuing Bank to honor a drawing under such Letter of Credit
and/or Alternative Currency Letter of Credit as a result of any act or omission,
whether rightful or wrongful, of any present or future de jure or de facto
government or Governmental Authority.

 

(ii)                                  As between the Borrower or the applicable
Qualified Borrower on the one hand and the Lenders on the other hand, the
Borrower and the applicable Qualified Borrower assumes all risks of the acts and
omissions of, or misuse of Letters of Credit by, the respective beneficiaries of
the Letters of Credit and/or Alternative Currency Letters of Credit.  In
furtherance and not in limitation of the foregoing, subject to the provisions of
the Letter of Credit Reimbursement Agreements, the Administrative Agent, the
Issuing Banks and the other Lenders shall not be responsible for:  (A) the form,
validity, legality, sufficiency, accuracy, genuineness or legal effect of any
document submitted by any party in connection with the application for and
issuance of the Letters of Credit, and/or Alternative Currency Letters of Credit
even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (B) the validity, legality or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign a Letter of Credit and/or Alternative Currency Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (C) failure
of the beneficiary of a Letter of Credit and/or Alternative Currency Letter of
Credit to duly comply with conditions required in order to draw upon such Letter
of Credit and/or Alternative Currency Letter of Credit; (D) errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex or otherwise, whether or not they be in cipher;
(E) errors in interpretation of technical terms; (F) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any Letter of Credit and/or Alternative Currency Letter of Credit or of
the proceeds thereof; (G) the misapplication by the beneficiary of a Letter of
Credit and/or Alternative Currency Letter of Credit of the proceeds of any
drawing under such Letter of Credit and/or Alternative Currency Letter of
Credit; and (H) any consequences arising from causes beyond the control of the
Administrative Agent, the Issuing Banks or the other Lenders.

 

3.2                               Obligations Several.  The obligations of the
Administrative Agent, each Issuing Bank, and each other Lender under this
Article III are several and not joint, and no Issuing Bank or other Lender shall
be responsible for the obligation to issue Letters of Credit and/or Alternative
Currency Letters of Credit or participation obligation hereunder, respectively,
of any other Issuing Bank or other Lender.

 

61

--------------------------------------------------------------------------------


 

3.3                               Expiration after the Revolving Credit
Termination Date.  Notwithstanding anything contained herein to the contrary, if
any Letters of Credit, by their terms, shall mature after the Revolving Credit
Termination Date (as the same may be extended), then, on and after the Revolving
Credit Termination Date, the provisions of this Agreement shall remain in full
force and effect with respect to such Letters of Credit, and the Borrower or the
applicable Qualified Borrower shall comply with the provisions of Section 3.4.

 

3.4                               Actions in Respect of Letters of Credit. 
(a) If, at any time and from time to time, any Letter of Credit shall have been
issued hereunder and the same shall expire on a date after the Revolving Credit
Termination Date, then, on the Revolving Credit Termination Date, the Borrower
or the applicable Qualified Borrower shall pay to the Administrative Agent, on
behalf of the Lenders, in same day funds at the Administrative Agent’s office
designated in such demand, for deposit in a special cash collateral account (the
“Letter of Credit Collateral Account”) to be maintained in the name of the
Administrative Agent (on behalf of the Lenders) and under its sole dominion and
control at such place as shall be designated by the Administrative Agent, an
amount equal to the amount of the Letter of Credit Obligations, in the
applicable currency, under the Letters of Credit.  Interest shall accrue on the
Letter of Credit Collateral Account at a rate equal to the rate on overnight
funds.  The Borrower shall also make deposits into the Letter of Credit
Collateral Account in accordance with Section 11.2 and Section 14.25(c).

 

(b)                                 The Borrower or the applicable Qualified
Borrower hereby pledges, assigns and grants to the Administrative Agent, as
Administrative Agent for its benefit and the ratable benefit of the Lenders a
lien on and a security interest in, the following collateral (the “Letter of
Credit Collateral”):

 

(i)                                     the Letter of Credit Collateral Account,
all cash deposited therein and all certificates and instruments, if any, from
time to time representing or evidencing the Letter of Credit Collateral Account;

 

(ii)                                  all notes, certificates of deposit and
other instruments from time to time hereafter delivered to or otherwise
possessed by the Administrative Agent for or on behalf of the Borrower in
substitution for or in respect of any or all of the then existing Letter of
Credit Collateral;

 

(iii)                               all interest, dividends, cash, instruments
and other property from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of the then existing
Letter of Credit Collateral; and

 

(iv)                              to the extent not covered by the above
clauses, all proceeds of any or all of the foregoing Letter of Credit
Collateral.

 

(c)                                  The lien and security interest granted
hereby secures the payment of all obligations of the Borrower now or hereafter
existing hereunder and under any other Loan Document.

 

(d)                                 The Borrower and the applicable Qualified
Borrower hereby authorizes the Administrative Agent for the ratable benefit of
the Lenders to apply, from time to time after

 

62

--------------------------------------------------------------------------------


 

funds are deposited in the Letter of Credit Collateral Account and for so long
as an Event of Default has occurred and is continuing, funds then held in the
Letter of Credit Collateral Account to the payment of any amounts, in such order
as the Administrative Agent may elect, as shall have become due and payable by
the Borrower to the Lenders in respect of the Letters of Credit.

 

(e)                                  Neither the Borrower nor the applicable
Qualified Borrower nor any Person claiming or acting on behalf of or through the
Borrower or the applicable Qualified Borrower shall have any right to withdraw
any of the funds held in the Letter of Credit Collateral Account.

 

(f)                                   The Borrower and the applicable Qualified
Borrower each agrees that it will not (i) sell or otherwise dispose of any
interest in the Letter of Credit Collateral or (ii) create or permit to exist
any lien, security interest or other charge or encumbrance upon or with respect
to any of the Letter of Credit Collateral, except for the security interest
created by this Section 3.4.

 

(g)                                  If any Event of Default shall have occurred
and be continuing:

 

(i)                                     The Administrative Agent may, in its
sole discretion, without notice to the Borrower or the applicable Qualified
Borrower except as required by law and at any time from time to time, charge,
set off or otherwise apply all or any part of first, (x) amounts previously
drawn on any Letter of Credit that have not been reimbursed by the Borrower and
(y) any Letter of Credit Obligations described in clause (ii) of the definition
thereof that are then due and payable and second, any other unpaid Obligations
then due and payable against the Letter of Credit Collateral Account or any part
thereof, in such order as the Administrative Agent shall elect.  The rights of
the Administrative Agent under this Section 3.4 are in addition to any rights
and remedies which any Lender may have.

 

(ii)                                  The Administrative Agent may also
exercise, in its sole discretion, in respect of the Letter of Credit Collateral
Account, in addition to the other rights and remedies provided herein or
otherwise available to it, all the rights and remedies of a secured party upon
default under the Uniform Commercial Code in effect in the State of New York at
that time.

 

(iii)                               The Administrative Agent shall be deemed to
have exercised reasonable care in the custody and preservation of the Letter of
Credit Collateral if the Letter of Credit Collateral is accorded treatment
substantially equal to that which the Administrative Agent accords its own
property, it being understood that, assuming such treatment, the Administrative
Agent shall not have any responsibility or liability with respect thereto.

 

(iv)                              At such time as all Events of Default have
been cured or waived in writing, all fees and expenses, if any, owing to the
Lenders paid in full, and all Letters of Credit returned to the Issuing Banks,
all amounts remaining in the Letter of Credit Collateral Account shall be
promptly returned to the Borrower or the applicable Qualified Borrower.  Absent
such cure or written waiver, any surplus of the funds held in the Letter

 

63

--------------------------------------------------------------------------------


 

of Credit Collateral Account and remaining after payment in full of all of the
Obligations of the Borrower or the applicable Qualified Borrower hereunder and
under any other Loan Document after the Revolving Credit Termination Date shall
be paid promptly to the Borrower or the applicable Qualified Borrower or to
whomsoever may be lawfully entitled to receive such surplus.

 

3.5                               Applicability of ISP and UCP.  Unless
otherwise expressly agreed by the Issuing Bank and the Borrower when a Letter of
Credit is issued, (i) the rules of the ISP shall apply to each standby Letter of
Credit, and (ii) the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce at
the time of issuance shall apply to each commercial Letter of Credit.

 

3.6                               Existing Letters of Credit.  It is hereby
acknowledged and agreed by the Borrower, the Administrative Agent and all the
Lenders party hereto that on the Closing Date, the letters of credit previously
issued by JPMorgan Chase Bank, N.A. or Bank of America, N.A. as “Issuing Bank”
under the Existing Credit Agreement, and more particularly set forth on Schedule
3.6 hereto (if any), shall be transferred to this Agreement and shall be deemed
to be Letters of Credit hereunder.

 

ARTICLE IV

 

PAYMENTS AND PREPAYMENTS

 

4.1                               Prepayments; Reductions in Revolving Credit
Commitments.

 

(a)                                 Voluntary Prepayments.  The Borrower or any
Qualified Borrower may, at any time and from time to time, prepay the Loans in
part or in their entirety, subject to the following limitations. The Borrower or
the applicable Qualified Borrower shall give at least one (1) Business Day’s
prior written notice, in the case of Base Rate Loans or Money Market Loans
bearing interest at the Base Rate pursuant to Section 5.2, and at least three
(3) Business Days’ prior written notice, in the case of Eurodollar Rate Loans,
to the Administrative Agent (which the Administrative Agent shall promptly
transmit to each Lender) of any prepayment in the entirety to be made prior to
the occurrence of an Event of Default, which notice of prepayment shall specify
the date (which shall be a Business Day) of prepayment. When notice of
prepayment is delivered as provided herein, the outstanding principal amount of
the Loans on the prepayment date specified in the notice shall become due and
payable on such prepayment date. Each voluntary partial prepayment of the Loans
shall be in a minimum amount of $1,000,000 (or the remaining balance of the
Commitments, if less), except in the case of Swingline Loans, which shall be in
the minimum amount of $100,000, and integral multiples of $100,000.  Eurodollar
Rate Loans and Money Market Loans may be prepaid in part or in their entirety
only upon payment of the amounts described in Section 5.2(f).

 

(b)                                 Voluntary Reductions In Revolving Credit
Commitments.  The Borrower may, upon at least three (3) Business Days’ prior
written notice to the Administrative Agent (which the Administrative Agent shall
promptly transmit to each Lender), at any time and from time to time, terminate
in whole or permanently reduce in part the Revolving Credit Commitments and/or
the Alternative Currency Commitments, provided that the Borrower shall

 

64

--------------------------------------------------------------------------------


 

have made whatever payment may be required to reduce the Revolving Credit
Obligations to an amount less than or equal to the Revolving Credit Commitments
as reduced or terminated, which amount shall become due and payable on the date
specified in such notice.  Any partial reduction of the Revolving Credit
Commitments and/or the Alternative Currency Commitments shall be in an aggregate
minimum amount of $25,000,000 and integral multiples of $1,000,000 in excess of
that amount, and shall reduce the Revolving Credit Commitment and/or the
Alternative Currency Commitment of each Lender proportionately in accordance
with its Pro Rata Share.  Any notice of termination or reduction given to the
Administrative Agent under this Section 4.1(b) shall specify the date (which
shall be a Business Day) of such termination or reduction and, with respect to a
partial reduction, the aggregate principal amount thereof.

 

(c)                                  No Penalty.  The prepayments and payments
in respect of reductions and terminations described in clauses (a) and (b) of
this Section 4.1 may be made without premium or penalty (except as provided in
Section 5.2(f)).

 

(d)                                 Mandatory Prepayments of Alternative
Currency Loans.  The Administrative Agent shall calculate the Dollar Equivalent
Amount of all Loans denominated in the Alternative Currency at the time of each
Borrowing thereof and on the last Business Day of each month during each
Interest Period longer than one month in duration.  If at any such time (y) the
Dollar Equivalent Amount of the sum of (i) all outstanding Loans denominated in
the Alternative Currency, and (ii) the outstanding Dollar Equivalent Amount of
the Letter of Credit Obligations for Alternative Currency Letters of Credit, so
determined by the Administrative Agent, in the aggregate, exceeds the
Alternative Currency Sublimit, Borrower shall repay all or a portion of such
Loans, otherwise in accordance with the applicable terms of this Agreement, in
such amount so that, following the making of such payment, the Dollar Equivalent
Amount outstanding of such Loans and Letter of Credit Obligations does not
exceed the Alternative Currency Sublimit, or (z) the Dollar Equivalent Amount of
the sum of (i) all outstanding Loans and (ii) the outstanding Dollar Equivalent
Amount of the Letter of Credit Obligations so determined by the Administrative
Agent, in the aggregate, exceeds the Maximum Revolving Credit Amount, Borrower
shall, in each case, repay all or a portion of the Loans, otherwise in
accordance with the applicable terms of this Agreement, in such amount so that,
following the making of such payment, the Dollar Equivalent Amount outstanding
of all Loans and Letter of Credit Obligations does not exceed the Maximum
Revolving Credit Amount.

 

4.2                               Payments.

 

(a)                                 Manner and Time of Payment.  All payments of
principal of and interest on the Loans and Reimbursement Obligations and other
Obligations (including, without limitation, fees and expenses) which are payable
to the Administrative Agent, the Arrangers or any other Lender shall be made
without condition or reservation of right, in immediately available funds,
delivered to the Administrative Agent (or, in the case of Reimbursement
Obligations, to the pertinent Arranger) not later than 12:00 noon (New York time
or local time to the Principal Financial Center of the applicable currency, in
the case of an Alternative Currency) on the date and at the place due, to such
account of the Administrative Agent (or such Arranger) as it may designate, for
the account of the Administrative Agent, an Arranger, or such other Lender, as
the case may be; and funds received by the Administrative Agent (or such
Arranger), including, without limitation, funds in respect of any Loans to be
made on that date, not later

 

65

--------------------------------------------------------------------------------


 

than 12:00 noon (New York time or local time to the Principal Financial Center
of the applicable currency, in the case of an Alternative Currency) on any given
Business Day shall be credited against payment to be made that day and funds
received by the Administrative Agent (or such Arranger) after that time shall be
deemed to have been paid on the next succeeding Business Day.  All payments
shall be in Dollars except for payments of principal, interest and fees on
Alternative Currency Loans and Reimbursement Obligations with respect to
Alternative Currency Letters of Credit, which shall be in the applicable
Alternative Currency thereof. Payments actually received by the Administrative
Agent for the account of the Lenders, or any of them, shall be paid to them by
the Administrative Agent promptly after receipt thereof, in immediately
available funds.

 

(b)                                 Apportionment of Payments.  (i)  Subject to
the provisions of Section 4.2(b)(v), all payments of principal and interest in
respect of outstanding Loans, all payments in respect of Reimbursement
Obligations, all payments of fees and all other payments in respect of any other
Obligations, shall be allocated among such of the Lenders as are entitled
thereto, in proportion to their respective Pro Rata Shares or otherwise as
provided herein.  Subject to the provisions of Section 4.2(b)(ii), all such
payments and any other amounts received by the Administrative Agent from or for
the benefit of the Borrower or any Qualified Borrower shall be applied in the
following order:

 

(A)                               to pay principal of and interest on any
portion of the Loans which the Administrative Agent may have advanced on behalf
of any Lender other than itself for which the Administrative Agent has not then
been reimbursed by such Lender or the Borrower or such Qualified Borrower,

 

(B)                               to pay all other Obligations then due and
payable and

 

(C)                               as the Borrower so designates.

 

Unless otherwise designated by the Borrower, all principal payments in respect
of Committed Loans shall be applied first, to repay outstanding Base Rate Loans,
and then to repay outstanding Eurodollar Rate Loans, with those Eurodollar Rate
Loans which have earlier expiring Interest Periods being repaid prior to those
which have later expiring Interest Periods.

 

(ii)                                  After the occurrence of an Event of
Default and while the same is continuing, the Administrative Agent shall apply
all payments in respect of any Obligations and any amounts received as a result
of the exercise of remedies pursuant to Sections 11.12 and 14.5, in the
following order:

 

(A)                               first, to pay principal of and interest on any
portion of the Loans which the Administrative Agent may have advanced on behalf
of any Lender other than itself for which the Administrative Agent has not then
been reimbursed by such Lender or the Borrower or any Qualified Borrower;

 

(B)                               second, to pay Obligations in respect of any
fees, expense reimbursements or indemnities then due to the Administrative
Agent;

 

66

--------------------------------------------------------------------------------


 

(C)                               third, to pay principal of and interest on
Letter of Credit Obligations (or, to the extent such Obligations are contingent,
deposited with the Administrative Agent to provide cash collateral in respect of
such Obligations);

 

(D)                               fourth, to pay Obligations in respect of any
fees, expense reimbursements or indemnities then due to the Lenders and the
Co-Agents;

 

(E)                                fifth, to pay interest due in respect of
Loans;

 

(F)                                 sixth, to the ratable payment or prepayment
of principal outstanding on Loans; and

 

(G)                               seventh, to the ratable payment of all other
Obligations.

 

The order of priority set forth in this Section 4.2(b)(ii) and the related
provisions of this Agreement are set forth solely to determine the rights and
priorities of the Administrative Agent, the Arrangers, the other Lenders and
other Holders as among themselves.  The order of priority set forth in clauses
(C) through (G) of this Section 4.2(b)(ii) may at any time and from time to time
be changed by the Requisite Lenders without necessity of notice to or consent of
or approval by the Borrower, any Holder which is not a Lender, or any other
Person.  The order of priority set forth in clauses (A) and (B) of this
Section 4.2(b)(ii) may be changed only with the prior written consent of the
Administrative Agent.

 

(iii)                               The Administrative Agent, in its sole
discretion subject only to the terms of this Section 4.2(b)(iii), may pay from
the proceeds of Loans made to the Borrower hereunder, whether made following a
request by the Borrower or any Qualified Borrower pursuant to Sections 2.1 or
2.2 or a deemed request as provided in this Section 4.2(b)(iii), all amounts
payable by the Borrower hereunder, including, without limitation, amounts
payable with respect to payments of principal, interest, Reimbursement
Obligations and fees and all reimbursements for expenses pursuant to
Section 14.2.  The Borrower hereby irrevocably authorizes the Lenders to make
Loans, which Loans shall be Base Rate Loans, in each case, upon notice from the
Administrative Agent as described in the following sentence for the purpose of
paying principal, interest, Reimbursement Obligations and fees due from the
Borrower, reimbursing expenses pursuant to Section 14.2 and paying any and all
other amounts due and payable by the Borrower hereunder or under the Notes, and
agrees that all such Loans so made shall be deemed to have been requested by it
pursuant to Section 2.1 as of the date of the aforementioned notice.  The
Administrative Agent shall request Loans on behalf of the Borrower as described
in the preceding sentence by notifying the Lenders by facsimile transmission or
other similar form of transmission (which notice the Administrative Agent shall
thereafter promptly transmit to the Borrower), of the amount and Funding Date of
the proposed Borrowing and that such Borrowing is being requested on the
Borrower’s behalf pursuant to this Section 4.2(b)(iii).  On the proposed Funding
Date, the Lenders shall make the requested Loans in accordance with the
procedures and subject to the conditions specified in Section 2.1.

 

67

--------------------------------------------------------------------------------


 

(iv)                              Subject to Section 4.2(b)(v), the
Administrative Agent shall promptly distribute to each Arranger and each other
Lender at its primary address set forth on the appropriate signature page hereof
or the signature page to the Assignment and Acceptance by which it became a
Lender, or at such other address as a Lender or other Holder may request in
writing, such funds as such Person may be entitled to receive, subject to the
provisions of Article XII; provided that the Administrative Agent shall under no
circumstances be bound to inquire into or determine the validity, scope or
priority of any interest or entitlement of any Holder and may suspend all
payments or seek appropriate relief (including, without limitation, instructions
from the Requisite Lenders or an action in the nature of interpleader) in the
event of any doubt or dispute as to any apportionment or distribution
contemplated hereby.

 

(v)                                 In the event that any Lender fails to fund
its Pro Rata Share of any Loan requested by the Borrower or any Qualified
Borrower which such Lender is obligated to fund under the terms of this
Agreement (the funded portion of such Loan being hereinafter referred to as a
“Non Pro Rata Loan”), until the earlier of such Defaulting Lender’s cure of such
failure and the termination of the Revolving Credit Commitments, the proceeds of
all amounts thereafter repaid to the Administrative Agent by the Borrower or any
Qualified Borrower and otherwise required to be applied to such Defaulting
Lender’s share of all other Obligations pursuant to the terms of this Agreement
shall be advanced to the Borrower or the applicable Qualified Borrower by the
Administrative Agent on behalf of such Defaulting Lender to cure, in full or in
part, such failure by such Lender, but shall nevertheless be deemed to have been
paid to such Defaulting Lender in satisfaction of such other Obligations. 
Notwithstanding anything in this Agreement to the contrary:

 

(A)                               the foregoing provisions of this
Section 4.2(b)(v) shall apply only with respect to the proceeds of payments of
Obligations and shall not affect the conversion or continuation of Loans
pursuant to Section 5.1(c);

 

(B)                               a Lender shall be deemed to have cured its
failure to fund its Pro Rata Share of any Loan at such time as an amount equal
to such Lender’s original Pro Rata Share of the requested principal portion of
such Loan is fully funded to the Borrower, whether made by such Lender itself or
by operation of the terms of this Section 4.2(b)(v), and whether or not the Non
Pro Rata Loan with respect thereto has been repaid, converted or continued;

 

(C)                               amounts advanced to the Borrower or the
applicable Qualified Borrower to cure, in full or in part, any such Lender’s
failure to fund its Pro Rata Share of any Loan (“Cure Loans”) shall bear
interest at the Base Rate in effect from time to time, and for all other
purposes of this Agreement shall be treated as if they were Base Rate Loans; and

 

(D)                               regardless of whether or not an Event of
Default has occurred or is continuing, and notwithstanding the instructions of
the Borrower or the applicable Qualified Borrower as to its desired application,
all repayments of principal which, in accordance with the other terms of this
Section 4.2, would be

 

68

--------------------------------------------------------------------------------


 

applied to the outstanding Base Rate Loans shall be applied first, ratably to
all Base Rate Loans constituting Non Pro Rata Loans, second, ratably to Base
Rate Loans other than those constituting Non Pro Rata Loans or Cure Loans and,
third, ratably to Base Rate Loans constituting Cure Loans.

 

(c)                                  Payments on Non-Business Days.  Whenever
any payment to be made by the Borrower or the applicable Qualified Borrower
hereunder or under the Notes is stated to be due on a day which is not a
Business Day, the payment shall instead be due on the next succeeding Business
Day (or, as set forth in Section 5.2(b)(iii), the next preceding Business Day).

 

4.3                               Promise to Repay; Evidence of Indebtedness.

 

(a)                                 Promise to Repay.  The Borrower and each
Qualified Borrower hereby promise to pay when due the principal amount of each
Loan which is made to it, and further agree to pay all unpaid interest accrued
thereon, in accordance with the terms of this Agreement and the Notes.  Unless a
Lender elects not to receive any such promissory note, the Borrower and/or any
Qualified Borrower shall execute and deliver to each Lender on the Closing Date
(or in the case of any Qualified Borrower, at such time as it becomes a
Qualified Borrower hereunder), a promissory note, in form and substance
acceptable to the Administrative Agent and such Lender, evidencing the Loans and
thereafter shall execute and deliver such other promissory notes as are
necessary to evidence the Loans owing to the Lenders after giving effect to any
assignment thereof pursuant to Section 14.1 or any increase in such Lender’s
Revolving Credit Commitments pursuant to Section 2.1(d), all in form and
substance acceptable to the Administrative Agent, the applicable Lenders and the
parties to such assignment (all such promissory notes and all amendments
thereto, replacements thereof and substitutions therefor being collectively
referred to as the “Notes”; and “Note” means any one of the Notes).

 

(b)                                 Loan Account.  Each Lender shall maintain in
accordance with its usual practice an account or accounts (a “Loan Account”)
evidencing the Indebtedness of the Borrower and each Qualified Borrower to such
Lender resulting from each Loan owing to such Lender from time to time,
including the amount of principal and interest payable and paid to such Lender
from time to time hereunder and under the Notes. Notwithstanding the foregoing,
the failure by any Lender to maintain a Loan Account shall in no way affect the
Borrower’s or the applicable Qualified Borrower’s obligations hereunder,
including, without limitation, the obligation to repay the Obligations.

 

(c)                                  Control Account.  The Register maintained
by the Administrative Agent pursuant to Section 14.1(c) shall include a control
account, and a subsidiary account for each Lender, in which accounts (taken
together) shall be recorded (i) the date and amount of each Borrowing made
hereunder, the type of Loan comprising such Borrowing and any Eurodollar
Interest Period applicable thereto, (ii) the effective date and amount of each
Assignment and Acceptance delivered to and accepted by it and the parties
thereto, (iii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder or under the
Notes and (iv) the amount of any sum received by the Administrative Agent from
the Borrower or the applicable Qualified Borrower hereunder and each Lender’s
share thereof.

 

69

--------------------------------------------------------------------------------


 

(d)                                 Entries Binding.  The entries made in the
Register and each Loan Account shall be conclusive and binding for all purposes,
absent manifest error.

 

(e)                                  No Recourse to Limited Partners or General
Partner.  Notwithstanding anything contained in this Agreement to the contrary,
it is expressly understood and agreed that nothing herein or in the Notes shall
be construed as creating any liability on any Limited Partner, any General
Partner, or any partner, member, manager, officer, shareholder or director of
any Limited Partner or any General Partner, to pay any of the Obligations other
than liability arising from or in connection with (i) fraud or (ii) the
misappropriation or misapplication of proceeds of the Loans (in which case such
liability shall extend to the Person(s) committing such fraud, misappropriation
or misapplication, but not to any other Person described above); but nothing
contained in this Section 4.3(e) shall be construed to prevent the exercise of
any remedy allowed to the Administrative Agent, the Arrangers, the Co-Agents or
the Lenders by law or by the terms of this Agreement or the other Loan Documents
which does not relate to or result in such an obligation by any Limited Partner
or any General Partner (or any partner, member, manager, officer, shareholder or
director of any Limited Partner or any General Partner) to pay money.

 

ARTICLE V

 

INTEREST AND FEES

 

5.1                               Interest on the Loans and other Obligations.

 

(a)                                 Rate of Interest.  All Loans and the
outstanding principal balance of all other Obligations shall bear interest on
the unpaid principal amount thereof from the date such Loans are made and such
other Obligations are due and payable until paid in full, except as otherwise
provided in Section 5.1(d), as follows:

 

(i)                                     If a Base Rate Loan or such other
Obligation, at a rate per annum equal to the sum of (A) the Base Rate, as in
effect from time to time as interest accrues, plus (B) the then Applicable
Margin for Base Rate Loans;

 

(ii)                                  If a Eurodollar Rate Loan, at a rate per
annum equal to the sum of (A) the Eurodollar Rate determined for the applicable
Eurodollar Interest Period, plus (B) the then Applicable Margin for Eurodollar
Rate Loans;

 

(iii)                               If a Eurodollar Money Market Loan, at a rate
per annum equal to either (A) the sum of (1) the Eurodollar Rate determined for
the applicable Eurodollar Interest Period (determined as if the related Money
Market Borrowing were a Committed Eurodollar Rate Borrowing) plus (or minus)
(2) the Money Market Margin quoted by the Lender making such Money Market Loan
in accordance with Section 2.2 or (B) the Money Market Rate, as applicable; and

 

(iv)                              If a Swingline Loan, as provided in
Section 2.9(c).

 

The applicable basis for determining the rate of interest on the Loans shall be
selected by the Borrower or the applicable Qualified Borrower at the time a
Notice of Borrowing or a Notice of Conversion/Continuation is delivered by the
Borrower to the Administrative Agent; provided,

 

70

--------------------------------------------------------------------------------


 

however, neither the Borrower nor any Qualified Borrower may select the
Eurodollar Rate as the applicable basis for determining the rate of interest on
such a Loan if at the time of such selection an Event of Default or a Potential
Event of Default would occur or has occurred and is continuing and further
provided that, from and after the occurrence of an Event of Default or a
Potential Event of Default, each Eurodollar Rate Loan then outstanding may, at
the Administrative Agent’s option, convert to a Base Rate Loan.  If on any day
any Loan is outstanding with respect to which notice has not been timely
delivered to the Administrative Agent in accordance with the terms of this
Agreement specifying the basis for determining the rate of interest on that day,
then for that day interest on that Loan shall be determined by reference to the
Base Rate.

 

(b)                                 Interest Payments.  (i)  Interest accrued on
each Committed Loan shall be calculated on the last day of each calendar month
and shall be payable in arrears (A) in the case of a Base Rate Loan, on the
first day of each calendar month, commencing on the first such day following the
making of such Committed Loan, (B) with respect to any Eurodollar Rate Loan, the
last day of the Interest Period applicable to the Borrowing of which such Loan
is a part and, in the case of a Borrowing of Eurodollar Rate Loans with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period, and (C) in the case of any
Committed Loan, if not theretofore paid in full, on the maturity date (whether
by acceleration or otherwise) of such Committed Loan.

 

(ii)                                  Interest accrued on each Money Market Loan
shall be calculated on the last day of each calendar month during the Interest
Period applicable thereto (or, if such Interest Period is for a period one month
or less, on the last day of such Interest Period) and shall be payable in
arrears (A) if such Money Market Loan has an Interest Period longer than one
month (1) on the first day of each calendar month, commencing on the first such
day following the making of such Money Market Loan, and (2) if not theretofore
paid in full, at maturity (whether by acceleration or otherwise) of such Money
Market Loan; and (B) if such Money Market Loan has an Interest Period of one
month or less, at maturity (whether by acceleration or otherwise) of such Money
Market Loan.

 

(iii)                               Interest accrued on the principal balance of
all other Obligations shall be calculated on the last day of each calendar month
and shall be payable in arrears (A) on the first day of each calendar month,
commencing on the first such day following the incurrence of such Obligation,
(B) upon repayment thereof in full or in part, and (C) if not theretofore paid
in full, at the time such other Obligation becomes due and payable (whether by
acceleration or otherwise).

 

(c)                                  Conversion or Continuation.  (i)  The
Borrower or the applicable Qualified Borrower shall have the option (A) to
convert at any time all or any part of outstanding Base Rate Loans to Eurodollar
Rate Loans; (B) to convert all or any part of outstanding Eurodollar Rate Loans
having Eurodollar Interest Periods which expire on the same date to Base Rate
Loans, on such expiration date; and (C) to continue all or any part of
outstanding Eurodollar Rate Loans having Eurodollar Interest Periods which
expire on the same date as Eurodollar Rate Loans, and the succeeding Eurodollar
Interest Period of such continued Loans shall commence on such expiration date;
provided, however, no such outstanding Loan may be continued as, or

 

71

--------------------------------------------------------------------------------


 

be converted into, a Eurodollar Rate Loan (i) if the continuation of, or the
conversion into, would violate any of the provisions of Section 5.2 or (ii) if
an Event of Default or a Potential Event of Default would occur or has occurred
and is continuing.  Any conversion into or continuation of Eurodollar Rate Loans
under this Section 5.1(c) shall be in a minimum amount of $1,000,000 and in
integral multiples of $100,000 in excess of that amount, except in the case of a
conversion into or a continuation of an entire Borrowing of Non Pro Rata Loans.

 

(ii)                                  To convert or continue a Loan under
Section 5.1(c)(i), the Borrower or the applicable Qualified Borrower shall
deliver a Notice of Conversion/Continuation to the Administrative Agent no later
than 11:00 a.m. (New York time) at least three (3) Business Days (in the case of
a Dollar denominated Loan), or four (4) Business Days (in the case of an
Alternative Currency Loan) in advance of the proposed conversion/continuation
date.  A Notice of Conversion/Continuation shall specify (A) the proposed
conversion/continuation date (which shall be a Business Day), (B) the principal
amount of the Loan to be converted/continued, (C) whether such Loan shall be
converted and/or continued, and (D) in the case of a conversion to, or
continuation of, a Eurodollar Rate Loan, the requested Eurodollar Interest
Period.  In lieu of delivering a Notice of Conversion/Continuation, the Borrower
or the applicable Qualified Borrower may give the Administrative Agent
telephonic notice of any proposed conversion/continuation by the time required
under this Section 5.1(c)(ii), if the Borrower confirms such notice by delivery
of the Notice of Conversion/Continuation to the Administrative Agent by
facsimile transmission promptly, but in no event later than 3:00 p.m. (New York
time) on the same day.  Promptly after receipt of a Notice of
Conversion/Continuation under this Section 5.1(c)(ii) (or telephonic notice in
lieu thereof), the Administrative Agent shall notify each Lender by facsimile
transmission, or other similar form of transmission, of the proposed
conversion/continuation.  Any Notice of Conversion/Continuation for conversion
to, or continuation of, a Loan (or telephonic notice in lieu thereof) given
pursuant to this Section 5.1(c)(ii) shall be irrevocable, and the Borrower or
the applicable Qualified Borrower shall be bound to convert or continue in
accordance therewith.  In the event no Notice of Conversion/Continuation is
delivered as and when specified in this Section 5.1(c)(ii) with respect to
outstanding Eurodollar Rate Loans, upon the expiration of the Interest Period
applicable thereto, such Loans shall automatically be continued as Eurodollar
Rate Loans with a Eurodollar Interest Period of thirty (30) days; provided,
however, no such outstanding Loan may be continued as, or be converted into, a
Eurodollar Rate Loan (i) if the continuation of, or the conversion into, would
violate any of the provisions of Section 5.2 or (ii) if an Event of Default or a
Potential Event of Default would occur or has occurred and is continuing.

 

(d)                                 Default Interest.  Notwithstanding the rates
of interest specified in Section 5.1(a) or elsewhere in this Agreement,
effective immediately upon the occurrence of an Event of Default, and for as
long thereafter as such Event of Default shall be continuing, the principal
balance of all Loans and other Obligations shall bear interest at a rate equal
to the sum of (A) the Base Rate, as in effect from time to time as interest
accrues, plus (B) two percent (2.0%) per annum.

 

(e)                                  Computation of Interest.  Interest on all
Obligations shall be computed on the basis of the actual number of days elapsed
in the period during which interest accrues and a

 

72

--------------------------------------------------------------------------------


 

year of 360 days (or 365/366 days in the case of interest computed by reference
to clause (a) of the definition of Base Rate, the AUD Bank Bill Reference Rate,
the CDOR Rate or Eurodollar Rate Loans denominated in U.K. Pounds Sterling).  In
computing interest on any Loan, the date of the making of the Loan or the first
day of a Eurodollar Interest Period, as the case may be, shall be included and
the date of payment or the expiration date of a Eurodollar Interest Period, as
the case may be, shall be excluded; provided, however, if a Loan is repaid on
the same day on which it is made, one (1) day’s interest shall be paid on such
Loan.

 

(f)                                   Eurodollar Rate Information.  Upon the
reasonable request of the Borrower or the applicable Qualified Borrower from
time to time, the Administrative Agent shall promptly provide to the Borrower
such information with respect to the applicable Eurodollar Rate as may be so
requested.

 

5.2                               Special Provisions Governing Eurodollar Rate
Loans and Money Market Loans.

 

(a)                                 Amount of Eurodollar Rate Loans.  Each
Eurodollar Rate Loan shall be in a minimum principal amount of $1,500,000 or, in
the case of an Alternative Currency Loan, the Dollar Equivalent Amount equal to
$1,500,000.

 

(b)                                 Determination of Eurodollar Interest
Period.  By giving notice as set forth in Section 2.1(b) (with respect to a
Borrowing of Eurodollar Rate Loans), Section 2.2 (with respect to a Borrowing of
Money Market Loans), or Section 5.1(c) (with respect to a conversion into or
continuation of Eurodollar Rate Loans), the Borrower or the applicable Qualified
Borrower shall have the option, subject to the other provisions of this
Section 5.2, to select an interest period (each, an “Interest Period”) to apply
to the Loans described in such notice, subject to the following provisions:

 

(i)                                     Subject to availability, the Borrower or
the applicable Qualified Borrower may only select, as to a particular Borrowing
of Eurodollar Rate Loans, an Interest Period (each, a “Eurodollar Interest
Period”) of one, two, three or six months in duration (or, with the prior
written consent of the Administrative Agent and if available to all Lenders,
twelve months), or for a period of 7 days (provided, however, that in no event
shall there be more than three (3) Eurodollar Interest Periods of 7 days
outstanding at any time);

 

(ii)                                  The Borrower or the applicable Qualified
Borrower may only select, as to a particular Borrowing of Eurodollar Money
Market Loans, a Eurodollar Interest Period of one, two, or three months in
duration;

 

(iii)                               In the case of immediately successive
Eurodollar Interest Periods applicable to a Borrowing of Eurodollar Rate Loans,
each successive Eurodollar Interest Period shall commence on the day on which
the next preceding Eurodollar Interest Period expires;

 

(iv)                              If any Eurodollar Interest Period would
otherwise expire on a day which is not a Business Day, such Eurodollar Interest
Period shall be extended to expire on the next succeeding Business Day if the
next succeeding Business Day occurs in the

 

73

--------------------------------------------------------------------------------


 

same calendar month, and if there will be no succeeding Business Day in such
calendar month, the Eurodollar Interest Period shall expire on the immediately
preceding Business Day;

 

(v)                                 Neither the Borrower nor the applicable
Qualified Borrower may select an Interest Period as to any Loan if such Interest
Period terminates later than the Revolving Credit Termination Date;

 

(vi)                              Neither the Borrower nor the applicable
Qualified Borrower may select an Interest Period with respect to any portion of
principal of a Loan which extends beyond a date on which the Borrower or the
applicable Qualified Borrower is required to make a scheduled payment of such
portion of principal; and

 

(vii)                           There shall be no more than twelve (12) Interest
Periods in effect at any one time with respect to Eurodollar Rate Loans.

 

(c)                                  Determination of Eurodollar Interest Rate. 
As soon as practicable on the second Business Day prior to the first day of each
Eurodollar Interest Period (the “Eurodollar Interest Rate Determination Date”),
the Administrative Agent shall determine (pursuant to the procedures set forth
in the definition of “Eurodollar Rate”) the interest rate which shall apply to
the Eurodollar Rate Loans or Eurodollar Money Market Loans for which an interest
rate is then being determined for the applicable Eurodollar Interest Period and
shall promptly give notice thereof (in writing or by telephone confirmed in
writing) to the Borrower, the applicable Qualified Borrower(s) and to each
Lender.  The Administrative Agent’s determination shall be presumed to be
correct, absent manifest error, and shall be binding upon the Borrower, the
applicable Qualified Borrower and each Lender.

 

(d)                                 Market Disruption and Alternate Rate of
Interest.  (i)  If at the time that the Administrative Agent shall seek to
determine the relevant Screen Rate on the Quotation Day for any Interest Period
for a Borrowing of Eurodollar Rate Loans the applicable Screen Rate shall not be
available for such Interest Period and/or for the applicable currency with
respect to such Borrowing for any reason and the Administrative Agent shall
determine that it is not possible to determine the Interpolated Rate (which
conclusion shall be conclusive and binding absent manifest error), then the
applicable Reference Bank Rate shall be the Eurodollar Rate for such Interest
Period for such Borrowing; provided, however, that if less than two Reference
Banks shall supply a rate to the Administrative Agent for purposes of
determining the Eurodollar Rate for such Borrowing, (i) if such Borrowing shall
be requested in Dollars, then such Borrowing shall be made as a Borrowing of
Base Rate Loans at the Base Rate and (ii) if such Borrowing shall be requested
in any Alternative Currency, the Eurodollar Rate shall be equal to the cost to
each Lender to fund its pro rata share of such Borrowing (from whatever source
and using whatever methodologies as such Lender may select in its reasonable
discretion); such rate, the “CF Rate”).

 

(ii)                                  If prior to the commencement of any
Interest Period for a Borrowing of Eurodollar Rate Loans:

 

74

--------------------------------------------------------------------------------


 

(A)                               the Administrative Agent determines (which
determination shall be conclusive and binding absent manifest error) that
adequate and reasonable means do not exist for ascertaining the Base
Eurocurrency Rate or the Eurodollar Rate, as applicable, for a Loan in the
applicable currency or for the applicable Interest Period; or

 

(B)                               the Administrative Agent is advised by the
Requisite Lenders (or, in the case of a Eurodollar Money Market Loan, the Lender
that is required to make such Loan) that the Base Eurocurrency Rate or the
Eurodollar Rate, as applicable, for a Loan in the applicable currency or for the
applicable Interest Period will not adequately and fairly reflect the cost to
such Lenders (or Lender) of making or maintaining their Loans (or its Loan)
included in such Borrowing for such Interest Period,

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone promptly followed in writing or telecopy as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (1) any Notice of Conversion/Continuation that requests the conversion of
any Eurodollar Rate Loans to, or continuation of any Eurodollar Rate Loans in
the applicable currency or for the applicable Interest Period, as the case may
be, shall be ineffective, (2)  if such Borrowing is requested in Dollars, such
Borrowing shall be made as a Borrowing of Base Rate Loans and (3) if such
Borrowing is requested  in any Alternative Currency, then the Eurodollar Rate
for such Borrowing shall be at the CF Rate (as defined in clause (i) above);
provided, further that if the circumstances giving rise to such notice do not
affect all the Lenders, then requests by the Borrower for Eurodollar Money
Market Loans may be made to Lenders that are not affected thereby.

 

(e)                                  Illegality.  (i)  If at any time any Lender
determines (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties) that the making, converting,
maintaining or continuation of any Eurodollar Rate Loan or Money Market Loan has
become unlawful or impermissible by compliance by that Lender with any law,
governmental rule, regulation or order of any Governmental Authority (whether or
not having the force of law and whether or not failure to comply therewith would
be unlawful or would result in costs or penalties), then, and in any such event,
such Lender may give notice of that determination, in writing, to the Borrower,
the applicable Qualified Borrower and the Administrative Agent, and the
Administrative Agent shall promptly transmit the notice to each other Lender.

 

(ii)                                  When notice is given by a Lender under
Section 5.2(e)(i), (A) the Borrower’s or the applicable Qualified Borrower’s
right to request from such Lender and such Lender’s obligation, if any, to make
Eurodollar Rate Loans shall be immediately suspended, and such Lender shall make
a Base Rate Loan as part of any requested Borrowing of Eurodollar Rate Loans and
(B) if the affected Eurodollar Rate Loans, or Eurodollar Money Market Loans are
then outstanding, the Borrower or such Qualified Borrower shall immediately, or
if permitted by applicable law, no later than the date permitted thereby, upon
at least one (1) Business Day’s prior written notice to the

 

75

--------------------------------------------------------------------------------


 

Administrative Agent and the affected Lender, convert each such Loan into a Base
Rate Loan.

 

(iii)                               If at any time after a Lender gives notice
under Section 5.2(e)(i) such Lender determines that it may lawfully make
Eurodollar Rate Loans, such Lender shall promptly give notice of that
determination, in writing, to the Borrower, the applicable Qualified Borrower
and the Administrative Agent, and the Administrative Agent shall promptly
transmit the notice to each other Lender.  The Borrower’s and such Qualified
Borrower’s right to request, and such Lender’s obligation, if any, to make
Eurodollar Rate Loans shall thereupon be restored.

 

(iv)                              A Lender may at its option make any Loan or
issue or extend any Letter of Credit (a “Credit Extension”) to the Borrower or
any Qualified Borrower by causing any domestic or foreign branch or Affiliate of
such Lender (any “Lending Office”) to make such Credit Extension; provided that
any exercise of such option shall not affect the obligation of the Borrower or
any Qualified Borrower to repay such Credit Extension in accordance with the
terms of this Agreement; provided, however, if the Lender determines that any
Law has made it unlawful, or that any Governmental Authority has asserted that
it is unlawful, for the Lender or its applicable Lending Office to issue, make,
maintain, fund or charge interest with respect to any Credit Extension to any
Foreign Qualified Borrower then, on notice thereof by the Lender to the
Borrower, and until such notice by the Lender is revoked, any obligation of the
Lender or its Lending Office to issue, make, maintain, fund or charge interest
with respect to any such Credit Extension shall be suspended.  Upon receipt of
such notice, the Borrower shall take all reasonable actions requested by the
Lender to mitigate or avoid such illegality.

 

(f)                                   Compensation.  In addition to all amounts
required to be paid by the Borrower or the applicable Qualified Borrower
pursuant to Section 5.1 and Article XIII, the Borrower and the applicable
Qualified Borrower shall compensate each Lender, upon demand, for all losses,
expenses to third parties and liabilities (including, without limitation, any
loss or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Lender to fund or maintain such
Lender’s Eurodollar Rate Loans and/or Money Market Loans to the Borrower or such
Qualified Borrower but excluding any loss of Applicable Margin on the relevant
Loans, any losses or expenses incurred as the result of such Lender’s gross
negligence or willful misconduct (as determined in a final non-appealable
judgment by a court of competent jurisdiction) and any administrative fees
incurred in effecting such liquidation or reemployment) which that Lender may
sustain (i) if for any reason a Borrowing, conversion into or continuation of
Eurodollar Rate Loans and/or Eurodollar Money Market Loans does not occur on a
date specified therefor in a Notice of Borrowing or a Notice of
Conversion/Continuation given by the Borrower or any applicable Qualified
Borrower or in a telephonic request by it for borrowing or conversion/
continuation or a successive Eurodollar Interest Period does not commence after
notice therefor is given pursuant to Section 5.1(c), including, without
limitation, pursuant to Section 5.2(d), (ii) if for any reason any Eurodollar
Rate Loan or Money Market Loan is prepaid on a date which is not the last day of
the applicable Interest Period, (iii) as a consequence of a required conversion
of a Eurodollar Rate Loan or Money Market Loan to a Base Rate Loan as a result
of any of the events indicated in Section 5.2(d), or (iv) as a consequence of
any failure by the Borrower or any applicable Qualified

 

76

--------------------------------------------------------------------------------


 

Borrower to repay a Eurodollar Rate Loan or Money Market Loan when required by
the terms of this Agreement.  The Lender making demand for such compensation
shall deliver to the Borrower concurrently with such demand a written statement
in reasonable detail as to such losses, expenses and liabilities, and this
statement shall be conclusive as to the amount of compensation due to that
Lender, absent manifest error.

 

(g)                                  Booking of Eurodollar Rate Loans and Money
Market Loans.  Any Lender may make, carry or transfer Eurodollar Rate Loans and
Money Market Loans at, to, or for the account of, its Eurodollar Lending Office
or Eurodollar Affiliate or its other offices or Affiliates.  No Lender shall be
entitled, however, to receive any greater amount under Sections 4.2 or 5.2(f) or
Article XIII as a result of the transfer of any such Eurodollar Rate Loan or
Money Market Loan to any office (other than such Eurodollar Lending Office) or
any Affiliate (other than such Eurodollar Affiliate) than such Lender would have
been entitled to receive immediately prior thereto, unless (i) the transfer
occurred at a time when circumstances giving rise to the claim for such greater
amount did not exist and (ii) such claim would have arisen even if such transfer
had not occurred.

 

(h)                                 Affiliates Not Obligated.  No Eurodollar
Affiliate or other Affiliate of any Lender shall be deemed a party to this
Agreement or shall have any liability or obligation under this Agreement.

 

(i)                                     Adjusted Eurodollar Rate.  Any failure
by any Lender to take into account the Eurodollar Reserve Percentage when
calculating interest due on Eurodollar Rate Loans or Money Market Loans shall
not constitute, whether by course of dealing or otherwise, a waiver by such
Lender of its right to collect such amount for any future period.

 

5.3                               Fees.

 

(a)                                 Facility Fee.  The Borrower shall pay to the
Administrative Agent, for the account of the Lenders based on their respective
Pro Rata Shares, a fee (the “Facility Fee”), accruing at a per annum rate equal
to the then applicable Facility Fee Percentage on the Maximum Revolving Credit
Amount and commencing on the Closing Date, such fee being payable quarterly, in
arrears, commencing on the first day of the fiscal quarter next succeeding the
Closing Date and on the first day of each fiscal quarter thereafter and on the
Revolving Credit Termination Date.

 

(b)                                 Calculation and Payment of Fees.  All fees
shall be calculated on the basis of the actual number of days elapsed in a
360-day year.  All fees shall be payable in addition to, and not in lieu of,
interest, compensation, expense reimbursements, indemnification and other
Obligations.  Fees shall be payable to the Administrative Agent at its office in
New York, New York in immediately available funds.  All fees shall be fully
earned and nonrefundable when paid.  All fees due to any Arranger or any other
Lender, including, without limitation, those referred to in this Section 5.3,
shall bear interest, if not paid when due, at the interest rate specified in
Section 5.1(d) and shall constitute Obligations.

 

77

--------------------------------------------------------------------------------


 

ARTICLE VI

 

CONDITIONS TO LOANS AND LETTERS OF CREDIT

 

6.1                               Conditions Precedent to the Initial Loans and
Letters of Credit.  The obligation of each Lender on the Initial Funding Date to
make any Loan requested to be made by it, and to issue Letters of Credit, shall
be subject to the satisfaction of all of the following conditions precedent:

 

(a)                                 Documents.  The Administrative Agent shall
have received on or before the Closing Date all of the following:

 

(i)                                     this Agreement, the Notes, and, to the
extent not otherwise specifically referenced in this Section 6.1(a), all other
Loan Documents and agreements, documents and instruments described in the List
of Closing Documents attached hereto as Exhibit E and made a part hereof, each
duly executed and in recordable form, where appropriate, and in form and
substance satisfactory to the Administrative Agent; without limiting the
foregoing, the Borrower hereby directs its legal counsel to prepare and deliver
to the Agents and the Lenders, the legal opinions referred to in such List of
Closing Documents; and

 

(ii)                                  such additional documentation as the
Administrative Agent may reasonably request.

 

(b)                                 No Legal Impediments.  No law, regulation,
order, judgment or decree of any Governmental Authority shall be, and the
Administrative Agent shall not have received any notice that litigation is
pending or threatened which is likely to enjoin, prohibit or restrain the making
of the Loans and/or the issuance of Letters of Credit on the Initial Funding
Date.

 

(c)                                  Interim Liabilities and Equity.  Except as
disclosed to the Arrangers and the Lenders, since December 31, 2014, neither the
Borrower nor the Company shall have (i) entered into any material (as determined
in good faith by the Administrative Agent) commitment or transaction, including,
without limitation, transactions for borrowings and capital expenditures, which
are not in the ordinary course of the Borrower’s business, (ii) declared or paid
any dividends or other distributions other than in the ordinary course of
business, (iii) established compensation or employee benefit plans, or
(iv) redeemed or issued any equity Securities.

 

(d)                                 No Default.  No Event of Default or
Potential Event of Default shall have occurred and be continuing or would result
from the making of the Loans or the issuance of any Letter of Credit.

 

(e)                                  Representations and Warranties.  All of the
representations and warranties contained in Section 7.1 and in any of the other
Loan Documents shall be true and correct in all material respects on and as of
the Initial Funding Date.

 

(f)                                   Fees and Expenses Paid.  There shall have
been paid to the Administrative Agent, for the accounts of the Agents and the
other Lenders, as applicable, all fees due and

 

78

--------------------------------------------------------------------------------


 

payable on or before the Closing Date and all expenses due and payable on or
before the Initial Funding Date, including, without limitation, reasonable
attorneys’ fees and expenses, and other costs and expenses incurred in
connection with the Loan Documents.

 

6.2                               Conditions Precedent to All Subsequent Loans
and Letters of Credit.  The obligation of each Lender to make any Loan requested
to be made by it on any date after the Initial Funding Date and the agreement of
each Lender to issue, increase or extend any Letter of Credit or participate
therein on any date after the Initial Funding Date is subject to the following
conditions precedent as of each such date:

 

(a)                                 Representations and Warranties.  As of such
date, both before and after giving effect to the Loans to be made or the Letter
of Credit to be issued, increased or extended on such date, all of the
representations and warranties of the Borrower contained in Section 7.1 (other
than in Section 7.1(j)) and in any other Loan Document (other than
representations and warranties which expressly speak as of a different date, in
which case, such representations and warranties shall have been true and correct
as of such date) shall be true and correct in all material respects; provided,
however, that this condition shall not apply to a Loan which is solely
refinancing outstanding Loans and which, after giving effect thereto, has not
increased the aggregate amount of outstanding Loans.

 

(b)                                 No Defaults.  No Event of Default or
Potential Event of Default shall have occurred and be continuing or would result
from the making of the requested Loan or issuance or extension of the requested
Letter of Credit; provided, however, that this condition shall not apply to a
Loan which is solely refinancing outstanding Loans and which, after giving
effect thereto, has not increased the aggregate amount of outstanding Loans.

 

(c)                                  No Legal Impediments.  No law, regulation,
order, judgment or decree of any Governmental Authority shall, and the
Administrative Agent shall not have received from such Lender notice that, in
the judgment of such Lender, litigation is pending or threatened which is likely
to, enjoin, prohibit or restrain, or impose or result in the imposition of any
material adverse condition upon, such Lender’s making of the requested Loan or
participation in or issuance, increase or extension of the requested Letter of
Credit.

 

(d)                                 Qualified Borrower.  In the event that such
Loan is to be made to, or such Letter of Credit is to be issued or extended for
the account of, a Qualified Borrower, receipt by the Administrative Agent of a
Note by such Qualified Borrower for the account of each Lender, if not
previously delivered, satisfying the requirements of Section 4.3, together with
the Qualified Borrower Guaranty and all other items that would have been
required to be delivered pursuant to Sections 2.10 and 6.1 with respect to such
Qualified Borrower.

 

Each submission by the Borrower or any Qualified Borrower to the Administrative
Agent of a Notice of Borrowing with respect to a Loan or a Notice of
Conversion/Continuation with respect to any Loan, each acceptance by the
Borrower or a Qualified Borrower of the proceeds of each Loan made, converted or
continued hereunder, each submission by the Borrower or any Qualified Borrower
to a Lender of a request for issuance or extension of a Letter of Credit and the
issuance of such Letter of Credit, shall constitute a representation and
warranty by the Borrower as of the Funding Date in respect of such Loan, the
date of conversion or continuation

 

79

--------------------------------------------------------------------------------


 

and the date of issuance or extension of such Letter of Credit, that all the
conditions contained in this Section 6.2 have been satisfied or waived in
accordance with Section 14.7.

 

ARTICLE VII

 

REPRESENTATIONS AND WARRANTIES

 

7.1                               Representations and Warranties of the
Borrower.  In order to induce the Lenders to enter into this Agreement and to
make the Loans and the other financial accommodations to the Borrower and to
issue the Letters of Credit described herein, the Borrower hereby represents and
warrants to each Lender that the following statements are true, correct and
complete:

 

(a)                                 Organization; Powers.  (i)  The Borrower
(A) is a limited partnership duly organized, validly existing and in good
standing under the laws of the State of Delaware, (B) is duly qualified to do
business and is in good standing under the laws of each jurisdiction in which
failure to be so qualified and in good standing will have or is reasonably
likely to have a Material Adverse Effect, (C) has filed and maintained effective
(unless exempt from the requirements for filing) a current Business Activity
Report with the appropriate Governmental Authority in each state in which
failure to do so would have a Material Adverse Effect, (D) has all requisite
power and authority to own, operate and encumber its Property and to conduct its
business as presently conducted and as proposed to be conducted in connection
with and following the consummation of the transactions contemplated by this
Agreement and (E) is a partnership for federal income tax purposes.

 

(ii)                                  The Company (A) is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware, (B) is duly authorized and qualified to do business and is in good
standing under the laws of each jurisdiction in which failure to be so qualified
and in good standing will have or is reasonably likely to have a Material
Adverse Effect, and (C) has all requisite corporate power and authority to own,
operate and encumber its Property and to conduct its business as presently
conducted.

 

(iii)                               Each Qualified Borrower and General Partner
in existence as of the date hereof is (or shall be at such time as it becomes a
Qualified Borrower or General Partner) a duly formed and validly existing legal
entity under the laws of its jurisdiction of formation and has all powers and
all material governmental licenses, authorizations, consents and approvals
required to own its property and assets and carry on its business as now
conducted or as it presently proposes to conduct and has been duly qualified and
is in good standing in every jurisdiction in which the failure to be so
qualified and/or in good standing is likely to have a Material Adverse Effect.

 

(iv)                              True, correct and complete copies of the
Organizational Documents identified on Schedule 7.1-A have been delivered to the
Administrative Agent, each of which is in full force and effect, has not been
modified or amended except to the extent set forth indicated therein and, to the
best of the Borrower’s knowledge, there are no defaults under such
Organizational Documents and no events which, with the

 

80

--------------------------------------------------------------------------------


 

passage of time or giving of notice or both, would constitute a default under
such Organizational Documents.

 

(v)                                 Neither the Borrower nor the Company is a
“foreign person” within the meaning of Section 1445 of the Internal Revenue
Code.

 

(b)                                 Authority.  (i)  The General Partner has the
requisite power and authority to execute, deliver and perform this Agreement on
behalf of the Borrower and each of the other Loan Documents which are required
to be executed on behalf of the Borrower as required by this Agreement.  The
General Partner is the Person who has executed this Agreement and such other
Loan Documents on behalf of the Borrower and is the sole general partner of the
Borrower. Each Qualified Borrower has the requisite power and authority to
execute, deliver and perform this Agreement and each of the other Loan Documents
which are required to be executed by it as required by this Agreement.

 

(ii)                                  The execution, delivery and performance of
each of the Loan Documents which must be executed in connection with this
Agreement by the Borrower and each Qualified Borrower and to which the Borrower
or such Qualified Borrower is a party and the consummation of the transactions
contemplated thereby are within the Borrower’s partnership powers or such
Qualified Borrower’s partnership or corporate powers, have been duly authorized
by all necessary partnership or other applicable action (and, in the case of the
General Partner acting on behalf of the Borrower in connection therewith, all
necessary corporate action of such General Partner) and such authorization has
not been rescinded.  No other partnership or corporate action or proceedings on
the part of the Borrower or any General Partner or any Qualified Borrower is
necessary to consummate such transactions.

 

(iii)                               Each of the Loan Documents to which the
Borrower is a party has been duly executed and delivered on behalf of the
Borrower and constitutes the Borrower’s legal, valid and binding obligation,
enforceable against the Borrower in accordance with its terms, except to the
extent that the enforcement thereof or the availability of equitable remedies
may be limited by applicable bankruptcy, reorganization, insolvency, moratorium,
fraudulent transfer, fraudulent conveyance or similar laws now or hereafter in
effect relating to or affecting creditors rights generally or by general
principles of equity, or by the discretion of any court in awarding equitable
remedies, regardless of whether such enforcement is considered in a proceeding
of equity or at law, is in full force and effect and all the terms, provisions,
agreements and conditions set forth therein and required to be performed or
complied with by the Company, the Borrower and the Borrower’s Subsidiaries on or
before the Initial Funding Date have been performed or complied with, and no
Potential Event of Default, Event of Default or breach of any covenant by any of
the Company, the Borrower or any Subsidiary of the Borrower exists thereunder.

 

(iv)                              Each of the Loan Documents to which any
Qualified Borrower is a party has been duly executed and delivered on behalf of
such Qualified Borrower and constitutes such Qualified Borrower’s legal, valid
and binding obligation, enforceable against such Qualified Borrower in
accordance with its terms, is in full force and effect

 

81

--------------------------------------------------------------------------------


 

and all the terms, provisions, agreements and conditions set forth therein and
required to be performed or complied with by such Qualified Borrower have been
performed or complied with, and no Potential Event of Default, Event of Default
or breach of any covenant by any of such Qualified Borrower exists thereunder.

 

(c)                                  Subsidiaries; Ownership of Capital Stock
and Partnership Interests.  (i)  Schedule 7.1-C (A) contains a chart, together
with lists, indicating the corporate structure of the Company, the Borrower, and
any other Person in which the Company or the Borrower holds a direct or indirect
partnership, joint venture or other equity interest indicating the nature of
such interest with respect to each Person included in such diagram; and
(B) accurately sets forth (1) the correct legal name of such Person, the
jurisdiction of its incorporation or organization and the jurisdictions in which
it is qualified to transact business as a foreign corporation, or otherwise, and
(2) the authorized, issued and outstanding shares or interests of each class of
Securities of the Company, the Borrower and the Subsidiaries of the Borrower and
the owners of such shares or interests (provided, however, that the shareholders
of the Company and the limited partners of the Borrower are not listed
thereon).  None of such issued and outstanding Securities is subject to any
vesting, redemption, or repurchase agreement, and there are no warrants or
options (other than Permitted Securities Options) outstanding with respect to
such Securities, except as noted on Schedule 7.1-C.  The outstanding Capital
Stock of the Company is duly authorized, validly issued, fully paid and
nonassessable and the outstanding Securities of the Borrower and its
Subsidiaries are duly authorized and validly issued.  Attached hereto as part of
Schedule 7.1-C is a true, accurate and complete copy of the Borrower Partnership
Agreement as in effect on the Closing Date and such Partnership Agreement has
not been amended, supplemented, replaced, restated or otherwise modified in any
respect since the Closing Date.

 

(ii)                                  Except where failure may not have a
Material Adverse Effect, each Subsidiary: (A) is a corporation, limited
liability company or partnership, as indicated on Schedule 7.1-C, duly
organized, validly existing and, if applicable, in good standing under the laws
of the jurisdiction of its organization, (B) is duly qualified to do business
and, if applicable, is in good standing under the laws of each jurisdiction in
which failure to be so qualified and in good standing would limit its ability to
use the courts of such jurisdiction to enforce Contractual Obligations to which
it is a party, and (C) has all requisite power and authority to own and operate
its Property and to conduct its business as presently conducted and as proposed
to be conducted hereafter.

 

(d)                                 No Conflict.  The execution, delivery and
performance of each of the Loan Documents to which the Borrower or any Qualified
Borrower is a party do not and will not (i) conflict with the Organizational
Documents of the Borrower or any Subsidiary of the Borrower or any Qualified
Borrower, (ii) constitute a tortious interference with any Contractual
Obligation of any Person or conflict with, result in a breach of or constitute
(with or without notice or lapse of time or both) a default under any
Requirement of Law or Contractual Obligation of the Borrower, the General
Partner, any Limited Partner, any Subsidiary of the Borrower, any Qualified
Borrower, or any general or limited partner of any Subsidiary of the Borrower,
or require termination of any such Contractual Obligation which may subject the
Administrative Agent or any of the other Lenders to any liability, (iii) result
in or require the creation or imposition of any Lien whatsoever upon any of the
Property or assets of the Borrower, the General Partner, any Limited Partner,
any Subsidiary of the Borrower or any Qualified

 

82

--------------------------------------------------------------------------------


 

Borrower, or any general partner or limited partner of any Subsidiary of the
Borrower, or (iv) require any approval of shareholders of the Company or any
general partner (or equity holder of any general partner) of any Subsidiary of
the Borrower.

 

(e)                                  Governmental Consents.  The execution,
delivery and performance of each of the Loan Documents to which the Borrower or
any Qualified Borrower is a party do not and will not require any registration
with, consent or approval of, or notice to, or other action to, with or by any
Governmental Authority, except filings, consents or notices which have been
made, obtained or given.

 

(f)                                   Governmental Regulation.  Neither the
Borrower nor any General Partner nor any Qualified Borrower is subject to
regulation under the Federal Power Act, the Interstate Commerce Act, or the
Investment Company Act of 1940, or any other federal or state statute or
regulation which limits its ability to incur indebtedness or its ability to
consummate the transactions contemplated by this Agreement.

 

(g)                                  Financial Position.  Complete and accurate
copies of the following financial statements and materials have been delivered
to the Administrative Agent:  annual audited financial statements of the
Borrower and its Subsidiaries for the fiscal year ended December 31, 2014.  All
financial statements included in such materials were prepared in all material
respects in conformity with GAAP, except as otherwise noted therein, and fairly
present in all material respects the respective consolidated financial
positions, and the consolidated results of operations and cash flows for each of
the periods covered thereby of the Borrower and its Subsidiaries as at the
respective dates thereof.  Neither the Borrower nor any of its Subsidiaries has
any Contingent Obligation, contingent liability or liability for any taxes,
long-term leases or commitments, not reflected in its audited financial
statements delivered to the Administrative Agent on or prior to the Closing Date
or otherwise disclosed to the Administrative Agent and the Lenders in writing,
which will have or is reasonably likely to have a Material Adverse Effect.

 

(h)                                 Indebtedness.  Schedule 7.1-H sets forth, as
of December 31, 2014, all Indebtedness for borrowed money of each of the
Borrower, the General Partner and their respective Subsidiaries and, except as
set forth on Schedule 7.1-H, there are no defaults in the payment of principal
or interest on any such Indebtedness and no payments thereunder have been
deferred or extended beyond their stated maturity and there has been no material
change in the type or amount of such Indebtedness (except for the repayment of
certain Indebtedness) since December 31, 2014, which, in the case of
Non-Recourse Indebtedness only, will have or is reasonably likely to have, in
any of such cases, a Material Adverse Effect.

 

(i)                                     Litigation; Adverse Effects.  Except as
set forth in Schedule 7.1-I, as of the Closing Date, there is no action, suit,
proceeding, Claim, investigation or arbitration before or by any Governmental
Authority or private arbitrator pending or, to the knowledge of the Borrower,
threatened against the Company, the Borrower, any Qualified Borrower or any of
their respective Subsidiaries, or any Property of any of them (i) challenging
the validity or the enforceability of any of the Loan Documents, (ii) which will
or is reasonably likely to result in a loss in excess of $100,000,000, or
(iii) under the Racketeering Influenced and Corrupt Organizations Act or any
similar federal or state statute where such Person is a defendant in a

 

83

--------------------------------------------------------------------------------


 

criminal indictment that provides for the forfeiture of assets to any
Governmental Authority as a potential criminal penalty.  There is no material
loss contingency within the meaning of GAAP which has not been reflected in the
consolidated financial statements of the Company and the Borrower.  None of the
Company, any General Partner, the Borrower, any Qualified Borrower or any
Subsidiary of the Borrower is (A) in violation of any applicable Requirements of
Law which violation will have or is reasonably likely to have a Material Adverse
Effect, or (B) subject to or in default with respect to any final judgment,
writ, injunction, restraining order or order of any nature, decree, rule or
regulation of any court or Governmental Authority which will have or is
reasonably likely to have a Material Adverse Effect.

 

(j)                                    No Material Adverse Effect.  Since
December 31, 2014, there has occurred no event which has had or is reasonably
likely to have a Material Adverse Effect.

 

(k)                                 Tax Examinations.  The IRS has examined (or
is foreclosed from examining by applicable statutes) the federal income tax
returns of any of the Company’s, the Borrower’s or its Subsidiaries’
predecessors in interest with respect to the Projects for all tax periods prior
to and including the taxable year ending December 31, 2010 and the appropriate
state Governmental Authority in each state in which the Company’s, the
Borrower’s or its Subsidiaries’ predecessors in interest with respect to the
Projects were required to file state income tax returns has examined (or is
foreclosed from examining by applicable statutes) the state income tax returns
of any of such Persons with respect to the Projects for all tax periods prior to
and including the taxable year ending December 31, 2010. All deficiencies which
have been asserted against such Persons as a result of any federal, state, local
or foreign tax examination for each taxable year in respect of which an
examination has been conducted have been fully paid or finally settled or are
being contested in good faith, and no issue has been raised in any such
examination which, by application of similar principles, reasonably can be
expected to result in assertion of a material deficiency for any other year not
so examined which has not been reserved for in the financial statements of such
Persons to the extent, if any, required by GAAP.  No such Person has taken any
reporting positions for which it does not have a reasonable basis nor
anticipates any further material tax liability with respect to the years which
have not been closed pursuant to applicable law.

 

(l)                                     Payment of Taxes.  All tax returns,
reports and similar statements or filings of each of the Persons described in
Section 7.1(k), the Company, the Borrower and its Subsidiaries and any Qualified
Borrower required to be filed have been timely filed, and, except for Customary
Permitted Liens, all taxes, assessments, fees and other charges of Governmental
Authorities thereupon and upon or relating to their respective Properties,
assets, receipts, sales, use, payroll, employment, income, licenses and
franchises which are shown in such returns or reports to be due and payable have
been paid, except to the extent (i) such taxes, assessments, fees and other
charges of Governmental Authorities are being contested in good faith by an
appropriate proceeding diligently pursued as permitted by the terms of
Section 9.4 and (ii) such taxes, assessments, fees and other charges of
Governmental Authorities pertain to Property of the Borrower or any of its
Subsidiaries and the non-payment of the amounts thereof would not, individually
or in the aggregate, result in a Material Adverse Effect.  All other taxes
(including, without limitation, real estate taxes), assessments, fees and other
governmental charges upon or relating to the respective Properties of the
Borrower and its Subsidiaries which are due and payable have been paid, except
for Customary Permitted Liens and except to the extent described

 

84

--------------------------------------------------------------------------------


 

in clauses (i) and (ii) hereinabove.  The Borrower has no knowledge of any
proposed tax assessment against the Borrower, any of its Subsidiaries, or any of
the Projects that will have or is reasonably likely to have a Material Adverse
Effect.

 

(m)                             Performance.  Neither the Company, the Borrower
nor any of their Affiliates nor any Qualified Borrower has received any notice,
citation or allegation, nor has actual knowledge, that (i) it is in default in
the performance, observance or fulfillment of any of the obligations, covenants
or conditions contained in any Contractual Obligation applicable to it, (ii) any
of its Properties is in violation of any Requirements of Law or (iii) any
condition exists which, with the giving of notice or the lapse of time or both,
would constitute a default with respect to any such Contractual Obligation, in
each case, except where such default or defaults, if any, will not have or is
not reasonably likely to have a Material Adverse Effect.

 

(n)                                 Disclosure.  The representations and
warranties of the Borrower contained in the Loan Documents, and all certificates
and other documents delivered to the Administrative Agent pursuant to the terms
thereof, do not contain any untrue statement of a material fact or omit to state
a material fact necessary in order to make the statements contained herein or
therein, in light of the circumstances under which they were made, not
materially misleading.  The Borrower has not intentionally withheld any fact
from the Administrative Agent, the Arrangers, the Co-Agents or the other Lenders
in regard to any matter which will have or is reasonably likely to have a
Material Adverse Effect. Notwithstanding the foregoing, the Lenders acknowledge
that the Borrower shall not have liability under this clause (n) with respect to
its projections of future events.

 

(o)                                 Requirements of Law.  The Borrower and each
of its Subsidiaries and each Qualified Borrower is in compliance with all
Requirements of Law applicable to it and its respective businesses and
Properties, in each case where the failure to so comply individually or in the
aggregate will have or is reasonably likely to have a Material Adverse Effect.

 

(p)                                 Environmental Matters.

 

(i)                                     Except as disclosed on Schedule 7.1-P
and except where failure is not reasonably likely to have a Material Adverse
Effect:

 

(A)                               the operations of the Borrower, each of its
Subsidiaries, and each Qualified Borrower, and their respective Properties
comply with all applicable Environmental, Health or Safety Requirements of Law;

 

(B)                               the Borrower and each of its Subsidiaries and
each Qualified Borrower have obtained all material environmental, health and
safety Permits necessary for their respective operations, and all such Permits
are in good standing and the holder of each such Permit is currently in
compliance with all terms and conditions of such Permits;

 

(C)                               none of the Borrower or any of its
Subsidiaries or any Qualified Borrower or any of their respective present or
past Property or operations are subject to or are the subject of any
investigation, judicial or administrative proceeding, order, judgment, decree,
dispute, negotiations,

 

85

--------------------------------------------------------------------------------


 

agreement or settlement by any Governmental Authority respecting (I) any
Environmental, Health or Safety Requirements of Law, (II) any Remedial Action,
(III) any Claims or Liabilities and Costs arising from the Release or threatened
Release of a Contaminant into the environment, or (IV) any violation of or
liability under any Environmental, Health or Safety Requirement of Law;

 

(D)                               none of Borrower or any of its Subsidiaries or
any Qualified Borrower has filed any notice under any applicable Requirement of
Law (I)  reporting a Release of a Contaminant; (II) indicating past or present
treatment, storage or disposal of a hazardous waste, as that term is defined
under 40 C.F.R. Part 261 or any state equivalent; or (III) reporting a violation
of any applicable Environmental, Health or Safety Requirement of Law;

 

(E)                                none of the Borrower’s or any of its
Subsidiaries’ or any Qualified Borrower’s present or past Property is listed or
proposed for listing on the National Priorities List (“NPL”) pursuant to CERCLA
or on the Comprehensive Environmental Response Compensation Liability
Information System List (“CERCLIS”) or any similar state list of sites requiring
Remedial Action;

 

(F)                                 neither the Borrower nor any of its
Subsidiaries nor any Qualified Borrower has sent or directly arranged for the
transport of any waste to any site listed or proposed for listing on the NPL,
CERCLIS or any similar state list;

 

(G)                               to the best of Borrower’s knowledge, there is
not now, and to Borrower’s knowledge there has never been on or in any Project
(I) any treatment, recycling, storage or disposal of any hazardous waste, as
that term is defined under 40 C.F.R. Part 261 or any state equivalent; (II) any
landfill, waste pile, or surface impoundment; (III) any underground storage
tanks the presence or use of which is or, to Borrower’s knowledge, has been in
violation of applicable Environmental, Health or Safety Requirements of Law,
(IV) any asbestos-containing material which such Person has any reason to
believe could subject such Person or its Property to Liabilities and Costs
arising out of or relating to environmental, health or safety matters that would
result in a Material Adverse Effect; or (V) any polychlorinated biphenyls (PCB)
used in hydraulic oils, electrical transformers or other Equipment, in all
cases,  which such Person has any reason to believe could subject such Person or
its Property to Liabilities and Costs arising out of or relating to
environmental, health or safety matters;

 

(H)                              neither the Borrower nor any of its
Subsidiaries nor any Qualified Borrower has received any notice or Claim to the
effect that any of such Persons is or may be liable to any Person as a result of
the Release or threatened Release of a Contaminant into the environment;

 

(I)                                   neither the Borrower nor any of its
Subsidiaries or any Qualified Borrower has any contingent liability in
connection with

 

86

--------------------------------------------------------------------------------


 

any Release or threatened Release of any Contaminants into the environment;

 

(J)                                   no Environmental Lien has attached to any
Property of the Borrower or any Subsidiary of the Borrower or any Qualified
Borrower;

 

(K)                              no Property of the Borrower or any Subsidiary
of the Borrower or any Qualified Borrower is subject to any Environmental
Property Transfer Act, or to the extent such acts are applicable to any such
Property, the Borrower and/or such Subsidiary whose Property is subject thereto
has fully complied with the requirements of such acts; and

 

(L)                                neither the Borrower nor any of its
Subsidiaries nor any Qualified Borrower owns or operates, or, to Borrower’s
knowledge has ever owned or operated, any underground storage tank, the presence
or use of which is or has been in violation of applicable Environmental, Health
or Safety Requirements of Law, at any Project.

 

(ii)                                  the Borrower and each of its Subsidiaries
and each Qualified Borrower are conducting and will continue to conduct their
respective businesses and operations and maintain each Project in compliance in
all material respects with applicable Environmental, Health or Safety
Requirements of Law and no such Person has been, and no such Person has any
reason to believe that it or any Project will be, subject to Liabilities and
Costs arising out of or relating to environmental, health or safety matters that
would result in a Material Adverse Effect.

 

(q)                                 ERISA. Neither the Borrower nor any ERISA
Affiliate maintains or contributes to any Plan or Multiemployer Plan other than
those listed on Schedule 7.1-Q hereto.  Each such Plan which is intended to be
qualified under Section 401(a) of the Internal Revenue Code as currently in
effect has been determined by the IRS to be so qualified, and each trust related
to any such Plan has been determined to be exempt from federal income tax under
Section 501(a) of the Internal Revenue Code as currently in effect.  Except as
disclosed in Schedule 7.1-Q, neither the Borrower nor any of its ERISA
Affiliates maintains or contributes to any employee welfare benefit plan within
the meaning of Section 3(1) of ERISA which provides benefits to employees after
termination of employment other than as required by Section 601 of ERISA.  The
Borrower and each of its ERISA Affiliates is in compliance in all material
respects with the responsibilities, obligations and duties imposed on it by
ERISA, the Internal Revenue Code and regulations promulgated thereunder with
respect to all Plans.  No Plan has incurred any accumulated funding deficiency
(as defined in Sections 302(a)(2) of ERISA and 412(a) of the Internal Revenue
Code) whether or not waived.  Neither the Borrower nor any ERISA Affiliate nor
any fiduciary of any Plan which is not a Multiemployer Plan (i) has engaged in a
nonexempt prohibited transaction described in Sections 406 of ERISA or 4975 of
the Internal Revenue Code or (ii) has taken or failed to take any action which
would constitute or result in a Termination Event.  Neither the Borrower nor any
ERISA Affiliate is subject to any liability under Sections 4063, 4064, 4069,
4204 or 4212(c) of ERISA.  Neither the Borrower nor any ERISA Affiliate has
incurred any liability to the PBGC which remains outstanding other than the
payment of premiums, and there are no premium payments which have become due
which are unpaid.

 

87

--------------------------------------------------------------------------------


 

Schedule B to the most recent annual report filed with the IRS with respect to
each Plan and furnished to the Administrative Agent is complete and accurate in
all material respects.  Since the date of each such Schedule B, there has been
no material adverse change in the funding status or financial condition of the
Plan relating to such Schedule B.  Neither the Borrower nor any ERISA Affiliate
has (i) failed to make a required contribution or payment to a Multiemployer
Plan or (ii) made a complete or partial withdrawal under Sections 4203 or 4205
of ERISA from a Multiemployer Plan.  Neither the Borrower nor any ERISA
Affiliate has failed to make a required installment or any other required
payment under Section 412 of the Internal Revenue Code on or before the due date
for such installment or other payment.  Neither the Borrower nor any ERISA
Affiliate is required to provide security to a Plan under Section 401(a)(29) of
the Internal Revenue Code due to a Plan amendment that results in an increase in
current liability for the plan year.  Except as disclosed on Schedule 7.1-Q,
neither the Borrower nor any of its ERISA Affiliates has, by reason of the
transactions contemplated hereby, any obligation to make any payment to any
employee pursuant to any Plan or existing contract or arrangement.

 

(r)                                    Securities Activities.  Neither the
Borrower nor any Qualified Borrower is engaged in the business of extending
credit for the purpose of purchasing or carrying Margin Stock.

 

(s)                                   Solvency.  After giving effect to the
Loans to be made on the Initial Funding Date or such other date as Loans
requested hereunder are made, and the disbursement of the proceeds of such Loans
pursuant to the Borrower’s or the applicable Qualified Borrower’s instructions,
the Borrower and each Qualified Borrower, if any, is Solvent.

 

(t)                                    Insurance.  Schedule 7.1-T accurately
sets forth as of the Closing Date all insurance policies and programs currently
in effect with respect to the respective Property and assets and business of the
Borrower and its Subsidiaries, specifying for each such policy and program,
(i) the amount thereof, (ii) the risks insured against thereby, (iii) the name
of the insurer and each insured party thereunder, (iv) the policy or other
identification number thereof, and (v) the expiration date thereof. Such
insurance policies and programs are currently in full force and effect, in
compliance with the requirements of Section 9.5 hereof and, together with
payment by the insured of scheduled deductible payments, are in amounts
sufficient to cover the replacement value of the respective Property and assets
of the Borrower and/or its Subsidiaries.

 

(u)                                 REIT Status.  The Company qualifies as a
REIT under the Internal Revenue Code.

 

(v)                                 Ownership of Projects, Minority Holdings and
Property.  Ownership of substantially all wholly-owned Projects, Minority
Holdings and other Property of the Consolidated Businesses is held by the
Borrower and its Subsidiaries and is not held directly by the General Partner.

 

(w)                               Anti-Corruption Laws and Sanctions.  The
Borrower has implemented and maintains in effect policies and procedures
designated to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents, with Anti-Corruption Laws
and applicable Sanctions, and the Borrower, its Subsidiaries and their
respective officers and employees, and to the knowledge of the Borrower, its
directors and agents, are in compliance

 

88

--------------------------------------------------------------------------------


 

with Anti-Corruption Laws and applicable Sanctions in all material respects. 
None of (a) Borrower, any Subsidiary, or to the knowledge of the Borrower or
such Subsidiary, any of their respective directors, officers or employees, or
(b) to the knowledge of the Borrower, any agent of the Borrower or any
Subsidiary that will act in any capacity in connection with or benefit from the
credit facility established hereby, is a Sanctioned Person.  No Borrowing or
Letter of Credit (directly or indirectly), use of proceeds or other transaction
contemplated by this Agreement will violate Anti-Corruption Laws or applicable
Sanctions.

 

ARTICLE VIII

 

REPORTING COVENANTS

 

The Borrower covenants and agrees that so long as any Revolving Credit
Commitments or any Letters of Credit are outstanding and thereafter until
payment in full of all of the Obligations (other than indemnities pursuant to
Section 14.3 not yet due), unless the Requisite Lenders shall otherwise give
prior written consent thereto:

 

8.1                               Borrower Accounting Practices.  The Borrower
shall maintain, and cause each of its Subsidiaries to maintain, a system of
accounting established and administered in accordance with sound business
practices to permit preparation of consolidated and consolidating financial
statements in conformity with GAAP as in effect from time to time, and each of
the financial statements and reports described below shall be prepared from such
system and records and in form reasonably satisfactory to the Administrative
Agent.

 

8.2                               Financial Reports. The Borrower shall deliver
or cause to be delivered to the Administrative Agent:

 

(a)                                 Quarterly Reports.

 

(i)                                     Borrower Quarterly Financial Reports. As
soon as practicable, and in any event within fifty (50) days after the end of
each fiscal quarter in each Fiscal Year (other than the last fiscal quarter in
each Fiscal Year), a consolidated balance sheet of the Borrower and the related
consolidated statements of income and cash flow of the Borrower (to be prepared
and delivered quarterly in conjunction with the other reports delivered
hereunder at the end of each fiscal quarter) for each such fiscal quarter, in
each case in form and substance satisfactory to the Administrative Agent and, in
comparative form, the corresponding figures for the corresponding periods of the
previous Fiscal Year, certified by an Authorized Financial Officer of the
Borrower as fairly presenting the consolidated and consolidating financial
position of the Borrower as of the dates indicated and the results of their
operations and cash flow for the months indicated in accordance with GAAP,
subject to normal quarterly adjustments.

 

(ii)                                  Company Quarterly Financial Reports. As
soon as practicable, and in any event within fifty (50) days after the end of
each fiscal quarter in each Fiscal Year (other than the last fiscal quarter in
each Fiscal Year), the Financial Statements of the Company, the Borrower and its
Subsidiaries on Form 10-Q as at the end of such period and a report setting
forth in comparative form the corresponding figures for the

 

89

--------------------------------------------------------------------------------


 

corresponding period of the previous Fiscal Year, certified by an Authorized
Financial Officer of the Company as fairly presenting the consolidated and
consolidating financial position of the Company, the Borrower and its
Subsidiaries as at the date indicated and the results of their operations and
cash flow for the period indicated in accordance with GAAP, subject to normal
adjustments.

 

(iii)                               Quarterly Compliance Certificates.  Together
with each delivery of any quarterly report pursuant to paragraph (a)(i) of this
Section 8.2, the Borrower shall deliver Officer’s Certificates, substantially in
the form of Exhibit F attached hereto of the Borrower and the Company (the
“Quarterly Compliance Certificates”), signed by the Borrower’s and the Company’s
respective Authorized Financial Officers representing and certifying (1) that
the Authorized Financial Officer signatory thereto has reviewed the terms of the
Loan Documents, and has made, or caused to be made under his/her supervision, a
review in reasonable detail of the transactions and consolidated and
consolidating financial condition of the Company, the Borrower and its
Subsidiaries, during the fiscal quarter covered by such reports, that such
review has not disclosed the existence during or at the end of such fiscal
quarter, and that such officer does not have knowledge of the existence as at
the date of such Officer’s Certificate, of any condition or event which
constitutes an Event of Default or Potential Event of Default or mandatory
prepayment event, or, if any such condition or event existed or exists, and
specifying the nature and period of existence thereof and what action the
General Partner and/or the Borrower or any of its Subsidiaries has taken, is
taking and proposes to take with respect thereto, (2) the calculations (with
such specificity as the Administrative Agent may reasonably request) for the
period then ended which demonstrate compliance with the covenants and financial
ratios set forth in Articles IX and X and, when applicable, that no Event of
Default described in Section 11.1 exists, (3) a schedule of the Borrower’s
outstanding Indebtedness, including the amount, maturity, interest rate and
amortization requirements, as well as such other information regarding such
Indebtedness as may be reasonably requested by the Administrative Agent, (4) a
schedule of Combined EBITDA, (5) a schedule of Unencumbered Combined EBITDA, and
(6) calculations, in the form of Exhibit G attached hereto, evidencing
compliance with each of the financial covenants set forth in Article X hereof.

 

(b)                                 Annual Reports.

 

(i)                                     Borrower Financial Statements. As soon
as practicable, and in any event within ninety-five (95) days after the end of
each Fiscal Year, (i) the Financial Statements of the Borrower and its
Subsidiaries as at the end of such Fiscal Year, (ii) a report with respect
thereto of  Ernst & Young, LLP or other independent certified public accountants
acceptable to the Administrative Agent, which report shall be without a “going
concern” or like qualification or exception or a qualification or exception as
to the scope of such audit and shall state that such financial statements fairly
present the consolidated and consolidating financial position of each of the
Borrower and its Subsidiaries as at the dates indicated and the results of their
operations and cash flow for the periods indicated in conformity with GAAP
applied on a basis consistent with prior years (except for changes with which 
Ernst & Young, LLP or any such other independent certified public accountants,
if applicable, shall concur and which shall have

 

90

--------------------------------------------------------------------------------


 

been disclosed in the notes to the financial statements), and (iii) in the event
that the report referred to in clause (ii) above is qualified, a copy of the
management letter or any similar report delivered to the General Partner or to
any officer or employee thereof by such independent certified public accountants
in connection with such financial statements (which letter or report shall be
subject to the confidentiality limitations set forth herein).  The
Administrative Agent and each Lender (through the Administrative Agent) may,
with the consent of the Borrower (which consent shall not be unreasonably
withheld), communicate directly with such accountants, with any such
communication to occur together with a representative of the Borrower, at the
expense of the Administrative Agent (or the Lender requesting such
communication), upon reasonable notice and at reasonable times during normal
business hours.

 

(ii)                                  Company Financial Statements. As soon as
practicable, and in any event within ninety-five (95) days after the end of each
Fiscal Year, (i) the Financial Statements of the Company and its Subsidiaries on
Form 10-K as at the end of such Fiscal Year and a report setting forth in
comparative form the corresponding figures from the consolidated Financial
Statements of the Company and its Subsidiaries for the prior Fiscal Year; (ii) a
report with respect thereto of Ernst & Young LLP or other independent certified
public accountants acceptable to the Administrative Agent, which report shall be
without a “going concern” or like qualification or exception or a qualification
or exception as to the scope of such audit and shall state  that such financial
statements fairly present the consolidated and consolidating financial position
of each of the Company and its Subsidiaries as at the dates indicated and the
results of their operations and cash flow for the periods indicated in
conformity with GAAP applied on a basis consistent with prior years (except for
changes with which Ernst & Young LLP or any such other independent certified
public accountants, if applicable, shall concur and which shall have been
disclosed in the notes to the financial statements)(which report shall be
subject to the confidentiality limitations set forth herein); and (iii) in the
event that the report referred to in clause (ii) above is qualified, a copy of
the management letter or any similar report delivered to the Company or to any
officer or employee thereof by such independent certified public accountants in
connection with such financial statements.  The Administrative Agent and each
Lender (through the Administrative Agent) may, with the consent of the Company
(which consent shall not be unreasonably withheld), communicate directly with
such accountants, with any such communication to occur together with a
representative of the Company, at the expense of the Administrative Agent (or
the Lender requesting such communication), upon reasonable notice and at
reasonable times during normal business hours.

 

(iii)                               Annual Compliance Certificates.  Together
with each delivery of any annual report pursuant to clauses (i) and (ii) of this
Section 8.2(b), the Borrower shall deliver Officer’s Certificates of the
Borrower and the Company (the “Annual Compliance Certificates” and, collectively
with the Quarterly Compliance Certificates, the “Compliance Certificates”),
signed by the Borrower’s and the Company’s respective Authorized Financial
Officers, representing and certifying that (1) the officer signatory thereto has
reviewed the terms of the Loan Documents, and has made, or caused to be made
under his/her supervision, a review in reasonable detail of the transactions and
consolidated and consolidating financial condition of the General Partner, the
Borrower

 

91

--------------------------------------------------------------------------------


 

and its Subsidiaries, during the accounting period covered by such reports, that
such review has not disclosed the existence during or at the end of such
accounting period, and that such officer does not have knowledge of the
existence as at the date of such Officer’s Certificate, of any condition or
event which constitutes an Event of Default or Potential Event of Default or
mandatory prepayment event, or, if any such condition or event existed or
exists, and specifying the nature and period of existence thereof and what
action the General Partner and/or the Borrower or any of its Subsidiaries has
taken, is taking and proposes to take with respect thereto, (2) the calculations
(with such specificity as the Administrative Agent may reasonably request) for
the period then ended which demonstrate compliance with the covenants and
financial ratios set forth in Articles IX and X and, when applicable, that no
Event of Default described in Section 11.1 exists, (3) a schedule of the
Borrower’s outstanding Indebtedness including the amount, maturity, interest
rate and amortization requirements, as well as such other information regarding
such Indebtedness as may be reasonably requested by the Administrative Agent,
(4) a schedule of Combined EBITDA, (5) a schedule of Unencumbered Combined
EBITDA, (6) calculations, in the form of Exhibit G attached hereto, evidencing
compliance with each of the financial covenants set forth in Article X hereof,
and (7) a schedule of the estimated taxable income of the Borrower for such
fiscal year.

 

(iv)                              Tenant Bankruptcy Reports.  As soon as
practicable, and in any event within ninety-five (95) days after the end of each
Fiscal Year, the Borrower shall deliver a written report, in form reasonably
satisfactory to the Administrative Agent, of all bankruptcy proceedings filed by
or against any tenant of any of the Projects, which tenant occupies 3% or more
of the gross leasable area in the Projects in the aggregate.

 

8.3                               Events of Default.  Promptly upon the Borrower
obtaining knowledge (a) of any condition or event which constitutes an Event of
Default or Potential Event of Default, or becoming aware that any Lender or the
Administrative Agent has given any notice to the Borrower with respect to a
claimed Event of Default or Potential Event of Default under this Agreement;
(b) that any Person has given any notice to the Borrower or any Subsidiary of
the Borrower or taken any other action with respect to a claimed default or
event or condition of the type referred to in Section 11.1(e); or (c) of any
condition or event which has or is reasonably likely to have a Material Adverse
Effect, the Borrower shall deliver to the Administrative Agent and the Lenders
an Officer’s Certificate specifying (i) the nature and period of existence of
any such claimed default, Event of Default, Potential Event of Default,
condition or event, (ii) the notice given or action taken by such Person in
connection therewith, and (iii) what action the Borrower has taken, is taking
and proposes to take with respect thereto.

 

8.4                               Lawsuits.  Promptly upon the Borrower’s
obtaining knowledge of the institution of, or written threat of, any action,
suit, proceeding, governmental investigation or arbitration against or affecting
the Borrower or any of its Subsidiaries not previously disclosed pursuant to
Section 7.1(i), which action, suit, proceeding, governmental investigation or
arbitration exposes, or in the case of multiple actions, suits, proceedings,
governmental investigations or arbitrations arising out of the same general
allegations or circumstances which expose, in the Borrower’s reasonable
judgment, the Borrower or any of its Subsidiaries to liability in an amount
aggregating $25,000,000 or more and is not covered by Borrower’s

 

92

--------------------------------------------------------------------------------


 

insurance, the Borrower shall give written notice thereof to the Administrative
Agent and provide such other information as may be reasonably available to
enable each Lender and the Administrative Agent and its counsel to evaluate such
matters.

 

8.5                               ERISA Notices.  The Borrower shall deliver or
cause to be delivered to the Administrative Agent, at the Borrower’s expense,
the following information and notices as soon as reasonably possible, and in any
event:

 

(a)                                 within fifteen (15) Business Days after the
Borrower or any ERISA Affiliate knows or has reason to know that an ERISA
Termination Event has occurred, a written statement of the chief financial
officer of the Borrower describing such ERISA Termination Event and the action,
if any, which the Borrower or any ERISA Affiliate has taken, is taking or
proposes to take with respect thereto, and when known, any action taken or
threatened by the IRS, DOL or PBGC with respect thereto;

 

(b)                                 within fifteen (15) Business Days after the
Borrower or any ERISA Affiliate knows or has reason to know that a prohibited
transaction (defined in Sections 406 of ERISA and Section 4975 of the Internal
Revenue Code) has occurred, a statement of the chief financial officer of the
Borrower describing such transaction and the action which the Borrower or any
ERISA Affiliate has taken, is taking or proposes to take with respect thereto;

 

(c)                                  within fifteen (15) Business Days after the
filing of the same with the DOL, IRS or PBGC, copies of each annual report (form
5500 series), including Schedule B thereto, filed with respect to each Plan;

 

(d)                                 within fifteen (15) Business Days after
receipt by the Borrower or any ERISA Affiliate of each actuarial report for any
Plan or Multiemployer Plan and each annual report for any Multiemployer Plan,
copies of each such report;

 

(e)                                  within fifteen (15) Business Days after the
filing of the same with the IRS, a copy of each funding waiver request filed
with respect to any Plan and all communications received by the Borrower or any
ERISA Affiliate with respect to such request;

 

(f)                                   within fifteen (15) Business Days after
the occurrence of any material increase in the benefits of any existing Plan or
Multiemployer Plan or the establishment of any new Plan or the commencement of
contributions to any Plan or Multiemployer Plan to which the Borrower or any
ERISA Affiliate was not previously contributing, notification of such increase,
establishment or commencement;

 

(g)                                  within fifteen (15) Business Days after the
Borrower or any ERISA Affiliate receives notice of the PBGC’s intention to
terminate a Plan or to have a trustee appointed to administer a Plan, copies of
each such notice;

 

(h)                                 within fifteen (15) Business Days after the
Borrower or any of its Subsidiaries receives notice of any unfavorable
determination letter from the IRS regarding the qualification of a Plan under
Section 401(a) of the Internal Revenue Code, copies of each such letter;

 

93

--------------------------------------------------------------------------------


 

(i)                                     within fifteen (15) Business Days after
the Borrower or any ERISA Affiliate receives notice from a Multiemployer Plan
regarding the imposition of withdrawal liability, copies of each such notice;

 

(j)                                    within fifteen (15) Business Days after
the Borrower or any ERISA Affiliate fails to make a required installment or any
other required payment under Section 412 of the Internal Revenue Code on or
before the due date for such installment or payment, a notification of such
failure; and

 

(k)                                 within fifteen (15) Business Days after the
Borrower or any ERISA Affiliate knows or has reason to know (i) a Multiemployer
Plan has been terminated, (ii) the administrator or plan sponsor of a
Multiemployer Plan intends to terminate a Multiemployer Plan, or (iii) the PBGC
has instituted or will institute proceedings under Section 4042 of ERISA to
terminate a Multiemployer Plan, notification of such termination, intention to
terminate, or institution of proceedings.

 

For purposes of this Section 8.5, the Borrower and any ERISA Affiliate shall be
deemed to know all facts known by the “Administrator” of any Plan of which the
Borrower or any ERISA Affiliate is the plan sponsor.

 

8.6                               Environmental Notices.  The Borrower shall
notify the Administrative Agent in writing, promptly upon any representative of
the Borrower or other employee of the Borrower responsible for the environmental
matters at any Property of the Borrower learning thereof, of any of the
following (together with any material documents and correspondence received or
sent in connection therewith):

 

(a)                                 notice or claim to the effect that the
Borrower or any of its Subsidiaries is or may be liable to any Person as a
result of the Release or threatened Release of any Contaminant into the
environment, if such liability  would result in a Material Adverse Effect;

 

(b)                                 notice that the Borrower or any of its
Subsidiaries is subject to investigation by any Governmental Authority
evaluating whether any Remedial Action is needed to respond to the Release or
threatened Release of any Contaminant into the environment which is reasonably
likely to result in a Material Adverse Effect;

 

(c)                                  notice that any Property of the Borrower or
any of its Subsidiaries is subject to an Environmental Lien if the claim to
which such Environmental Lien relates would result in a Material Adverse Effect;

 

(d)                                 notice of violation by the Borrower or any
of its Subsidiaries of any Environmental, Health or Safety Requirement of Law
which is reasonably likely to result in a Material Adverse Effect;

 

(e)                                  any condition which might reasonably result
in a violation by the Borrower or any Subsidiary of the Borrower of any
Environmental, Health or Safety Requirement of Law, which violation would result
in a Material Adverse Effect;

 

94

--------------------------------------------------------------------------------


 

(f)                                   commencement of or written notice of
intent to commence any judicial or administrative proceeding alleging a
violation by the Borrower or any of its Subsidiaries of any Environmental,
Health or Safety Requirement of Law, which would result in a Material Adverse
Effect;

 

(g)                                  new or proposed changes to any existing
Environmental, Health or Safety Requirement of Law that could result in a
Material Adverse Effect; or

 

(h)                                 any proposed acquisition of stock, assets,
real estate, or leasing of Property, or any other action by the Borrower or any
of its Subsidiaries that could subject the Borrower or any of its Subsidiaries
to environmental, health or safety Liabilities and Costs which could result in a
Material Adverse Effect.

 

8.7                               Labor Matters.  The Borrower shall notify the
Administrative Agent in writing, promptly upon the Borrower’s learning thereof,
of any labor dispute to which the Borrower or any of its Subsidiaries may become
a party (including, without limitation, any strikes, lockouts or other disputes
relating to any Property of such Persons’ and other facilities) which is
reasonably likely to result in a Material Adverse Effect.

 

8.8                               Notices of Asset Sales and/or Acquisitions. 
The Borrower shall deliver to the Administrative Agent and the Lenders written
notice of each of the following upon the occurrence thereof: (a) a sale,
transfer or other disposition of assets, in a single transaction or series of
related transactions, for consideration in excess of $2,000,000,000, (b) an
acquisition of assets, in a single transaction or series of related
transactions, for consideration in excess of $2,000,000,000, and (c) the grant
of a Lien with respect to assets, in a single transaction or series of related
transactions, in connection with Indebtedness aggregating an amount in excess of
$2,000,000,000.

 

8.9                               Tenant Notifications.  The Borrower shall
promptly notify the Administrative Agent upon obtaining knowledge of the
bankruptcy or cessation of operations of any tenant to which greater than 5% of
the Borrower’s share of consolidated minimum rent is attributable.

 

8.10                        Other Reports.  The Borrower shall deliver or cause
to be delivered to the Administrative Agent and the other Lenders to the extent
not publicly available electronically at www.sec.gov or www.simon.com (or
successor web sites thereto), copies of all financial statements, reports,
notices and other materials, if any, sent or made available generally by any
General Partner and/or the Borrower to its respective Securities holders or
filed with the Commission, all press releases made available generally by any
General Partner and/or the Borrower or any of its Subsidiaries to the public
concerning material developments in the business of any General Partner, the
Borrower or any such Subsidiary and all notifications received by the General
Partner, the Borrower or its Subsidiaries pursuant to the Securities Exchange
Act and the rules promulgated thereunder.

 

8.11                        Other Information.  Promptly upon receiving a
request therefor from the Administrative Agent or any Arranger, the Borrower
shall prepare and deliver to the Administrative Agent and the other Lenders such
other information with respect to any General

 

95

--------------------------------------------------------------------------------


 

Partner, the Borrower, any Qualified Borrower, or any of its Subsidiaries, as
from time to time may be reasonably requested by the Administrative Agent, any
Arranger or any Lender.

 

ARTICLE IX

 

AFFIRMATIVE COVENANTS

 

Borrower and Qualified Borrowers each covenants and agrees that so long as any
Revolving Credit Commitments or Letters of Credit are outstanding and thereafter
until payment in full of all of the Obligations (other than indemnities pursuant
to Section 14.3 not yet due), unless the Requisite Lenders shall otherwise give
prior written consent:

 

9.1                               Existence, Etc.  The Borrower and each
Qualified Borrower shall, and shall cause each of its Subsidiaries to, at all
times maintain its corporate existence or existence as a limited partnership or
joint venture, as applicable, and preserve and keep, or cause to be preserved
and kept, in full force and effect its rights and franchises material to its
businesses, except where the loss or termination of such rights and franchises
is not likely to have a Material Adverse Effect.

 

9.2                               Powers; Conduct of Business.  The Borrower and
each Qualified Borrower shall remain qualified, and shall cause each of its
Subsidiaries to qualify and remain qualified, to do business and maintain its
good standing in each jurisdiction in which the nature of its business and the
ownership of its Property requires it to be so qualified and in good standing,
except where the failure to remain so qualified is not likely to have a Material
Adverse Effect.

 

9.3                               Compliance with Laws, Etc.  The Borrower and
each Qualified Borrower shall, and shall cause each of its Subsidiaries to,
(a) comply with all Requirements of Law and all restrictive covenants affecting
such Person or the business, Property, assets or operations of such Person, and
(b) obtain and maintain as needed all Permits necessary for its operations
(including, without limitation, the operation of the Projects) and maintain such
Permits in good standing, except where noncompliance with either clause (a) or
(b) above is not reasonably likely to have a Material Adverse Effect; provided,
however, that the Borrower and each Qualified Borrower shall, and shall cause
each of its Subsidiaries to, comply with all Environmental, Health or Safety
Requirements of Law affecting such Person or the business, Property, assets or
operations of such Person. The Borrower will maintain in effect and enforce
policies and procedures designed to ensure compliance by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.

 

9.4                               Payment of Taxes and Claims.  The Borrower and
each Qualified Borrower shall pay, and shall cause each of its Subsidiaries to
pay, (i) all taxes, assessments and other governmental charges imposed upon it
or on any of its Property or assets or in respect of any of its franchises,
licenses, receipts, sales, use, payroll, employment, business, income or
Property before any penalty or interest accrues thereon, and (ii) all Claims
(including, without limitation, claims for labor, services, materials and
supplies) for sums which have become due and payable and which by law have or
may become a Lien (other than a Lien permitted by Section 10.3 or a Customary
Permitted Lien for property taxes and assessments not yet due upon

 

96

--------------------------------------------------------------------------------


 

any of the Borrower’s or any Qualified Borrower’s or any of the Borrower’s or
any Qualified Borrower’s Subsidiaries’ Property or assets, prior to the time
when any penalty or fine shall be incurred with respect thereto; provided,
however, that no such taxes, assessments, fees and governmental charges referred
to in clause (i) above or Claims referred to in clause (ii) above need be paid
if being contested in good faith by appropriate proceedings diligently
instituted and conducted and if such reserve or other appropriate provision, if
any, as shall be required in conformity with GAAP shall have been made therefor.

 

9.5                               Insurance.  The Borrower and each Qualified
Borrower shall maintain for itself and its Subsidiaries, or shall cause each of
its Subsidiaries to maintain in full force and effect the insurance policies and
programs listed on Schedule 7.1-T or substantially similar policies and programs
or other policies and programs as are reasonably acceptable to the
Administrative Agent.  All such policies and programs shall be maintained with
insurers reasonably acceptable to the Administrative Agent.

 

9.6                               Inspection of Property; Books and Records;
Discussions.  The Borrower and each Qualified Borrower shall permit, and cause
each of its Subsidiaries to permit, any authorized representative(s) designated
by either the Administrative Agent or any Arranger, Co-Agent or other Lender to
visit and inspect any of the Projects or inspect the MIS of the Borrower or any
of its Subsidiaries which relates to the Projects, to examine, audit, check and
make copies of their respective financial and accounting records, books,
journals, orders, receipts and any correspondence and other data relating to
their respective businesses or the transactions contemplated hereby (including,
without limitation, in connection with environmental compliance, hazard or
liability), and to discuss their affairs, finances and accounts with their
officers and independent certified public accountants, all with a representative
of the Borrower present, upon reasonable notice and at such reasonable times
during normal business hours, as often as may be reasonably requested.  Each
such visitation and inspection shall be at such visitor’s expense.  The Borrower
and each Qualified Borrower shall keep and maintain, and cause its Subsidiaries
to keep and maintain, in all material respects on its MIS and otherwise proper
books of record and account in which entries in conformity with GAAP shall be
made of all dealings and transactions in relation to their respective businesses
and activities.

 

9.7                               ERISA Compliance.  The Borrower shall, and
shall cause each of its Subsidiaries and ERISA Affiliates to, establish,
maintain and operate all Plans to comply in all material respects with the
provisions of ERISA, the Internal Revenue Code, all other applicable laws, and
the regulations and interpretations thereunder and the respective requirements
of the governing documents for such Plans, except where failure to do so is not
reasonably likely to result in liability to the Borrower or an ERISA Affiliate
of an amount in excess of $5,000,000.

 

9.8                               Maintenance of Property.  The Borrower and
each Qualified Borrower shall, and shall cause each of its Subsidiaries to,
maintain in all material respects all of their respective owned and leased
Property in good, safe and insurable condition and repair and in a businesslike
manner, and not permit, commit or suffer any waste or abandonment of any such
Property and from time to time shall make or cause to be made all material
repairs, renewal and replacements thereof, including, without limitation, any
capital improvements which may be required to maintain the same in a
businesslike manner; provided, however, that such Property

 

97

--------------------------------------------------------------------------------


 

may be altered or renovated in the ordinary course of business of the Borrower
or such Qualified Borrower or such applicable Subsidiary. Without any limitation
on the foregoing, the Borrower shall maintain the Projects in a manner such that
each Project can be used in the manner and substantially for the purposes such
Project is used on the Closing Date, including, without limitation, maintaining
all utilities, access rights, zoning and necessary Permits for such Project.

 

9.9                               Company Status.  The Company shall at all
times (1) remain a publicly traded company listed on the New York Stock Exchange
or other national stock exchange; (2) maintain its status as a REIT under the
Internal Revenue Code, (3) retain direct or indirect management and control of
the Borrower, and (4) own, directly or indirectly, no less than ninety-nine
percent (99%) of the equity Securities of any other General Partner of the
Borrower.

 

9.10                        Ownership of Projects, Minority Holdings and
Property. The ownership of substantially all wholly-owned Projects, Minority
Holdings and other Property of the Consolidated Businesses shall be held by the
Borrower and its Subsidiaries and shall not be held directly by any General
Partner.

 

ARTICLE X

 

NEGATIVE COVENANTS

 

Borrower and each Qualified Borrower each covenants and agrees that it shall
comply with the following covenants so long as any Revolving Credit Commitments
or Letters of Credit are outstanding and thereafter until payment in full of all
of the Obligations (other than indemnities pursuant to Section 14.3 not yet
due), unless the Requisite Lenders shall otherwise give prior written consent:

 

10.1                        Indebtedness.  Neither the Borrower nor any of its
Subsidiaries shall directly or indirectly create, incur, assume or otherwise
become or remain directly or indirectly liable with respect to any Indebtedness,
except Indebtedness which, when aggregated with Total Adjusted Outstanding
Indebtedness of the Borrower as of the time of incurrence, creation or
assumption thereof, would not exceed (i) sixty percent (60%) of Capitalization
Value as of the date of incurrence, provided, however, that, in connection with
a portfolio acquisition, for the six (6) consecutive quarters after such
acquisition, Total Adjusted Outstanding Indebtedness may exceed sixty percent
(60%) of Capitalization Value, but in no event exceed sixty-five percent (65%)
of Capitalization Value, or (ii) in the case of Secured Indebtedness of the
Consolidated Businesses and the Borrower’s proportionate share (determined in
accordance with GAAP) of Secured Indebtedness of its Minority Holdings, fifty
percent (50%) of the Capitalization Value.  In addition, neither the Borrower
nor any of its Subsidiaries shall incur, directly or indirectly, Indebtedness
for borrowed money from the General Partner, unless such Indebtedness is
unsecured and expressly subordinated to the payment of the Obligations.  For
purposes of Section 10.1 only, (i) Total Adjusted Outstanding Indebtedness shall
be adjusted by deducting therefrom an amount equal to the lesser of
(x) Indebtedness that by its terms is scheduled to mature on or before the date
that is 24 months from the date of calculation (“Maturing Indebtedness”), and
(y) Unrestricted Cash, and (ii) Capitalization Value shall be adjusted by
deducting therefrom Cash and Cash Equivalents and adding back the amount, if
any, by which Unrestricted Cash exceeds Maturing Indebtedness.

 

98

--------------------------------------------------------------------------------


 

For purposes of Section 10.1(ii) only, (i) Secured Indebtedness shall be
adjusted by deducting therefrom an amount equal to the lesser of (x) Secured
Indebtedness that by its terms is scheduled to mature on or before the date that
is 24 months from the date of calculation of this covenant (“Maturing Secured
Indebtedness”), and (y) Unrestricted Cash, and (ii) Capitalization Value shall
be adjusted by deducting therefrom Cash and Cash Equivalents and adding back the
amount, if any, by which Unrestricted Cash exceeds Maturing Secured
Indebtedness.

 

10.2                        Sales of Assets.  Neither the Borrower nor any of
its Subsidiaries shall sell, assign, transfer, lease, convey or otherwise
dispose of any Property, whether now owned or hereafter acquired, or any income
or profits therefrom, or enter into any agreement to do so which would result in
a Material Adverse Effect.

 

10.3                        Liens.  Neither the Borrower nor any of its
Subsidiaries shall directly or indirectly create, incur, assume or permit to
exist any Lien on or with respect to any Property, except:

 

(a)                                 Liens with respect to Capital Leases of
Equipment entered into in the ordinary course of business of the Borrower
pursuant to which the aggregate Indebtedness under such Capital Leases does not
exceed $10,000,000 for any Project;

 

(b)                                 Liens securing permitted Secured
Indebtedness; and

 

(c)                                  Customary Permitted Liens.

 

10.4                        Investments.  Neither the Borrower, any Qualified
Borrower nor any of their Subsidiaries shall directly or indirectly make or own
any Investment except:

 

(a)                                 Investments in Cash and Cash Equivalents;

 

(b)                                 Subject to the limitations of clause
(e) below, Investments in the Borrower’s Subsidiaries, the Borrower’s Affiliates
and Minority Holdings and the Management Company;

 

(c)                                  Investments in the form of advances to
employees in the ordinary course of business; provided that the aggregate
principal amount of all such advances at any time outstanding shall not exceed
$1,000,000;

 

(d)                                 Investments received in connection with the
bankruptcy or reorganization of suppliers and lessees and in settlement of
delinquent obligations of, and other disputes with, lessees and suppliers
arising in the ordinary course of business;

 

(e)                                  Investments (i) in any individual Project,
which when combined with like Investments of the General Partner in such
Project, do not exceed ten percent (10%) of the Capitalization Value (inclusive
of the Capitalization Value attributable to such Project) after giving effect to
such Investments of the Borrower or (ii) in a single Person owning a Project or
Property, or a portfolio of Projects or Properties, which when combined with
like Investments of the General Partner in such Person, do not exceed forty
percent (40%) of the combined Capitalization Value after giving effect to such
Investments of the Borrower, it being understood

 

99

--------------------------------------------------------------------------------


 

that no Investment in any individual Person will be permitted if the Borrower’s
allocable share of the Investment of such Person in any individual Project would
exceed the limitation described in clause (i) hereinabove.

 

10.5                        Conduct of Business.  Neither the Borrower, any
Qualified Borrower nor any of their Subsidiaries shall engage in any business,
enterprise or activity other than (a) the businesses of acquiring, developing,
re-developing and managing predominantly retail and mixed use Projects and
portfolios of like Projects and (b) any business or activities which are
substantially similar, related or incidental thereto.

 

10.6                        Transactions with Partners and Affiliates.  Neither
the Borrower, any Qualified Borrower nor any of their Subsidiaries shall
directly or indirectly enter into or permit to exist any transaction (including,
without limitation, the purchase, sale, lease or exchange of any property or the
rendering of any service) with any holder or holders of more than five percent
(5%) of any class of equity Securities of the Borrower, or with any Affiliate of
the Borrower which is not its Subsidiary, on terms that are determined by the
Board of Directors of the General Partner to be less favorable to the Borrower
or any of its Subsidiaries, as applicable, than those that might be obtained in
an arm’s length transaction at the time from Persons who are not such a holder
or Affiliate.  Nothing contained in this Section 10.6 shall prohibit
(a) increases in compensation and benefits for officers and employees of the
Borrower or any of its Subsidiaries which are customary in the industry or
consistent with the past business practice of the Borrower or such Subsidiary,
provided that no Event of Default or Potential Event of Default has occurred and
is continuing; (b) payment of customary partners’ indemnities; or
(c) performance of any obligations arising under the Loan Documents.

 

10.7                        Restriction on Fundamental Changes.  Neither the
Borrower nor any Qualified Borrower shall enter into any merger or
consolidation, or liquidate, wind-up or dissolve (or suffer any liquidation or
dissolution), or change its jurisdiction of organization without the prior
written consent of the Requisite Lenders, or convey, lease, sell, transfer or
otherwise dispose of, in one transaction or series of transactions, all or
substantially all of the Borrower’s or any Qualified Borrower’s business or
Property, whether now or hereafter acquired, except (i) in connection with
issuance, transfer, conversion or repurchase of limited partnership interests in
Borrower; or (ii) where any such transaction does not constitute an Event of
Default pursuant to Section 11.1(o).

 

10.8                        Use of Proceeds; Margin Regulations; Securities,
Sanctions and  Anti-Corruption Laws.  The proceeds of the Loans will be used
only for the purposes described in Section 2.3.  Neither the Borrower, any
Qualified Borrower nor any of their Subsidiaries shall use all or any portion of
the proceeds of any credit extended under this Agreement to purchase or carry
Margin Stock or for any purpose that entails a violation of the Regulations of
the Federal Reserve Board, including Regulation T, Regulation U or Regulation
X.  The Borrower and the Qualified Borrowers will not request any Loan or Letter
of Credit, and the Borrower and the Qualified Borrowers shall not use, and shall
procure that its Subsidiaries and its or their respective directors, officers,
employees and agents shall not use, the proceeds of any Loan or Letter of Credit
(A) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business

 

100

--------------------------------------------------------------------------------


 

or transaction of or with any Sanctioned Person, or in any Sanctioned Country,
or (C) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.

 

10.9                        ERISA.  The Borrower shall not and shall not permit
any of its Subsidiaries or ERISA Affiliates to:

 

(a)                                 engage in any prohibited transaction
described in Sections 406 of ERISA or 4975 of the Internal Revenue Code for
which a statutory or class exemption is not available or a private exemption has
not been previously obtained from the DOL;

 

(b)                                 permit to exist any accumulated funding
deficiency (as defined in Sections 302 of ERISA and 412 of the Internal Revenue
Code), with respect to any Plan, whether or not waived;

 

(c)                                  fail to pay timely required contributions
or annual installments due with respect to any waived funding deficiency to any
Plan;

 

(d)                                 terminate any Plan which would result in any
liability of Borrower or any ERISA Affiliate under Title IV of ERISA;

 

(e)                                  fail to make any contribution or payment to
any Multiemployer Plan which Borrower or any ERISA Affiliate may be required to
make under any agreement relating to such Multiemployer Plan, or any law
pertaining thereto;

 

(f)                                   fail to pay any required installment or
any other payment required under Section 412 of the Internal Revenue Code on or
before the due date for such installment or other payment; or

 

(g)                                  amend a Plan resulting in an increase in
current liability for the plan year such that the Borrower or any ERISA
Affiliate is required to provide security to such Plan under Section 401(a)(29)
of the Internal Revenue Code.

 

10.10                 Organizational Documents.  Neither the General Partner,
the Borrower, any Qualified Borrower nor any of their Subsidiaries shall amend,
modify or otherwise change any of the terms or provisions in any of their
respective Organizational Documents as in effect on the Closing Date, except
amendments to effect (a) a change of name of the Borrower, such Qualified
Borrower or any such Subsidiary, provided that the Borrower shall have provided
the Administrative Agent with sixty (60) days prior written notice of any such
name change, or (b) changes (including changes in connection with the issuance
of preferred securities) that would not affect such Organizational Documents in
any material manner not otherwise permitted under this Agreement.

 

10.11                 Fiscal Year.  Neither the Company, the Borrower nor any of
its Consolidated Businesses shall change its Fiscal Year for accounting or tax
purposes from a period consisting of the 12-month period ending on December 31
of each calendar year.

 

10.12                 Other Financial Covenants.

 

101

--------------------------------------------------------------------------------


 

(a)                                 Minimum Debt Service Coverage Ratio.  As of
the first day of each fiscal quarter for the immediately preceding consecutive
four fiscal quarters, the ratio of Combined EBITDA to Combined Debt Service
shall not be less than 1.50 to 1.00.

 

(b)                                 Unencumbered Combined EBITDA to Unsecured
Interest Expense.  As of the first day of each fiscal quarter for the
immediately preceding consecutive four fiscal quarters, the ratio of (i) the
Unencumbered Combined EBITDA to (ii) Unsecured Interest Expense shall not be
less than 1.50 to 1.00.

 

10.13                 Pro Forma Adjustments.  In connection with an acquisition 
of a Project, a Property, or a portfolio of Projects or Properties, by any of
the Consolidated Businesses or any Minority Holding (whether such acquisition is
direct or through the acquisition of a Person which owns such Property), the
financial covenants contained in this Agreement shall be calculated as follows
on a pro forma basis (with respect to the pro rata share of the Borrower in the
case of an acquisition by a Minority Holding), which pro forma calculation shall
be effective until the last day of the sixth fiscal quarter following such
acquisition (or such earlier test period, as applicable), at which time actual
performance shall be utilized for such calculations.

 

(a)                                 Annual EBITDA.  For up to six (6) fiscal
quarters post acquisition, Annual EBITDA for the acquired Property shall be
deemed to be an amount equal to (i) the net purchase price of the acquired
Property (or the Borrower’s pro rata share of such net purchase price in the
event of an acquisition by a Minority Holding) for the first fiscal quarter
following such acquisition, multiplied by 6.0%, and (ii) for the succeeding
three fiscal quarters, Annual EBITDA shall be deemed the greater of (A) the net
purchase price multiplied by 6.0%, or (B) the actual EBITDA from such acquired
Property during the period following Borrower’s (direct or indirect)
acquisition, computed on an annualized basis, provided that such annualized
EBITDA shall in no event exceed the final product obtained after multiplying
(1) the net purchase price by (2) 1.1, and then by (3) 6.0%.

 

(b)                                 Combined EBITDA.  The pro forma calculation
of Annual EBITDA for the acquired Property shall be added to the calculation of
Combined EBITDA.

 

(c)                                  Unencumbered Combined EBITDA. If, after
giving effect to the acquisition, the acquired Property will not be encumbered
by Secured Indebtedness, then the pro forma Annual EBITDA for the acquired
Property shall be added to the calculation of Unencumbered Combined EBITDA.

 

(d)                                 Secured Indebtedness. Any Indebtedness
secured by a Lien incurred and/or assumed in connection with such acquisition of
a Property shall be added to the calculation of Secured Indebtedness.

 

(e)                                  Total Adjusted Outstanding Indebtedness.
Any Indebtedness incurred and/or assumed in connection with such acquisition
shall be added to the calculation of Total Adjusted Outstanding Indebtedness.

 

(f)                                   Total Unsecured Outstanding Indebtedness. 
Any Indebtedness which is not secured by a Lien and which is incurred and/or
assumed in connection with such acquisition shall be added to the calculation of
Total Unsecured Outstanding Indebtedness.

 

102

--------------------------------------------------------------------------------


 

(g)                                  Unsecured Interest Expense.  If any
unsecured Indebtedness is incurred or assumed in connection with such
acquisition, then the amount of interest expense to be incurred on such
Indebtedness during the period following such acquisition, computed on an
annualized basis during the applicable period, shall be added to the calculation
of Unsecured Interest Expense.

 

ARTICLE XI

 

EVENTS OF DEFAULT; RIGHTS AND REMEDIES

 

11.1                        Events of Default.  Each of the following
occurrences shall constitute an Event of Default under this Agreement:

 

(a)                                 Failure to Make Payments When Due.  The
Borrower or any Qualified Borrower shall fail to pay (i) when due any principal
payment on the Obligations which is due on the Revolving Credit Termination Date
or pursuant to the terms of Section 2.4, or (ii) within five (5) Business Days
after the date on which due, any interest payment on the Obligations or any
principal payment pursuant to the terms of Section 4.1(a), or (iii) when due,
any principal payment on the Obligations not referenced in clauses (i) or
(ii) hereinabove, or (iv) within five (5) Business Days after notice from the
Administrative Agent after the date on which due, any fees due pursuant to
Section 5.3.

 

(b)                                 Breach of Certain Covenants.  The Borrower
or any Qualified Borrower shall fail duly and punctually to perform or observe
any agreement, covenant or obligation binding on such Person under Sections 8.3,
9.1, 9.2, 9.3, 9.4, 9.5, 9.6, or Article X.

 

(c)                                  Breach of Representation or Warranty.  Any
representation or warranty made by the Borrower or any Qualified Borrower to the
Administrative Agent, any Arranger or any other Lender herein or by the Borrower
or any of its Subsidiaries in any of the other Loan Documents or in any
statement or certificate at any time given by any such Person pursuant to any of
the Loan Documents shall be false or misleading in any material respect on the
date as of which made.

 

(d)                                 Other Defaults.  The Borrower or any
Qualified Borrower shall default in the performance of or compliance with any
term contained in this Agreement (other than as identified in paragraphs (a),
(b) or (c) of this Section 11.1), or any default or event of default shall occur
under any of the other Loan Documents, and such default or event of default
shall continue for twenty (20) days after receipt of written notice from the
Administrative Agent thereof.

 

(e)                                  Acceleration of Other Indebtedness.  Any
breach, default or event of default shall occur, or any other condition shall
exist under any instrument, agreement or indenture pertaining to any recourse
Indebtedness (other than the Obligations) of the Borrower, any Qualified
Borrower or any of their Subsidiaries aggregating $100,000,000 or more, and the
effect thereof is to cause an acceleration, mandatory redemption or other
required repurchase of such Indebtedness, or permit the holder(s) of such
Indebtedness to accelerate the maturity of any such Indebtedness or require a
prepayment, redemption or other repurchase of such

 

103

--------------------------------------------------------------------------------


 

Indebtedness; or any such Indebtedness shall be otherwise declared to be due and
payable (by acceleration or otherwise) or required to be prepaid, redeemed or
otherwise repurchased by the Borrower, any Qualified Borrower or any of their
Subsidiaries (other than by a regularly scheduled required prepayment) prior to
the stated maturity thereof.

 

(f)                                   Involuntary Bankruptcy; Appointment of
Receiver, Etc.

 

(i)                                     An involuntary case under any applicable
bankruptcy, insolvency or similar law now or hereafter in effect shall be
commenced against any General Partner, the Borrower, or any of its Subsidiaries
to which $500,000,000 or more of the Combined Equity Value is attributable, or
any Qualified Borrower and the petition shall not be dismissed, stayed, bonded
or discharged within sixty (60) days after commencement of the case; or a court
having jurisdiction in the premises shall enter a decree or order for relief in
respect of any General Partner, the Borrower or any of its Subsidiaries or any
Qualified Borrower in an involuntary case, under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect; or any other similar
relief shall be granted under any applicable federal, state, local or foreign
law; or the respective board of directors of any General Partner or Limited
Partners of the Borrower or any Qualified Borrower or the board of directors or
partners of any of the Borrower’s Subsidiaries (or any committee thereof) adopts
any resolution or otherwise authorizes any action to approve any of the
foregoing.

 

(ii)                                  A decree or order of a court having
jurisdiction in the premises for the appointment of a receiver, liquidator,
sequestrator, trustee, custodian or other officer having similar powers over any
General Partner, the Borrower, or any of its Subsidiaries to which $500,000,000
or more of the Combined Equity Value is attributable, or any Qualified Borrower
or over all or a substantial part of the Property of any General Partner, the
Borrower or any of such Subsidiaries shall be entered; or an interim receiver,
trustee or other custodian of any General Partner, the Borrower or any of such
Subsidiaries or any such Qualified Borrower or of all or a substantial part of
the Property of any General Partner, the Borrower or any of such Subsidiaries or
any such Qualified Borrower shall be appointed or a warrant of attachment,
execution or similar process against any substantial part of the Property of any
General Partner, the Borrower or any of such Subsidiaries or any such Qualified
Borrower shall be issued and any such event shall not be stayed, dismissed,
bonded or discharged within sixty (60) days after entry, appointment or
issuance; or the respective board of directors of any General Partner or Limited
Partners of the Borrower or any Qualified Borrower or the board of directors or
partners of any of Borrower’s Subsidiaries (or any committee thereof) adopts any
resolution or otherwise authorizes any action to approve any of the foregoing.

 

(g)                                  Voluntary Bankruptcy; Appointment of
Receiver, Etc.  Any of any General Partner, the Borrower, or any of its
Subsidiaries to which $500,000,000 or more of the Combined Equity Value is
attributable, or any Qualified Borrower, shall commence a voluntary case under
any applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, or shall consent to the entry of an order for relief in an involuntary
case, or to the conversion of an involuntary case to a voluntary case, under any
such law, or shall consent to the appointment of or taking possession by a
receiver, trustee or other custodian for all or a substantial part of its

 

104

--------------------------------------------------------------------------------


 

Property; or any General Partner, the Borrower or any of such Subsidiaries or
any such Qualified Borrower shall make any assignment for the benefit of
creditors or shall be unable or fail, or admit in writing its inability, to pay
its debts as such debts become due.

 

(h)                                 Judgments and Unpermitted Liens.

 

(i)                                     Any money judgment (other than a money
judgment covered by insurance as to which the insurance company has acknowledged
coverage), writ or warrant of attachment, or similar process against the
Borrower or any of its Subsidiaries or any Qualified Borrower or any of their
respective assets involving in any case an amount in excess of $100,000,000
(other than with respect to Claims arising out of non-recourse Indebtedness) is
entered and shall remain undischarged, unvacated, unbonded or unstayed for a
period of sixty (60) days or in any event later than five (5) days prior to the
date of any proposed sale thereunder.

 

(ii)                                  A federal, state, local or foreign tax
Lien is filed against the Borrower which is not discharged of record, bonded
over or otherwise secured to the satisfaction of the Administrative Agent within
fifty (50) days after the filing thereof or the date upon which the
Administrative Agent receives actual knowledge of the filing thereof for an
amount which, either separately or when aggregated with the amount of any
judgments described in clause (i) above and/or the amount of the Environmental
Lien Claims described in clause (iii) below, equals or exceeds $50,000,000.

 

(iii)                               An Environmental Lien is filed against any
Project with respect to Claims in an amount which, either separately or when
aggregated with the amount of any judgments described in clause (i) above and/or
the amount of the tax Liens described in clause (ii) above, equals or exceeds
$50,000,000.

 

(i)                                     Dissolution.  Any order, judgment or
decree shall be entered against the Borrower decreeing its involuntary
dissolution or split up; or the Borrower shall otherwise dissolve or cease to
exist except as specifically permitted by this Agreement.

 

(j)                                    Loan Documents.  At any time, for any
reason, any Loan Document ceases to be in full force and effect or the Borrower
or any Qualified Borrower seeks to repudiate its obligations thereunder.

 

(k)                                 ERISA Termination Event.  Any ERISA
Termination Event occurs which the Administrative Agent reasonably believes
could subject either the Borrower or any ERISA Affiliate to liability in excess
of $500,000.

 

(l)                                     Waiver Application.  The plan
administrator of any Plan applies under Section 412(d) of the Code for a waiver
of the minimum funding standards of Section 412(a) of the Internal Revenue Code
and the Administrative Agent reasonably believes that the substantial business
hardship upon which the application for the waiver is based could subject either
the Borrower or any ERISA Affiliate to liability in excess of $500,000.

 

(m)                             Certain Defaults Pertaining to the General
Partner.  The Company shall fail to (i) maintain its status as a REIT for
federal income tax purposes, (ii) except where such

 

105

--------------------------------------------------------------------------------


 

failure does not constitute an Event of Default under Section 11.1(o), continue
as a general partner of the Borrower, (iii) maintain ownership (directly or
indirectly) of no less than 99% of the equity Securities of any other General
Partner of the Borrower, (iv) comply with all Requirements of Law applicable to
it and its businesses and Properties, in each case where the failure to so
comply individually or in the aggregate will have or is reasonably likely to
have a Material Adverse Effect, (v) remain listed on the New York Stock Exchange
or other national stock exchange, or (vi) file all tax returns and reports
required to be filed by it with any Governmental Authority as and when required
to be filed or to pay any taxes, assessments, fees or other governmental charges
upon it or its Property, assets, receipts, sales, use, payroll, employment,
licenses, income, or franchises which are shown in such returns, reports or
similar statements to be due and payable as and when due and payable, except for
taxes, assessments, fees and other governmental charges (A) that are being
contested by the Company in good faith by an appropriate proceeding diligently
pursued, (B) for which adequate reserves have been made on its books and
records, and (C) the amounts the non-payment of which would not, individually or
in the aggregate, result in a Material Adverse Effect.

 

(n)                                 Merger or Liquidation of the General Partner
or the Borrower.  Any General Partner shall merge or liquidate with or into any
other Person and, as a result thereof and after giving effect thereto,
(i) except where such merger or liquidation does not constitute an Event of
Default under Section 11.1(o), such General Partner is not the surviving Person
or (ii) such merger or liquidation would effect an acquisition of or Investment
in any Person not otherwise permitted under the terms of this Agreement.  Except
where such merger or liquidation does not constitute an Event of Default under
Section 11.1(o), the Borrower shall merge or liquidate with or into any other
Person and, as a result thereof and after giving effect thereto, (i) the
Borrower is not the surviving Person or (ii) such merger or liquidation would
effect an acquisition of or Investment in any Person not otherwise permitted
under the terms of this Agreement.

 

(o)                                 Merger or Consolidation.  If at any time
from and after the Closing Date either the Borrower or the Company merges or
consolidates with another Person, unless either (x) the Borrower or the Company,
as the case may be, is the surviving entity, or (y) a majority of the board of
directors of the Company, and a majority of its senior management, immediately
prior to the merger continue as directors of the surviving entity, and continue
to be employed as senior management of the surviving entity.

 

(p)                                 Asset Sales.  If at any time from and after
the Closing Date the Borrower or any Consolidated Business sells, transfers,
assigns or conveys assets in a single transaction or series of related
transactions, the book value of which (computed in accordance with GAAP but
without deduction for depreciation,) in the aggregate of all such sales,
transfers, assignments, or conveyances exceeds 30% of the Capitalization Value.

 

(q)                                 Management Services.  If at any time from
and after the Closing Date the Borrower or its Subsidiaries or Affiliates or the
Management Company ceases to provide directly or through their Affiliates
property management and leasing services to at least 33% of the total number of
shopping centers in which the Borrower has an ownership interest.

 

106

--------------------------------------------------------------------------------


 

(r)                                    Change in Control.  (i) The acquisition
of ownership, directly or indirectly, beneficially or of record, by any Person
or group (within the meaning of the Securities Exchange Act of 1934 and the
rules of the Securities and Exchange Commission thereunder as in effect on the
date hereof) of Equity Interests representing more than 40% of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of the Company; or (ii) during any period of 12 consecutive months, individuals
who at the beginning of any such 12-month period constituted the Board of
Directors of the Company (together with any new directors whose election by such
Board or whose nomination for election by the shareholders of the Company was
approved by a vote of a majority of the directors then still in office who were
either directors at the beginning of such period or whose election or nomination
for election was previously so approved) cease for any reason to constitute a
majority of the Board of Directors of the Company.

 

An Event of Default shall be deemed “continuing” until cured or waived in
writing in accordance with Section 14.7.

 

11.2                        Rights and Remedies.

 

(a)                                 Acceleration and Termination.  Upon the
occurrence of any Event of Default described in Sections 11.1(f) or 11.1(g) with
respect to the Borrower, the Revolving Credit Commitments shall automatically
and immediately terminate and the unpaid principal amount of, and any and all
accrued interest on, the Obligations and all accrued fees shall automatically
become immediately due and payable, without presentment, demand, or protest or
other requirements of any kind (including, without limitation, valuation and
appraisement, diligence, presentment, notice of intent to demand or accelerate
and of acceleration), all of which are hereby expressly waived by the Borrower
and each Qualified Borrower; and upon the occurrence and during the continuance
of any other Event of Default, the Administrative Agent shall at the request, or
may with the consent, of the Requisite Lenders, by written notice to the
Borrower, (i) declare that the Revolving Credit Commitments are terminated,
whereupon the Revolving Credit Commitments and the obligation of each Lender to
make any Loan hereunder and of each Lender to issue or participate in any Letter
of Credit not then issued shall immediately terminate, and/or (ii) declare the
unpaid principal amount of and any and all accrued and unpaid interest on the
Obligations to be, and the same shall thereupon be, immediately due and payable,
without presentment, demand, or protest or other requirements of any kind
(including, without limitation, valuation and appraisement, diligence,
presentment, notice of intent to demand or accelerate and of acceleration), all
of which are hereby expressly waived by the Borrower and each Qualified
Borrower.  In addition, upon the occurrence and during the continuance of any
Event of Default, the Borrower shall deposit cash collateral with the
Administrative Agent in accordance with the provisions of Section 3.4, in an
amount equal to the then Letter of Credit Obligations.

 

(b)                                 Rescission.  If at any time after
termination of the Revolving Credit Commitments and/or acceleration of the
maturity of the Loans, the Borrower shall pay all arrears of interest and all
payments on account of principal of the Loans and Reimbursement Obligations
which shall have become due otherwise than by acceleration (with interest on
principal and, to the extent permitted by law, on overdue interest, at the rates
specified in this Agreement) and all Events of Default and Potential Events of
Default (other than nonpayment of principal of and

 

107

--------------------------------------------------------------------------------


 

accrued interest on the Loans due and payable solely by virtue of acceleration)
shall be remedied or waived pursuant to Section 14.7, then upon the written
consent of the Requisite Lenders and written notice to the Borrower, the
termination of the Revolving Credit Commitments and/or the acceleration and
their consequences may be rescinded and annulled; but such action shall not
affect any subsequent Event of Default or Potential Event of Default or impair
any right or remedy consequent thereon.  The provisions of the preceding
sentence are intended merely to bind the Lenders to a decision which may be made
at the election of the Requisite Lenders; they are not intended to benefit the
Borrower and do not give the Borrower the right to require the Lenders to
rescind or annul any acceleration hereunder, even if the conditions set forth
herein are met.

 

(c)                                  Enforcement.  The Borrower and each
Qualified Borrower acknowledges that in the event the Borrower or any of its
Subsidiaries or any Qualified Borrower fails to perform, observe or discharge
any of their respective obligations or liabilities under this Agreement or any
other Loan Document, any remedy of law may prove to be inadequate relief to the
Administrative Agent, the Arrangers and the other Lenders; therefore, the
Borrower agrees that the Administrative Agent, the Arrangers and the other
Lenders shall be entitled to temporary and permanent injunctive relief in any
such case without the necessity of proving actual damages.

 

ARTICLE XII

 

THE AGENTS

 

12.1                        Appointment.  (a)  Each Lender hereby designates and
appoints JPMorgan Chase as the Administrative Agent, the Arrangers as the
Arrangers, and the Co-Agents as the Co-Agents of such Lender under this
Agreement, and each Lender hereby irrevocably authorizes the Administrative
Agent, the Arrangers, and the Co-Agents to take such actions on its behalf under
the provisions of this Agreement and the Loan Documents and to exercise such
powers as are set forth herein or therein together with such other powers as are
reasonably incidental thereto. The Administrative Agent, the Arrangers and the
Co-Agents each agree to act as such on the express conditions contained in this
Article XII.

 

(b)                                 The provisions of this Article XII are
solely for the benefit of the Administrative Agent, the Arrangers, the Co-Agents
and the other Lenders, and neither the Borrower, any Qualified Borrower, the
General Partner nor any Subsidiary of the Borrower shall have any rights to rely
on or enforce any of the provisions hereof (other than as expressly set forth in
Section 12.7).  In performing their respective functions and duties under this
Agreement, the Administrative Agent, each Arranger, and each Co-Agent shall act
solely as agents of the Lenders and do not assume and shall not be deemed to
have assumed any obligation or relationship of agency, trustee or fiduciary with
or for any General Partner, the Borrower, any Qualified Borrower, or any
Subsidiary of the Borrower.  The Administrative Agent, each Arranger and each
Co-Agent may perform any of their respective duties hereunder, or under the Loan
Documents, by or through their respective agents or employees.

 

108

--------------------------------------------------------------------------------


 

12.2                        Nature of Duties.

 

(a)                                 The Administrative Agent, the Arrangers and
the Co-Agents shall not have any powers, duties or responsibilities under this
Agreement or the other Loan Documents except in its capacity as Lender or an
Issuing Bank and those expressly set forth in this Agreement or in the Loan
Documents.  The duties of the Administrative Agent, the Arrangers, and the
Co-Agents shall be mechanical and administrative in nature.  None of the
Administrative Agent, any Arranger, or any Co-Agent shall have by reason of this
Agreement a fiduciary relationship in respect of any Holder.  Nothing in this
Agreement or any of the Loan Documents, expressed or implied, is intended to or
shall be construed to impose upon the Administrative Agent or any Arranger, or
Co-Agent any obligations or duties in respect of this Agreement or any of the
Loan Documents except as expressly set forth herein or therein.  The
Administrative Agent, the Arrangers and the Co-Agents shall not have any duties
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby that the
Administrative Agent is required to exercise in writing as directed by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 14.7).  The
Administrative Agent and each Arranger and Co-Agent each hereby agrees that its
duties shall include providing copies of documents received by such Agent from
the Borrower which are reasonably requested by any Lender and promptly notifying
each Lender upon its obtaining actual knowledge of the occurrence of any Event
of Default hereunder.  In addition, the Administrative Agent shall promptly
deliver to each of the Lenders copies of all notices of default and other formal
notices (including, without limitation, requests for waivers or modifications,
as well as all notices received pursuant to Sections 8.4, 8.5, 8.6 and 8.7) sent
or received, together with copies of all reports or other information received
by it from the Borrower, including, without limitation, all financial
information delivered to the Administrative Agent pursuant to Section 8.2. 
Except as expressly set forth herein, the Administrative Agent shall not have
any duty to disclose, and shall not be liable for the failure to disclose, any
information relating to the Borrower or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity.  The Administrative Agent shall not be deemed
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower or a Lender.  The
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered hereunder or in connection herewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document, or
(v) the satisfaction of any condition set forth in Article VI or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

 

(b)                                 In connection with all aspects of each
transaction contemplated hereby, the Borrower and each Qualified Borrower
acknowledges and agrees that: (i) the credit facilities provided for hereunder
and any related arranging or other services in connection therewith are an
arm’s-length commercial transaction between the Borrower and each Qualified
Borrower, on the one hand, and the Administrative Agent, the Arrangers, the
Co-Agents and the Lenders, on the other hand, and the Borrower is capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) in connection with the process leading to such transaction, the

 

109

--------------------------------------------------------------------------------


 

Administrative Agent and each Arranger, Co-Agent and Lender or any Affiliate
thereof is and has been acting solely as a principal and is not the financial
advisor, agent or fiduciary for the Borrower, any Qualified Borrower or any of
its Affiliates, stockholders, creditors or employees or another Person;
(iii) neither the Administrative Agent nor the Arrangers, Co-Agents nor any
Lender or any Affiliate thereof has assumed or will assume an advisory, agency
or fiduciary responsibility in favor of the Borrower or any Qualified Borrower
with respect to any of the transactions contemplated hereby or the process
leading thereto, including with respect to any amendment, waiver or other
modification hereof or of any other Loan Document (irrespective of whether the
Administrative Agent or any Arranger, Co-Agent or Lender or any Affiliate
thereof has advised or is currently advising the Borrower, any Qualified
Borrower or any of its Affiliates on other matters) and neither the
Administrative Agent nor any Arranger, Co-Agent or Lender or any Affiliate
thereof has any obligation to the Borrower or any of its Affiliates with respect
to the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; (iv) the Administrative Agent and
the Arrangers, Co-Agents and Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower, any Qualified Borrower and its Affiliates, and neither
the Administrative Agent nor any Arranger, Co-Agent or Lender or such Affiliate
has any obligation to disclose any of such interests by virtue of any
relationship arising out of or related to any of the transactions contemplated
hereby or the process leading thereto; and (v) the Administrative Agent and the
Arrangers, the Co-Agents and the Lenders or any Affiliate thereof have not
provided and will not provide any legal, accounting, regulatory or tax advice
with respect to any of the transactions contemplated hereby and the Borrower and
each Qualified Borrower has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate.  The Borrower and each
Qualified Borrower hereby waives and releases, to the fullest extent permitted
by law, any claims that it may have against the Administrative Agent, the
Arrangers, the Co-Agents and the Lenders or any Affiliate thereof with respect
to any breach or alleged breach of agency or fiduciary duty arising out of or
related to any of the transactions contemplated hereby or the process leading
thereto.

 

12.3                        Right to Request Instructions.  The Administrative
Agent and each Arranger and Co-Agent may at any time request instructions from
the Lenders with respect to any actions or approvals which by the terms of any
of the Loan Documents such Agent is permitted or required to take or to grant,
and such Agent shall be absolutely entitled to refrain from taking any action or
to withhold any approval and shall not be under any liability whatsoever to any
Person for refraining from any action or withholding any approval under any of
the Loan Documents until it shall have received such instructions from those
Lenders from whom such Agent is required to obtain such instructions for the
pertinent matter in accordance with the Loan Documents.  Without limiting the
generality of the foregoing, such Agent shall take any action, or refrain from
taking any action, which is permitted by the terms of the Loan Documents upon
receipt of instructions from those Lenders from whom such Agent is required to
obtain such instructions for the pertinent matter in accordance with the Loan
Documents, provided, that no Holder shall have any right of action whatsoever
against the Administrative Agent or any Arranger or Co-Agent as a result of such
Agent acting or refraining from acting under the Loan Documents in accordance
with the instructions of the Requisite Lenders or, where required by the express
terms of this Agreement, a greater proportion of the Lenders.

 

110

--------------------------------------------------------------------------------


 

12.4                        Reliance.  The Administrative Agent and each
Arranger and Co-Agent shall each be entitled to rely upon any written notices,
statements, certificates, orders or other documents or any telephone message
believed by it in good faith to be genuine and correct and to have been signed,
sent or made by the proper Person.  The Administrative Agent also may rely upon
any statement made to it orally or by telephone and believed by it to be made by
the proper Person, and shall not incur any liability for relying thereon.  With
respect to all matters pertaining to this Agreement or any of the Loan Documents
and its duties hereunder or thereunder, the Administrative Agent and each
Arranger and Co-Agent may rely upon advice of legal counsel (including counsel
for the Borrower), independent public accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

12.5                        Indemnification.  To the extent that the
Administrative Agent or any Arranger or Co-Agent is not reimbursed and
indemnified by the Borrower or any Qualified Borrower, the Lenders will
reimburse and indemnify such Agent solely in its capacity as such Agent and not
as a Lender for and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits,  and reasonable costs, expenses
or disbursements of any kind or nature whatsoever which may be imposed on,
incurred by, or asserted against it in any way relating to or arising out of the
Loan Documents or any action taken or omitted by such Agent under the Loan
Documents, in proportion to each Lender’s Pro Rata Share determined as of the
time when such indemnification is sought, unless and to the extent that any such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
and reasonable costs, expenses or disbursements shall arise as a result of such
Agent’s gross negligence or willful misconduct, as determined by a court of
competent jurisdiction in a non-appealable final judgment.  Such Agent agrees to
refund to the Lenders any of the foregoing amounts paid to it by the Lenders
which amounts are subsequently recovered by such Agent from the Borrower, any
Qualified Borrower or any other Person on behalf of the Borrower.  The
obligations of the Lenders under this Section 12.5 shall survive the payment in
full of the Loans, the Reimbursement Obligations and all other Obligations and
the termination of this Agreement.

 

12.6                        Agents Individually.  With respect to their
respective Pro Rata Share of the Revolving Credit Commitments hereunder, if any,
and the Loans made by them, if any, the Administrative Agent, the Arrangers and
the Co-Agents shall have and may exercise the same rights and powers hereunder
and are subject to the same obligations and liabilities as and to the extent set
forth herein for any other Lender.  The terms “Lenders” or “Requisite Lenders”
or any similar terms shall, unless the context clearly otherwise indicates,
include the Administrative Agent, each Arranger and each other Co-Agent in its
respective individual capacity as a Lender or as one of the Requisite Lenders. 
The Administrative Agent and each other Arranger and Co-Agent and each of their
respective Affiliates may accept deposits from, lend money to, and generally
engage in any kind of banking, trust or other business with the Borrower or any
of its Subsidiaries as if they were not acting as the Administrative Agent, the
Arrangers,  and Co-Agents pursuant hereto.

 

12.7                        Successor Agents.

 

(a)                                 Resignation and Removal.  Any Lead Arranger
or the Administrative Agent may resign from the performance of all its functions
and duties hereunder (including as

 

111

--------------------------------------------------------------------------------


 

Administrative Agent) at any time by giving at least thirty (30) Business Days’
prior written notice to the Borrower and the other Lenders, unless applicable
law requires a shorter notice period or that there be no notice period, in which
instance such applicable law shall control.  Any Lead Arranger or the
Administrative Agent may be removed at the direction of the Requisite Lenders,
in the event such Lead Arranger or the Administrative Agent shall commit gross
negligence or willful misconduct in the performance of its duties hereunder. 
Such resignation or removal shall take effect upon the acceptance by a successor
Lead Arranger or Administrative Agent of appointment pursuant to this
Section 12.7.

 

(b)                                 Appointment by Requisite Lenders.  Upon any
such resignation or removal becoming effective, the Requisite Lenders shall have
the right to appoint a successor Administrative Agent, subject to approval by
the Borrower provided that no Event of Default shall have occurred and be
continuing, selected from among the Lenders.

 

(c)                                  Appointment by Retiring Agent.  If a
successor Administrative Agent shall not have been appointed within the thirty
(30) Business Day or shorter period provided in paragraph (a) of this
Section 12.7, the retiring Agent shall then appoint a successor Agent who shall
serve as Administrative Agent until such time, if any, as the Lenders appoint a
successor Agent as provided above.

 

(d)                                 Rights of the Successor and Retiring
Agents.  Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Agent, such successor Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Agent, and the retiring Agent shall be discharged from its duties and
obligations under this Agreement.  After any retiring Agent’s resignation
hereunder as Agent, the provisions of this Article XII shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was the
Agent under this Agreement.

 

12.8                        Relations Among the Lenders.  Each Lender  agrees
that it will not take any legal action, nor institute any actions or
proceedings, against the Borrower or any Qualified Borrower hereunder with
respect to any of the Obligations, without the prior written consent of the
Lenders.  Without limiting the generality of the foregoing, no Lender may
accelerate or otherwise enforce its portion of the Obligations, or unilaterally
terminate its Revolving Credit Commitment except in accordance with
Section 11.2(a).

 

12.9                        Sub-Agents.  The Administrative Agent may perform
any and all its duties and exercise its rights and powers by or through any one
or more sub-agents appointed by the Administrative Agent.  The Administrative
Agent and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties.  The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

 

12.10                 Independent Credit Decisions.  Each Lender acknowledges
and agrees that the extensions of credit made hereunder are commercial loans and
letters of credit and not investments in a business enterprise or securities. 
Each Lender further represents that it is

 

112

--------------------------------------------------------------------------------


 

engaged in making, acquiring or holding commercial loans in the ordinary course
of its business and  has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement as a Lender, and to make, acquire or hold
Loans hereunder.  Each Lender shall, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information (which may contain material, non-public information within the
meaning of the United States securities laws concerning the Borrower and its
Affiliates) as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any related agreement or any document furnished hereunder or thereunder and in
deciding whether or to the extent to which it will continue as a lender or
assign or otherwise transfer its rights, interests and obligations hereunder.

 

ARTICLE XIII

 

YIELD PROTECTION

 

13.1                        Taxes.

 

(a)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of the Borrower or any Qualified
Borrower under any Loan Document shall be made without deduction or withholding
for any Taxes, except as required by applicable law.  If any applicable law (as
determined in the good faith discretion of an applicable withholding agent)
requires the deduction or withholding of any Tax from any such payment by a
withholding agent, then the applicable withholding agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the Borrower
or such Qualified Borrower shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 13.1) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(b)                                 Payment of Other Taxes by the Borrower.  The
Borrower and the Qualified Borrowers shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for, Other Taxes.

 

(c)                                  Evidence of Payments.  As soon as
practicable after any payment of Taxes by the Borrower or any Qualified Borrower
to a Governmental Authority pursuant to this Section 13.1, the Borrower or such
Qualified Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(d)                                 Indemnification by the Borrower.  The
Borrower shall indemnify each Recipient, within 10 days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under

 

113

--------------------------------------------------------------------------------


 

this Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.

 

(e)                                  Indemnification by the Lenders.  Each
Lender shall severally indemnify the Administrative Agent, within 10 days after
demand therefor, for (i) any Indemnified Taxes attributable to such Lender (but
only to the extent that the Borrower or any Qualified Borrower has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Borrower and the Qualified Borrowers to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 14.1(e) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

(f)                                   Status of Lenders.  (i) Any Lender that is
entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any Loan Document shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 13.1(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing, in the event that the Borrower is a U.S. Person,

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such

 

114

--------------------------------------------------------------------------------


 

Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
executed originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. Federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(1)                                 in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed originals of
IRS Form W-8BEN establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

(2)                                 executed originals of IRS Form W-8ECI;

 

(3)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Internal Revenue Code, (x) a certificate substantially in the form of
Exhibit N-1 to the effect that such Foreign Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Internal Revenue Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN; or

 

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit N-2 or
Exhibit N-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit N-4 on
behalf of each such direct and indirect partner;

 

115

--------------------------------------------------------------------------------


 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
Federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. Federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Internal
Revenue Code, as applicable), such Lender shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(g)                                  Treatment of Certain Refunds.  If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section 13.1 (including by the payment of additional amounts pursuant to this
Section 13.1), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this
Section 13.1 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes net of any Tax refunds) incurred by such
indemnified party with respect to such indemnity payments and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund).  Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (g) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (g), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this

 

116

--------------------------------------------------------------------------------


 

paragraph (g) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid.  This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

 

(h)                                 Survival.  Each party’s obligations under
this Section 13.1 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Revolving Credit Commitments and the repayment,
satisfaction or discharge of all obligations under any Loan Document.

 

(i)                                     FATCA Acknowledgement.  For purposes of
determining withholding Taxes imposed under FATCA, from and after the Closing
Date, the Borrower and the Administrative Agent shall treat (and the Lenders
hereby authorize the Administrative Agent to treat) the Loans and this Agreement
as not qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

 

(j)                                    Defined Terms.  For purposes of this
Section 13.1, the term “Lender” includes any Issuing Bank and the term
“applicable law” includes FATCA.

 

13.2                        Increased Capital.  If any Lender or the Issuing
Bank determines that any Change in Law regarding capital or liquidity ratios or
requirements has or would have the effect of reducing the rate of return on such
Lender’s or the Issuing Bank’s capital or on the capital of such Lender’s or the
Issuing Bank’s holding company (if any) to a level below that which such Lender
or the Issuing Bank or such Lender’s or the Issuing Bank’s holding company would
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy and liquidity,)
and (ii) the amount of such capital or liquidity is increased by or based upon
(A) the making or maintenance by any Lender of its Loans, including any
Alternative Currency Loans, any Lender’s participation in or obligation to
participate in the Loans, including the Alternative Currency Loans, Letters of
Credit or other advances made hereunder or the existence of any Lender’s
obligation to make Loans or Alternative Currency Loans, or (B) the issuance or
maintenance by any Lender of, or the existence of any Lender’s obligation to
issue, Letters of Credit, then, in any such case, upon written demand by such
Lender (with a copy of such demand to the Administrative Agent) from time to
time the Borrower will pay to such Lender or the Issuing Bank, as the case may
be, such additional amount or amounts as will compensate such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company for any such
reduction suffered.  The Borrower shall not be required to pay such additional
amounts unless such amounts are the result of requirements imposed generally on
lenders similar to such Lender or the Issuing Bank and not the result of some
specific reserve or similar requirement imposed on such Lender or the Issuing
Bank as a result of such Lender’s or the Issuing Bank’s special circumstances. 
Such demand shall be accompanied by a statement as to the amount of such
compensation and include a brief summary of the basis for such demand.  Such
statement shall be conclusive and binding for all purposes, absent manifest
error.  The Borrower or any Qualified Borrower shall pay such Lender or the

 

117

--------------------------------------------------------------------------------


 

Issuing Bank, as the case may be, the amount shown as due on any such statement
within 10 days after receipt thereof.  Failure or delay on the part of any
Lender or the Issuing Bank to demand compensation pursuant to this Section shall
not constitute a waiver of such Lender’s or the Issuing Bank’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender or the Issuing Bank pursuant to this Section for any
reductions incurred more than 180 days prior to the date that such Lender or the
Issuing Bank, as the case may be, notifies the Borrower of the Change in Law
giving rise to such reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.  This Section 13.2 shall survive the termination of the Commitments and
the repayment of the Obligations for a period of 180 days.

 

13.3                        Changes; Legal Restrictions.  If any Change in Law
shall:

 

(a)                                 subject a Lender (or its Applicable Lending
Office or Eurodollar Affiliate) or the Issuing Bank or the London interbank
market to any condition, cost or expense (other than Taxes) of any kind which
such Lender reasonably determines to be applicable to the Revolving Credit
Commitments of the Lenders to make Eurodollar Rate Loans or issue and/or
participate in Letters of Credit; or

 

(b)                                 subject any Recipient to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and (C) Connection Income Taxes) on its Loans,
Letters of Credit, Revolving Credit Commitments, or other Obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;

 

(c)                                  impose, modify, or hold applicable, in the
determination of a Lender, any reserve (other than reserves taken into account
in calculating the Eurodollar Rate), special deposit, liquidity, compulsory
loan, FDIC insurance or similar requirement against assets held by, or deposits
or other liabilities (including those pertaining to Letters of Credit) in or for
the account of, advances or loans by, commitments made, or other credit extended
by, or any other acquisition of funds by, a Lender or any Applicable Lending
Office or Eurodollar Affiliate of that Lender or the Issuing Bank;

 

and the result of any of the foregoing is to increase the cost to that Lender of
making, converting, continuing, renewing or maintaining the Loans or its
Revolving Credit Commitment or issuing or participating in the Letters of Credit
or to reduce any amount receivable thereunder; then, in any such case, upon
written demand by such Lender (with a copy of such demand to the Administrative
Agent), the Borrower or any Qualified Borrower shall immediately pay to the
Administrative Agent for the account of such Lender, from time to time as
specified by such Lender, such amount or amounts as may be necessary to
compensate such Lender or its Eurodollar Affiliate for any such additional cost
incurred or reduced amount received.  Such demand shall be accompanied by a
statement as to the amount of such compensation and include a brief summary of
the basis for such demand.  Such statement shall be conclusive and binding for
all purposes, absent manifest error.  The Borrower or any Qualified Borrower
shall pay such Lender or the Issuing Bank, as the case may be, the amount shown
as due on any such certificate within 10 days after receipt thereof.  Failure or
delay on the part of any Lender or the Issuing

 

118

--------------------------------------------------------------------------------


 

Bank to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or the Issuing Bank’s right to demand such compensation;
provided that the Borrower shall not be required to compensate a Lender or the
Issuing Bank pursuant to this Section for any increased costs or reductions
incurred more than 180 days prior to the date that such Lender or the Issuing
Bank, as the case may be, notifies the Borrower of the Change in Law giving rise
to such increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.  This Section 13.3 shall survive the termination of
the Commitments and the repayment of the Obligations for a period of 180 days.

 

13.4                        Replacement of Certain Lenders.  In the event a
Lender (a “Designee Lender”) shall have requested additional compensation from
the Borrower or any Qualified Borrower under Section 13.2 or under Section 13.3,
or if the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 13.1, or if any Lender becomes a Defaulting Lender,
or if any Lender becomes a Non-Consenting Lender, the Borrower may, at its sole
election, (a) make written demand on such Designee Lender (with a copy to the
Administrative Agent) for the Designee Lender to assign, and such Designee
Lender shall assign pursuant to one or more duly executed Assignment and
Acceptances to one or more Eligible Assignees which the Borrower or the
Administrative Agent shall have identified for such purpose, all of such
Designee Lender’s rights and obligations under this Agreement and the Notes
(including, without limitation, its Revolving Credit Commitment, all Loans owing
to it, and all of its participation interests in Letters of Credit but excluding
its existing rights to payment under Sections 13.2 or 13.3 and any outstanding
Money Market Loans held by it) in accordance with Section 14.1 (with the
Borrower paying any applicable fees associated with such assignment) (provided
that (i) the Borrower shall have received the prior written consent of the
Administrative Agent and the Issuing Bank, which consents shall not unreasonably
be withheld, (ii) in the case of any such assignment resulting from a claim for
compensation under Section 13.2 or Section 13.3 or payments required to be made
pursuant to Section 13.1, such assignment will result in a reduction in such
compensation or payments, (iii) in the case of an assignment resulting from a
Lender becoming a Non-Consenting Lender, the applicable assignee shall have
consented to the applicable amendment, waiver or consent, and (iv) a Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such  assignment and delegation cease to
apply), or (b) repay all Loans owing to the Designee Lender together with
interest accrued with respect thereto to the date of such repayment and all fees
and other charges accrued or payable and all other Obligations owing to such
Designee Lender under the terms of this Agreement for the benefit of the
Designee Lender to the date of such repayment and remit to the Administrative
Agent to be held as cash collateral an amount equal to the participation
interest of the Designee Lender in Letters of Credit. Any such repayment and
remittance shall be for the sole credit of the Designee  Lender and not for any
other Lender. Upon delivery of such repayment and remittance in immediately
available funds as aforesaid, the Designee Lender shall cease to be a Lender
under this Agreement. All expenses incurred by the Administrative Agent in
connection with the foregoing shall be for the sole account of the Borrower and
shall constitute Obligations hereunder. In no event shall Borrower’s election
under the provisions of this Section 13.4 affect

 

119

--------------------------------------------------------------------------------


 

its obligation to pay the additional compensation required under either
Section 13.2 or Section 13.3.

 

13.5                        No Duplication.  For the avoidance of doubt, no
amount payable by the Borrower or a Qualified Borrower to a Recipient pursuant
to one of Section 13.1, Section 13.2 or Section 13.3 shall also be payable to
the same Recipient pursuant to another of such Sections

 

ARTICLE XIV

 

MISCELLANEOUS

 

14.1                        Assignments and Participations.

 

(a)                                 Assignments.  No assignments or
participations of any Lender’s rights or obligations under this Agreement shall
be made except in accordance with this Section 14.1.  Each Lender may assign to
one or more Eligible Assignees all or a portion of its rights and obligations
under this Agreement (including all of its rights and obligations with respect
to the Loans and the Letters of Credit) in accordance with the provisions of
this Section 14.1.

 

(b)                                 Limitations on Assignments.

 

(i)                                     Subject to the conditions set forth in
paragraph (b)(ii) and (b)(iii) below, any Lender may assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving Credit Commitment,
participations in Letters of Credit, and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld or
delayed) of:

 

(A)                               the Borrower, provided that, the Borrower
shall be deemed to have consented to an assignment unless it shall have objected
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof; provided further that no consent of
the Borrower shall be required for an assignment to a Lender, an Affiliate of a
Lender, an Approved Fund or, if an Event of Default has occurred and is
continuing, any other assignee or;

 

(B)                               the Administrative Agent; provided that no
consent of the Administrative Agent shall be required for an assignment of any
Revolving Credit Commitment to an assignee that is a Lender (other than a Lender
that is a Defaulting Lender) with a Revolving Credit Commitment immediately
prior to giving effect to such assignment; and

 

(C)                               each Issuing Bank and each Swingline Lender;
provided that no consent of an Issuing Bank or Swingline Lender shall be
required for an assignment of any Revolving Credit Commitment to an assignee
that is a Lender (other than a Lender that is a Defaulting Lender) with a
Revolving Credit Commitment immediately prior to giving effect to such
assignment.

 

120

--------------------------------------------------------------------------------


 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(A)                               except in the case of an assignment to a
Lender or an Affiliate of a Lender or an assignment of the entire remaining
amount of the assigning Lender’s Revolving Credit Commitment or Loans, the
amount of the Revolving Credit Commitment or Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Acceptance with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $15,000,000 unless each of the Borrower and the
Administrative Agent otherwise consent, provided that no such consent of the
Borrower shall be required if an Event of Default has occurred and is
continuing;

 

(B)                               each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement;

 

(C)                               the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Acceptance, together
with the fee described in Section 14.1(d) below; and

 

(D)                               the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire in
which the assignee designates one or more credit contacts to whom all
syndicate-level information (which may contain material non-public information
about the Company, the Borrower and their related parties or their respective
securities) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable laws,
including Federal and state securities laws.

 

(iii)                               Upon such execution, delivery, acceptance
(in accordance with Section 14.1(d)) and recording in the Register, from and
after the effective date specified in each Assignment and Acceptance and agreed
to by the Administrative Agent, (A) the assignee thereunder shall, in addition
to any rights and obligations hereunder held by it immediately prior to such
effective date, if any, have the rights and obligations hereunder that have been
assigned to it pursuant to such Assignment and Acceptance and shall, to the
fullest extent permitted by law, have the same rights and benefits hereunder as
if it were an original Lender hereunder, (B) the assigning Lender shall, to the
extent that rights and obligations hereunder have been assigned by it pursuant
to such Assignment and Acceptance, relinquish its rights and be released from
its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of such assigning Lender’s
rights and obligations under this Agreement, the assigning Lender shall cease to
be a party hereto except that its rights under Section 14.3 shall survive) and
(C) the Borrower and any Qualified Borrower shall execute and deliver to the
assignee thereunder a Note evidencing its obligations to such assignee with
respect to the Loans.

 

121

--------------------------------------------------------------------------------


 

(c)                                  The Register.  The Administrative Agent,
acting for this purpose as a non-fiduciary agent of the Borrower, shall maintain
at its address referred to in Section 14.8 a copy of each Assignment and
Acceptance delivered to and accepted by it and a register (the “Register”) for
the recordation of the names and addresses of the Lenders, the Revolving Credit
Commitment of, and the principal amount of the Loans under the Revolving Credit
Commitments owing to, each Lender from time to time and whether such Lender is
an original Lender or the assignee of another Lender pursuant to an Assignment
and Acceptance.  The entries in the Register shall be conclusive and binding for
all purposes, absent manifest error, and the Borrower and each of its
Subsidiaries, the Administrative Agent and the other Lenders may treat each
Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement.  The Register shall be available for inspection by
the Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice.

 

(d)                                 Fee.  Upon its receipt of an Assignment and
Acceptance executed by the assigning Lender and an Eligible Assignee and a
processing and recordation fee of $3,500 (payable by the assignee to the
Administrative Agent), the Administrative Agent shall, if such Assignment and
Acceptance has been completed and is in compliance with this Agreement and in
substantially the form of Exhibit A hereto, (i) accept such Assignment and
Acceptance, (ii) record the information contained therein in the Register and
(iii) give prompt notice thereof to the Borrower and the other Lenders.

 

(e)                                  Participations.  Each Lender may sell
participations to one or more other entities (a “Participant”) other than an
Ineligible Institution in or to all or a portion of its rights and obligations
under and in respect of any and all facilities under this Agreement (including,
without limitation, all or a portion of any or all of its Revolving Credit
Commitment hereunder and the Committed Loans owing to it and its undivided
interest in the Letters of Credit); provided, however, that (i) such Lender’s
obligations under this Agreement (including, without limitation, its Revolving
Credit Commitment hereunder) shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (iii) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement,
(iv) each participation shall be in a minimum amount of $5,000,000 (except that
there shall be no minimum amount with respect to participations in Alternative
Currency Loans), and (v) such participant’s rights to agree or to restrict such
Lender’s ability to agree to the modification, waiver or release of any of the
terms of the Loan Documents, to consent to any action or failure to act by any
party to any of the Loan Documents or any of their respective Affiliates, or to
exercise or refrain from exercising any powers or rights which any Lender may
have under or in respect of the Loan Documents, shall be limited to the right to
consent to (A) increase in the Revolving Credit Commitment of the Lender from
whom such participant purchased a participation, but only if such increase shall
affect such participant, (B) reduction of the principal of, or rate or amount of
interest on the Loans subject to such participation (other than by the payment
or prepayment thereof), (C) postponement of any date fixed for any payment of
principal of, or interest on, the Loan(s) subject to such participation and
(D) release of any guarantor of the Obligations.  Participations by a Person in
a Money Market Loan of any Lender shall not be deemed “participations” for
purposes of this Section 14.1(e) and shall not be subject to the restrictions on
“participations” contained herein.

 

122

--------------------------------------------------------------------------------


 

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Revolving Credit Commitments, Loans, Letters of
Credit or its other obligations under any Loan Document) to any Person except to
the extent that such disclosure is necessary to establish that such Revolving
Credit Commitment, Loan, Letter of Credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(f)                                   Any Lender (each, a “Designating Lender”)
may at any time designate one Designated Bank to fund Money Market Loans on
behalf of such Designating Lender subject to the terms of this
Section 14.1(f) and the provisions in Section 14.1 (b) and (e) shall not apply
to such designation.  No Lender may designate more than one (1) Designated
Bank.  The parties to each such designation shall execute and deliver to the
Administrative Agent for its acceptance a Designation Agreement.  Upon such
receipt of an appropriately completed Designation Agreement executed by a
Designating Lender and a designee representing that it is a Designated Bank, the
Administrative Agent will accept such Designation Agreement and will give prompt
notice thereof to the Borrower, whereupon, (i) the Borrower shall execute and
deliver to the Designating Bank a Designated Bank Note payable to the order of
the Designated Bank, (ii) from and after the effective date specified in the
Designation Agreement, the Designated Bank shall become a party to this
Agreement with a right to make Money Market Loans on behalf of its Designating
Lender pursuant to Section 2.2 after the Borrower has accepted a Money Market
Loan (or portion thereof) of the Designating Lender, and (iii) the Designated
Bank shall not be required to make payments with respect to any obligations in
this Agreement except to the extent of excess cash flow of such Designated Bank
which is not otherwise required to repay obligations of such Designated Bank
which are then due and payable; provided, however, that regardless of such
designation and assumption by the Designated Bank, the Designating Lender shall
be and remain obligated to the Borrower, the Administrative Agent, the
Arrangers, the Co-Agents and the other Lenders for each and every of the
obligations of the Designating Lender and its related Designated Bank with
respect to this Agreement, including, without limitation, any indemnification
obligations under Section 12.5 hereof and any sums otherwise payable to the
Borrower by the Designated Bank.  Each Designating Lender shall serve as the
administrative agent of the Designated Bank and shall on behalf of, and to the
exclusion of, the Designated Bank: (i) receive any and all payments made for the
benefit of the Designated Bank and (ii) give and receive all communications and
notices and take all actions hereunder, including, without limitation, votes,
approvals, waivers, consents and amendments under or relating to this Agreement
and the other Loan Documents.  Any such notice, communication, vote, approval,
waiver, consent or amendment shall be signed by the Designating Lender as
administrative agent for the Designated Bank and shall not be signed by the
Designated Bank on its own behalf but shall be binding on the Designated Bank to
the same extent as if actually signed by the

 

123

--------------------------------------------------------------------------------


 

Designated Bank.  The Borrower, the Administrative Agent, the Arrangers,
Co-Agents and Lenders may rely thereon without any requirement that the
Designated Bank sign or acknowledge the same.  No Designated Bank may assign or
transfer all or any portion of its interest hereunder or under any other Loan
Document, other than assignments to the Designating Lender which originally
designated such Designated Bank or otherwise in accordance with the provisions
of Section 14.1 (b) and (e).

 

(g)                                  Information Regarding the Borrower.  Any
Lender may, in connection with any assignment or participation or proposed
assignment or participation pursuant to this Section 14.1, disclose to the
assignee or participant or proposed assignee or participant, any information
relating to the Borrower, any Qualified Borrower, or its Subsidiaries furnished
to such Lender by the Administrative Agent or by or on behalf of the Borrower or
any Qualified Borrower; provided that, prior to any such disclosure, such
assignee or participant, or proposed assignee or participant, shall agree, in
writing, to preserve in accordance with Section 14.20 the confidentiality of any
confidential information described therein.

 

(h)                                 SPC Assignment.  Notwithstanding anything to
the contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle (a “SPC”), identified in writing from time to
time by the Granting Lender to the Administrative Agent, the option to purchase
from the Granting Lender all or any part of any Loan that such Granting Lender
would otherwise be obligated to make as provided herein, provided that
(i) nothing herein shall constitute a commitment to purchase any Loan by any
SPC, and (ii) if a SPC elects not to exercise such option or otherwise fails to
fund all or any part of such Loan, the Granting Lender shall be obligated to
fund such Loan pursuant to the terms hereof. The funding of a Loan by a SPC
hereunder shall utilize the Revolving Credit Commitment of the Granting Lender
to the same extent, and as if, such Loan were funded by such Granting Lender.
Each party hereby agrees that no SPC shall be liable for any indemnity or
payment under this Agreement for which a Lender would otherwise be liable, for
so long as, and to the extent, the Granting Lender provides such indemnity or
makes such payment. In furtherance of the foregoing, each party hereto hereby
agrees that, prior to the date that is one year and one day after the payment in
full of all outstanding Loans of any SPC, it will not institute against, or join
any other person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or similar
proceedings under the laws of the United States. Notwithstanding anything to the
contrary contained in this Agreement, the Granting Lender may disclose to a SPC
and any SPC may disclose to any Rating Agency or provider of any surety or
guarantee to such SPC any information relating to the SPC’s funding of Loans,
all on a confidential basis. This clause (h) may not be amended without the
prior written consent of each Granting Lender, all or any part of whose Loans
are being funded by a SPC at the time of such amendment.

 

(i)                                     Payment to Participants.  Anything in
this Agreement to the contrary notwithstanding, in the case of any
participation, all amounts payable by the Borrower under the Loan Documents
shall be calculated and made in the manner and to the parties required hereby as
if no such participation had been sold.

 

(j)                                    Lenders’ Creation of Security Interests. 
Notwithstanding any other provision set forth in this Agreement, any Lender may
at any time create a security interest in all

 

124

--------------------------------------------------------------------------------


 

or any portion of its rights under this Agreement (including, without
limitation, Obligations owing to it and any Note held by it) to secure
obligations of such Lender, including any pledge or security interest in favor
of any Federal Reserve bank in accordance with Regulation A of the Federal
Reserve Board or any other central bank.

 

14.2                        Expenses.

 

(a)                                 Generally.  The Borrower agrees upon demand
to pay or reimburse the Administrative Agent for all of their respective
reasonable external audit and investigation expenses, and for the fees, expenses
and disbursements of counsel to the Administrative Agent (but not of other legal
counsel) and for all other out-of-pocket costs and expenses of every type and
nature incurred by the Administrative Agent and the Issuing Bank in connection
with (i) the audit and investigation of the Consolidated Businesses, the
Projects and other Properties of the Consolidated Businesses in connection with
the preparation, negotiation, and execution of the Loan Documents; (ii) the
preparation, negotiation, execution and interpretation of this Agreement
(including, without limitation, the satisfaction or attempted satisfaction of
any of the conditions set forth in Article VI), the Loan Documents, and the
making of the Loans hereunder; (iii) the ongoing administration of this
Agreement and the Loans, including consultation with attorneys in connection
therewith and with respect to the Administrative Agent’s rights and
responsibilities under this Agreement and the other Loan Documents; (iv) the
protection, collection or enforcement of any of the Obligations or the
enforcement of any of the Loan Documents; (v) the commencement, defense or
intervention in any court proceeding relating in any way to the Obligations, any
Project, the Borrower, any of its Subsidiaries, this Agreement or any of the
other Loan Documents; (vi) the response to, and preparation for, any subpoena or
request for document production with which the Administrative Agent or any other
Agents or any other Lender is served or deposition or other proceeding in which
any Lender is called to testify, in each case, relating in any way to the
Obligations, a Project, the Borrower, any of the Consolidated Businesses, this
Agreement or any of the other Loan Documents; and (vii) any amendments,
consents, waivers, assignments, restatements, or supplements to any of the Loan
Documents and the preparation, negotiation, and execution of the same.

 

(b)                                 After Default.  The Borrower further agrees
to pay or reimburse the Administrative Agent, the Arrangers, the Co-Agents and
each of the Lenders and their respective directors, officers, partners,
employees, agents and advisors upon demand for all out-of-pocket costs and
expenses, including, without limitation, reasonable attorneys’ fees and expenses
(including allocated costs of internal counsel and costs of settlement) incurred
by such entity after the occurrence of an Event of Default (i) in enforcing any
Loan Document or Obligation or any security therefor or exercising or enforcing
any other right or remedy available by reason of such Event of Default; (ii) in
connection with any refinancing or restructuring of the credit arrangements
provided under this Agreement in the nature of a “work-out” or in any insolvency
or bankruptcy proceeding; (iii) in commencing, defending or intervening in any
litigation or in filing a petition, complaint, answer, motion or other pleadings
in any legal proceeding relating to the Obligations, a Project, any of the
Consolidated Businesses and related to or arising out of the transactions
contemplated hereby or by any of the other Loan Documents; and (iv) in taking
any other action in or with respect to any suit or proceeding (bankruptcy or
otherwise) described in clauses (i) through (iii) above.

 

125

--------------------------------------------------------------------------------


 

14.3                        Indemnity.  The Borrower and each Qualified Borrower
further agrees, jointly and severally, (a) to defend, protect, indemnify, and
hold harmless the Administrative Agent, the Arrangers, the Co-Agents, the
Issuing Bank and each and all of the other Lenders and each of their respective
Related Parties (including, without limitation, those retained in connection
with the satisfaction or attempted satisfaction of any of the conditions set
forth in Article VI) (collectively, the “Indemnitees”) from and against any and
all liabilities, obligations, losses (other than loss of profits), damages,
penalties, actions, judgments, suits, claims, costs, reasonable expenses and
disbursements of any kind or nature whatsoever (excluding any Taxes and
including, without limitation, the reasonable fees and disbursements of counsel
for such Indemnitees in connection with any investigative, administrative or
judicial proceeding, whether or not such Indemnitees shall be designated a party
thereto), imposed on, incurred by, or asserted against such Indemnitees in any
manner relating to or arising out of (i) this Agreement or the other Loan
Documents, or any act, event or transaction related or attendant thereto, the
making of the Loans and the issuance of and participation in Letters of Credit
hereunder, the management of such Loans or Letters of Credit, the use or
intended use of the proceeds of the Loans or Letters of Credit hereunder, or any
of the other transactions contemplated by the Loan Documents, or (ii) any
Liabilities and Costs relating to violation of any Environmental, Health or
Safety Requirements of Law, the past, present or future operations of the
Borrower, any of its Subsidiaries or any of their respective predecessors in
interest, or, the past, present or future environmental, health or safety
condition of any respective Property of the Borrower or any of its Subsidiaries,
the presence of asbestos-containing materials at any respective Property of the
Borrower or any of its Subsidiaries, or the Release or threatened Release of any
Contaminant into the environment (collectively, the “Indemnified Matters”);
provided, however, neither the Borrower nor any Qualified Borrower shall have
any obligation to an Indemnitee hereunder with respect to Indemnified Matters
caused by or resulting from the willful misconduct or gross negligence of such
Indemnitee, as determined by a court of competent jurisdiction in a
non-appealable final judgment; and (b) not to assert any claim against any of
the Indemnitees, on any theory of liability, for special, indirect consequential
or punitive damages arising out of, or in any way in connection with, the
Revolving Credit Commitments, the Revolving Credit Obligations, or the other
matters governed by this Agreement and the other Loan Documents.  To the extent
that the undertaking to indemnify, pay and hold harmless set forth in the
preceding sentence may be unenforceable because it is violative of any law or
public policy, the Borrower and each Qualified Borrower shall contribute the
maximum portion which it is permitted to pay and satisfy under applicable law,
to the payment and satisfaction of all Indemnified Matters incurred by the
Indemnitees.  No Indemnitee referred to in this Section 14.3 shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby, unless
the receipt of such information or materials by the unintended recipient
resulted from the willful misconduct or gross negligence of such Indemnitee, as
determined by a court of competent jurisdiction in a non-appealable final
judgment.

 

14.4                        Change in Accounting Principles.  If any change in
the accounting principles used in the preparation of the most recent financial
statements referred to in Sections 8.1 or 8.2 are hereafter required or
permitted by the rules, regulations, pronouncements and opinions of the
Financial Accounting Standards Board or the American Institute of Certified
Public Accountants (or successors thereto or agencies with similar functions)
and are adopted by

 

126

--------------------------------------------------------------------------------


 

any General Partner or the Borrower, as applicable, with the agreement of its
independent certified public accountants and such changes result in a change in
the method of calculation of any of the covenants, standards or terms found in
Article X, the parties hereto agree to enter into negotiations in order to amend
such provisions so as to equitably reflect such changes with the desired result
that the criteria for evaluating compliance with such covenants, standards and
terms by the Borrower shall be the same after such changes as if such changes
had not been made; provided, however, no change in GAAP that would affect the
method of calculation of any of the covenants, standards or terms shall be given
effect in such calculations until such provisions are amended, in a manner
satisfactory to the Administrative Agent and the Borrower, to so reflect such
change in accounting principles.

 

14.5                        Setoff.  In addition to any Liens granted under the
Loan Documents and any rights now or hereafter granted under applicable law,
upon the occurrence and during the continuance of any Event of Default, each
Lender and any Affiliate of any Lender is hereby authorized by the Borrower and
each Qualified Borrower at any time or from time to time, without notice to any
Person (any such notice being hereby expressly waived) to set off and to
appropriate and to apply any and all deposits (general or special, including,
but not limited to, indebtedness evidenced by certificates of deposit, whether
matured or unmatured (but not including trust accounts)) and any other
Indebtedness at any time held or owing by such Lender or any of its Affiliates
to or for the credit or the account of the Borrower or any Qualified Borrower
against and on account of the Obligations of the Borrower or any Qualified
Borrower to such Lender or any of its Affiliates, including, but not limited to,
all Loans and Letters of Credit and all claims of any nature or description
arising out of or in connection with this Agreement, irrespective of whether or
not (i) such Lender shall have made any demand hereunder or (ii) the
Administrative Agent, at the request or with the consent of the Requisite
Lenders, shall have declared the principal of and interest on the Loans and
other amounts due hereunder to be due and payable as permitted by Article XI and
even though such Obligations may be contingent or unmatured.  Each Lender agrees
that it shall not, without the express consent of the Requisite Lenders, and
that it shall, to the extent it is lawfully entitled to do so, upon the request
of the Requisite Lenders, exercise its setoff rights hereunder against any
accounts of the Borrower or any Qualified Borrower now or hereafter maintained
with such Lender or any Affiliate.

 

14.6                        Ratable Sharing.  The Lenders agree among themselves
that (i) with respect to all amounts received by them which are applicable to
the payment of the Obligations (excluding the repayment of Money Market Loans to
a particular Money Market Lender and the fees described in Sections 3.1(g),
5.2(f), and 5.3 and Article XIII) equitable adjustment will be made so that, in
effect, all such amounts will be shared among them ratably in accordance with
their Pro Rata Shares, whether received by voluntary payment, by the exercise of
the right of setoff or banker’s lien, by counterclaim or cross-action or by the
enforcement of any or all of the Obligations (excluding the repayment of Money
Market Loans to a particular Money Market Lender and the fees described in
Sections 3.1(g), 5.2(f), and 5.3 and Article XIII), (ii) if any of them shall by
voluntary payment or by the exercise of any right of counterclaim, setoff,
banker’s lien or otherwise, receive payment of a proportion of the aggregate
amount of the Obligations held by it, which is greater than the amount which
such Lender is entitled to receive hereunder, the Lender receiving such excess
payment shall purchase, without recourse or warranty, an undivided interest and
participation (which it shall be deemed to have done simultaneously upon

 

127

--------------------------------------------------------------------------------


 

the receipt of such payment) in such Obligations owed to the others so that all
such recoveries with respect to such Obligations shall be applied ratably in
accordance with their Pro Rata Shares; provided, however, that if all or part of
such excess payment received by the purchasing party is thereafter recovered
from it, those purchases shall be rescinded and the purchase prices paid for
such participations shall be returned to such party to the extent necessary to
adjust for such recovery, but without interest except to the extent the
purchasing party is required to pay interest in connection with such recovery. 
The Borrower agrees that any Lender so purchasing a participation from another
Lender pursuant to this Section 14.6 may, to the fullest extent permitted by
law, exercise all its rights of payment (including, subject to Section 14.5, the
right of setoff) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrower in the amount of such participation.

 

14.7                        Amendments and Waivers.

 

(a)                                 General Provisions.  Unless otherwise
provided for or required in this Agreement, no amendment or modification of any
provision of this Agreement or any of the other Loan Documents shall be
effective without the written agreement of the Requisite Lenders (which the
Requisite Lenders shall have the right to grant or withhold in their sole
discretion) and the Borrower; provided, however, that the Borrower’s agreement
shall not be required for any amendment or modification of Sections 12.1 through
12.8. No termination or waiver of any provision of this Agreement or any of the
other Loan Documents, or consent to any departure by the Borrower therefrom,
shall be effective without the written concurrence of the Requisite Lenders,
which the Requisite Lenders shall have the right to grant or withhold in their
sole discretion.  All amendments, waivers and consents not specifically reserved
to the Administrative Agent, the Arrangers, the other Co-Agents or the other
Lenders in Section 14.7(b), 14.7(c), and in other provisions of this Agreement
shall require only the approval of the Requisite Lenders. Any waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which it was given. No notice to or demand on the Borrower in any case shall
entitle the Borrower to any other or further notice or demand in similar or
other circumstances. Notwithstanding the foregoing, no amendment, waiver or
consent shall, unless in writing and signed by the Designating Lender on behalf
of its Designated Bank affected thereby, (a) subject such Designated Bank to any
additional obligations, (b) reduce the principal of, interest on, or other
amounts due with respect to, the Designated Bank Note made payable to such
Designated Bank, or (c) postpone any date fixed for any payment of principal of,
or interest on, or other amounts due with respect to the Designated Bank Note
made payable to the Designated Bank.

 

(b)                                 Amendments, Consents and Waivers by Affected
Lenders. Any amendment, modification, termination, waiver or consent with
respect to any of the following provisions of this Agreement shall be effective
only by a written agreement, signed by each Lender affected thereby as described
below:

 

(i)                                     waiver of any of the conditions
specified in Sections 6.1 and 6.2 (except with respect to a condition based upon
another provision of this Agreement, the waiver of which requires only the
concurrence of the Requisite Lenders),

 

128

--------------------------------------------------------------------------------


 

(ii)                                  increase or non-pro rata reduction in the
amount of such Lender’s Revolving Credit Commitment,

 

(iii)                               reduction of the principal of, rate or
amount of interest on the Loans, the Reimbursement Obligations, or any fees or
other amounts payable to such Lender (other than by the payment or prepayment
thereof),

 

(iv)                              postponement or extension of any date (other
than the Revolving Credit Termination Date postponement or extension of which is
governed by Section 14.7(c)(i)) fixed for any payment of principal of, or
interest on, the Loans, the Reimbursement Obligations or any fees or other
amounts payable to such Lender (except with respect to any modifications of the
application provisions relating to prepayments of Loans and other Obligations
which are governed by Section 4.2(b)), and

 

(v)                                 amend Section 14.25 or any other provision
that affects the rights or duties of the Administrative Agent, the Swingline
Lenders or the Issuing Banks without the consent of the Administrative Agent,
each Swingline Lender or each Issuing Bank, as applicable.

 

(c)                                  Amendments, Consents and Waivers by All
Lenders.  Any amendment, modification, termination, waiver or consent with
respect to any of the following provisions of this Agreement shall be effective
only by a written agreement, signed by each Lender:

 

(i)                                     postponement of the Revolving Credit
Termination Date,

 

(ii)                                  change in the definition of Requisite
Lenders or in the aggregate Pro Rata Share of the Lenders which shall be
required for the Lenders or any of them to take action hereunder or under the
other Loan Documents,

 

(iii)                               amendment of Section 14.6 or this
Section 14.7,

 

(iv)                              assignment of any right or interest in or
under this Agreement or any of the other Loan Documents by the Borrower or any
Qualified Borrower,

 

(v)                                 release or termination of any Qualified
Borrower Guaranty, and

 

(vi)                              waiver of any Event of Default described in
Sections 11.1(a), (f), (g), (i), (m), and (n).

 

(d)                                 Administrative Agent Authority.  The
Administrative Agent may, but shall have no obligation to, with the written
concurrence of any Lender, execute amendments, modifications, waivers or
consents on behalf of that Lender.  Notwithstanding anything to the contrary
contained in this Section 14.7, no amendment, modification, waiver or consent
shall affect the rights or duties of the Administrative Agent under this
Agreement and the other Loan Documents, unless made in writing and signed by the
Administrative Agent in addition to the Lenders required above to take such
action. Notwithstanding anything herein to the contrary, in the event that the
Borrower shall have requested, in writing, that any Lender agree to an
amendment, modification, waiver or consent with respect to any particular
provision or

 

129

--------------------------------------------------------------------------------


 

provisions of this Agreement or the other Loan Documents, and such Lender shall
have failed to state, in writing, that it either agrees or disagrees (in full or
in part) with all such requests (in the case of its statement of agreement,
subject to satisfactory documentation and such other conditions it may specify)
within twenty (20) days after such Lender receives such request, then, the
Administrative Agent shall deliver a second request, in writing, to any such
Lender(s), which second request shall include a legend, in capital letters,
stating “FAILURE TO RESPOND, IN WRITING, TO THIS REQUEST WITHIN TEN (10) DAYS
AFTER RECEIPT MAY RESULT IN THE ADMINISTRATIVE AGENT CONSENTING OR DENYING
CONSENT TO SUCH REQUEST ON YOUR BEHALF”. If such Lender shall have failed to
state, in writing, that it either agrees or disagrees (in full or in part) with
all such requests (in the case of its statement of agreement, subject to
satisfactory documentation and such other conditions it may specify) within ten
(10) days after such Lender receives such request, then, such Lender hereby
irrevocably authorizes the Administrative Agent to agree or disagree, in full or
in part, and in the Administrative Agent’s sole discretion, to such requests on
behalf of such Lender as such Lenders’ attorney-in-fact and to execute and
deliver any writing approved by the Administrative Agent which evidences such
agreement as such Lender’s duly authorized agent for such purposes.

 

14.8                        Notices.

 

(a)                                 Generally.  Except in the case of notices
and other communications expressly permitted to be given by telephone (and
subject to paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopy, as
follows:

 

(i)                                     if to the Borrower, to it at:

 

Simon Property Group, L.P.

225 West Washington Street

Indianapolis, IN 46204

Attention:  Andrew Juster

Telecopy No.:  (317) 263-7613

 

(ii)                                  if to the Administrative Agent, to it at:

 

JPMorgan Chase Bank, N.A.

Loan and Agency Services Group

500 Stanton Christiana Road, Ops 2, 3rd Floor

Newark, DE  19713

Attention:  John Enyam

Telecopy No.:  (302) 634-4733

 

with a copy to:

 

JPMorgan Chase Bank, N.A.

383 Madison Avenue

 

130

--------------------------------------------------------------------------------


 

New York, NY 10179

Attention:  Nadeige Dang

Telecopy No.:  (212) 270-2157

 

(iii)                               if to an Issuing Bank, (A) in the case of
JPMorgan Chase to it at:

 

JPMorgan Chase Bank, N.A.

Loan and Agency Services Group

500 Stanton Christiana Road, Ops 2, 3rd Floor

Newark, DE  19713

Attention:  John Enyam

Telecopy No.:  (302) 634-4733

 

and (B) in the case of any other Issuing Bank, to it at its address set forth on
Schedule 1.1C

 

(iv)                              if to a Swingline Lender, (A) in the case of
JPMorgan Chase to it at:

 

JPMorgan Chase Bank, N.A.

Loan and Agency Services Group

500 Stanton Christiana Road, Ops 2, 3rd Floor

Newark, DE  19713

Attention:  John Enyam

Telecopy No.:  (302) 634-4733

 

and, if such notice relates to a Swingline Loan in an Alternative Currency, with
a copy to:

 

J.P. Morgan

25 Bank Street

Canary Wharf, London E14 5JP

 

For electronic submissions:

Grant.A.Keith@jpmorgan.com

With a copy to

Belinda.lucas@jpmorgan.com

 

and (B) in the case of any other Swingline Lender, to it at its address set
forth on Schedule 1.1B

 

(v)                                 if to any other Lender, to it at its address
(or telecopy number) set forth in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have

 

131

--------------------------------------------------------------------------------


 

been given when sent (except that, if not given during normal business hours for
the recipient, shall be deemed to have been given at the opening of business on
the next business day for the recipient).  Notices delivered through Electronic
Systems, to the extent provided in paragraph (b) below, shall be effective as
provided in said paragraph (b).

 

(b)                                 Electronic Notices.  Notices and other
communications to the Lenders and the Issuing Bank hereunder may be delivered or
furnished by using Electronic Systems pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II or Article IV unless otherwise agreed by the
Administrative Agent and the applicable Lender.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

(c)                                  Changes in Addresses.  Any party hereto may
change its address or telecopy number for notices and other communications
hereunder by notice to the other parties hereto.

 

(d)                                 Electronic Systems.

 

(i)                                     The Borrower agrees that the
Administrative Agent may, but shall not be obligated to, make Communications (as
defined below) available to the Issuing Banks and the other Lenders by posting
the Communications on Debt Domain, Intralinks, Syndtrak, ClearPar or a
substantially similar Electronic System.

 

(ii)                                  Any Electronic System used by the
Administrative Agent is provided “as is” and “as available.”  The Agent Parties
(as defined below) do not warrant the adequacy of such Electronic Systems and
expressly disclaim liability for errors or omissions in the Communications.  No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or any
Electronic System.  In no event shall the Administrative Agent or any of its
Related Parties (collectively, the “Agent Parties”) have any liability to the
Borrower, any Lender, the Issuing Bank or any other Person or entity for damages
of any kind,

 

132

--------------------------------------------------------------------------------


 

including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of communications through an Electronic System.  “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of the Borrower pursuant to any Loan
Document or the transactions contemplated therein which is distributed by the
Administrative Agent, any Lender or any Issuing Bank by means of electronic
communications pursuant to this Section, including through an Electronic System.

 

14.9                        Survival of Warranties and Agreements.  All
covenants, agreements, representations and warranties made by the Borrower
herein and in the certificates or other instruments  delivered in connection
with or pursuant to this Agreement shall be considered to have been relied upon
by the other parties hereto and shall survive the execution and delivery of this
Agreement and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, the Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Revolving Credit Commitments have not expired or terminated.  The
provisions of Sections 3.1, 3.2, 3.3, 5.2(f), 14.2, and 14.3 and Article XII
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the repayment of the Loans, the
expiration or termination of the Letters of Credit and the Revolving Credit
Commitments or the termination of this Agreement or any provision hereof.

 

14.10                 Failure or Indulgence Not Waiver; Remedies Cumulative.  No
failure or delay on the part of the Administrative Agent, any other Lender or
any other Agent in the exercise of any power, right or privilege under any of
the Loan Documents shall impair such power, right or privilege or be construed
to be a waiver of any default or acquiescence therein, nor shall any single or
partial exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege.  All rights and
remedies existing under the Loan Documents are cumulative to and not exclusive
of any rights or remedies otherwise available.

 

14.11                 Marshalling; Payments Set Aside.  None of the
Administrative Agent, any other Lender or any other Co-Agent shall be under any
obligation to marshal any assets in favor of the Borrower or any Qualified
Borrower or any other party or against or in payment of any or all of the
Obligations.  To the extent that the Borrower or any Qualified Borrower makes a
payment or payments to the Administrative Agent, any Agent or any other Lender
or any such Person exercises its rights of setoff, and such payment or payments
or the proceeds of such enforcement or setoff or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party, then to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all Liens, right and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.

 

133

--------------------------------------------------------------------------------


 

14.12                 Severability.  In case any provision in or obligation
under this Agreement or the other Loan Documents shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.

 

14.13                 Headings.  Section headings in this Agreement are included
herein for convenience of reference only and shall not constitute a part of this
Agreement or be given any substantive effect.

 

14.14                 Governing Law.  THIS AGREEMENT SHALL BE INTERPRETED, AND
THE RIGHTS AND LIABILITIES OF THE PARTIES HERETO DETERMINED, IN ACCORDANCE WITH
THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ITS CONFLICT OF
LAWS PRINCIPLES.

 

14.15                 Limitation of Liability.  No claim may be made by any
Lender, any Co-Agent, any Arranger, the Administrative Agent, Borrower, any
Qualified Borrower or any other Person against any Lender (acting in any
capacity hereunder) or the Affiliates, directors, officers, employees, attorneys
or agents of any of them for any consequential or punitive damages in respect of
any claim for breach of contract or any other theory of liability arising out of
or related to the transactions contemplated by this Agreement, or any act,
omission or event occurring in connection therewith; and each Lender, each
Co-Agent, each Arranger, the Administrative Agent, the Borrower and each
Qualified Borrower hereby waives, releases and agrees not to sue upon any such
claim for any such damages, whether or not accrued and whether or not known or
suspected to exist in its favor.

 

14.16                 Successors and Assigns.  This Agreement and the other Loan
Documents shall be binding upon the parties hereto and their respective
successors and assigns and shall inure to the benefit of the parties hereto and
the successors and permitted assigns of the Lenders.  The rights hereunder of
the Borrower or any Qualified Borrower, or any interest therein, may not be
assigned without the prior written consent of all Lenders (and any attempted
assignment by the Borrower or any Qualified Borrower without such consent shall
be null and void).  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in Section 14.1(e)) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Issuing Bank and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

14.17                 Certain Consents and Waivers of the Borrower.

 

(a)                                 Personal Jurisdiction.  (i)  EACH OF THE
LENDERS AND THE BORROWER AND EACH QUALIFIED BORROWER IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF ANY NEW YORK STATE COURT OR FEDERAL COURT SITTING IN NEW YORK
COUNTY, NEW YORK, AND ANY COURT HAVING JURISDICTION OVER APPEALS OF MATTERS
HEARD IN SUCH COURTS, IN ANY

 

134

--------------------------------------------------------------------------------


 

ACTION OR PROCEEDING ARISING OUT OF, CONNECTED WITH, RELATED TO OR INCIDENTAL TO
THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, WHETHER ARISING IN CONTRACT, TORT, EQUITY OR OTHERWISE, OR
FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH STATE COURT OR, TO THE
EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT.  THE BORROWER AND EACH QUALIFIED
BORROWER IRREVOCABLY DESIGNATES AND APPOINTS CT CORPORATION SYSTEM, 1633
BROADWAY, NEW YORK, NEW YORK 10019, AS ITS AGENT (THE “PROCESS AGENT”) FOR
SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT, SUCH SERVICE
BEING HEREBY ACKNOWLEDGED TO BE EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT. 
EACH OF THE LENDERS AND THE BORROWER AND EACH QUALIFIED BORROWER AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  THE BORROWER AND EACH QUALIFIED BORROWER WAIVES IN ALL
DISPUTES ANY OBJECTION THAT IT MAY HAVE TO THE LOCATION OF THE COURT CONSIDERING
THE DISPUTE.

 

(ii)                                  THE BORROWER AND EACH QUALIFIED BORROWER
AGREES THAT THE ADMINISTRATIVE AGENT SHALL HAVE THE RIGHT TO PROCEED AGAINST THE
BORROWER OR ITS PROPERTY IN A COURT IN ANY LOCATION NECESSARY OR APPROPRIATE TO
ENABLE THE ADMINISTRATIVE AGENT AND THE OTHER LENDERS TO ENFORCE A JUDGMENT OR
OTHER COURT ORDER ENTERED IN FAVOR OF THE ADMINISTRATIVE AGENT OR ANY OTHER
LENDER.  THE BORROWER AND EACH QUALIFIED BORROWER AGREES THAT IT WILL NOT ASSERT
ANY PERMISSIVE COUNTERCLAIMS IN ANY PROCEEDING BROUGHT BY THE ADMINISTRATIVE
AGENT, ANY LENDER OR ANY OTHER AGENT TO ENFORCE A JUDGMENT OR OTHER COURT ORDER
IN FAVOR OF THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY SUCH OTHER AGENT.  THE
BORROWER AND EACH QUALIFIED BORROWER WAIVES ANY OBJECTION THAT IT MAY HAVE TO
THE LOCATION OF THE COURT IN WHICH THE ADMINISTRATIVE AGENT, ANY OTHER AGENT OR
ANY LENDER MAY COMMENCE A PROCEEDING DESCRIBED IN THIS SECTION.

 

(b)                                 Service of Process.  THE BORROWER AND EACH
QUALIFIED BORROWER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO THE PROCESS AGENT
OR THE BORROWER’S NOTICE ADDRESS SPECIFIED BELOW, SUCH SERVICE TO BECOME
EFFECTIVE UPON RECEIPT.  THE BORROWER IRREVOCABLY WAIVES ANY OBJECTION
(INCLUDING, WITHOUT LIMITATION, ANY OBJECTION OF THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS) WHICH IT MAY NOW OR HEREAFTER

 

135

--------------------------------------------------------------------------------


 

HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING WITH RESPECT TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY JURISDICTION SET FORTH ABOVE. 
NOTHING HEREIN SHALL AFFECT THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE AGENT OR THE
OTHER LENDERS TO BRING PROCEEDINGS AGAINST THE BORROWER IN THE COURTS OF ANY
OTHER JURISDICTION.

 

(c)                                  WAIVER OF JURY TRIAL.  EACH PARTY HERETO
AND EACH QUALIFIED BORROWER HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

 

14.18                 Counterparts; Effectiveness; Inconsistencies; Electronic
Execution.

 

(a)                                 This Agreement and any amendments, waivers,
consents, or supplements hereto may be executed in counterparts, each of which
when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument.  This
Agreement shall become effective against the Borrower and each Lender on the
Closing Date.  This Agreement and each of the other Loan Documents shall be
construed to the extent reasonable to be consistent one with the other, but to
the extent that the terms and conditions of this Agreement are actually
inconsistent with the terms and conditions of any other Loan Document, this
Agreement shall govern. In the event the Lenders enter into any co-lender
agreement with the Arrangers pertaining to the Lenders’ respective rights with
respect to voting on any matter referenced in this Agreement or the other Loan
Documents on which the Lenders have a right to vote under the terms of this
Agreement or the other Loan Documents, such co-lender agreement shall be
construed to the extent reasonable to be consistent with this Agreement and the
other Loan Documents, but to the extent that the terms and conditions of such
co-lender agreement are actually inconsistent with the terms and conditions of
this Agreement and/or the other Loan Documents, such co-lender agreement shall
govern. Notwithstanding the foregoing, any rights reserved to the Administrative
Agent or the Arrangers or the Co-Agents under this Agreement and the other Loan
Documents shall not be varied or in any way affected by such co-lender agreement
and the rights and obligation of the Borrower under the Loan Documents will not
be varied.

 

(b)                                 Delivery of an executed counterpart of a
signature page of this Agreement by telecopy, emailed pdf. or any other
electronic means that reproduces an image of the actual executed signature
page shall be effective as delivery of a manually executed counterpart of this

 

136

--------------------------------------------------------------------------------


 

Agreement.  The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to any  document to be signed in connection with
this Agreement and the transactions contemplated hereby shall be deemed to
include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

14.19                 Limitation on Agreements.  All agreements between the
Borrower, each Qualified Borrower, the Administrative Agent, each Arranger, each
Co-Agent and each Lender in the Loan Documents are hereby expressly limited so
that in no event shall any of the Loans or other amounts payable by the Borrower
or a Qualified Borrower under any of the Loan Documents be directly or
indirectly secured (within the meaning of Regulation U) by Margin Stock.

 

14.20                 Confidentiality.  Subject to Section 14.1(g), the Lenders
shall hold all nonpublic information obtained pursuant to the requirements of
this Agreement, and identified as such by the Borrower, in accordance with such
Lender’s customary procedures for handling confidential information of this
nature and in accordance with safe and sound banking practices (provided that
such Lender may disclose such information (i) to its Affiliates, its partners,
directors, officers, employees, agents, trustees, administrators, managers,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to any
actual or prospective party (or its Related Parties) to any swap, derivative or
other transaction under which payments are to be made by reference to the
Borrower and its obligations, this Agreement or payments hereunder, or to any
credit insurance provider relating to the Borrower or its obligation, (iii) to
any other party hereto, (iv) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder), (v) with the prior written consent of the Borrower or
(vi) to the extent such information (A) becomes publicly available other than as
a result of a breach of this Section or (B) becomes available to the
Administrative Agent, the Issuing Bank or any Lender on a non-confidential basis
from a source other than the Borrower, and in any event the Lenders may make
disclosure reasonably required by a bona fide or potential offeree, transferee
or participant in connection with the contemplated transfer or participation or
as required or requested by any Governmental Authority, self-regulatory body or
representative thereof or pursuant to legal process and shall require any such
offeree, transferee or participant to agree (and require any of its offerees,
transferees or participants to agree) to comply with this Section 14.20.  In no
event shall any Lender be obligated or required to return any materials
furnished by the Borrower; provided, however, each offeree shall be required to
agree that if it does not become a transferee or participant it shall return all
materials furnished to it by the Borrower in connection with this Agreement. 
Unless specifically prohibited by applicable law or court order, each Lender and
each Co-Agent shall make reasonable efforts to notify Borrower of any request by
any governmental agency or representative thereof (other than any such request
in connection with any examination of the financial condition or other routine

 

137

--------------------------------------------------------------------------------


 

examination of such Lender by such governmental agency) for disclosure of any
such nonpublic information prior to disclosure of such information.  Lenders
also may make disclosure to any rating agency when required by it, provided
that, prior to any disclosure, such rating agency shall undertake in writing to
preserve the confidentiality of any confidential information relating to
Borrower received by it from any Co-Agent or any Lender, and disclosures in
connection with the exercise of any remedies hereunder or under any other Credit
Document.  In addition, each Co-Agent and each Lender may disclose the existence
of this Agreement and the information about this Agreement to market data
collectors, similar services providers to the lending industry, and service
providers to the Co-Agents and the Lenders in connection with the administration
and management of this Agreement and the other Loan Documents.

 

14.21                 Disclaimers.  The Administrative Agent, the Arrangers, the
other Co-Agents and the other Lenders shall not be liable to any contractor,
subcontractor, supplier, laborer, architect, engineer, tenant or other party for
services performed or materials supplied in connection with any work performed
on the Projects, including any TI Work.  The Administrative Agent, the
Arrangers, the other Co-Agents and the other Lenders shall not be liable for any
debts or claims accruing in favor of any such parties against the Borrower or
others or against any of the Projects.  The Borrower is not and shall not be an
agent of any of the Administrative Agent, the Arrangers, the other Co-Agents or
the other Lenders for any purposes and none of the Lenders, the Co-Agents, the
Arrangers, or the Administrative Agent shall be deemed partners or joint
venturers with Borrower or any of its Affiliates.  None of the Administrative
Agent, the Arrangers, the other Co-Agents or the other Lenders shall be deemed
to be in privity of contract with any contractor or provider of services to any
Project, nor shall any payment of funds directly to a contractor or
subcontractor or provider of services be deemed to create any third party
beneficiary status or recognition of same by any of the Administrative Agent,
the Arrangers, the other Co-Agents or the other Lenders and the Borrower agrees
to hold the Administrative Agent, the Arrangers, the Co-Arrangers, the other
Co-Agents and the other Lenders harmless from any of the damages and expenses
resulting from such a construction of the relationship of the parties or any
assertion thereof.

 

14.22                 No Bankruptcy Proceedings.  Each of the Borrower, all
Qualified Borrowers, the Arrangers, the Co-Agents and the other Lenders hereby
agrees that it will not institute against any Designated Bank or join any other
Person in instituting against any Designated Bank any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding under any
federal or state bankruptcy or similar law, until the later to occur of (i) one
year and one day after the payment in full of the latest maturing commercial
paper note issued by such Designated Bank and (ii) the Revolving Credit
Termination Date.

 

14.23                 Interest Rate Limitation.  Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the

 

138

--------------------------------------------------------------------------------


 

interest and Charges payable to such Lender in respect of other Loans or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Rate to
the date of repayment, shall have been received by such Lender.

 

14.24                 USA Patriot Act.  Each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the Act.

 

14.25                 Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a)                                 fees shall cease to accrue on the unfunded
portion of the Commitment of such Defaulting Lender pursuant to Section 5.3;

 

(b)                                 the Revolving Credit Commitment of such
Defaulting Lender shall not be included in determining whether all Lenders or
the Requisite Lenders have taken or may take any action hereunder (including any
consent to any amendment or waiver pursuant to Section 14.7, except that the
Defaulting Lender’s consent shall be required in connection with any increase or
extension in such Defaulting Lender’s Revolving Credit Commitment pursuant to
Section 14.7(b)(ii), any amendment pursuant to Section 14.7(b)(iii) or
(iv) affecting its Loans or pursuant to Section 14.7(c)(i) with respect to
postponing the Revolving Credit Termination Date only), provided that any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender which affects such Defaulting Lender differently than other
affected Lenders shall require the consent of such Defaulting Lender;

 

(c)                                  if any Swingline Loans or Letters of Credit
exist at the time a Lender becomes a Defaulting Lender then:

 

(i)                                     all or any part of such liability with
respect to Swingline Loans and Letters of Credit shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Pro Rata Share but
only to the extent (x) the sum of all non-Defaulting Lenders’ Revolving Credit
Obligations plus such Defaulting Lender’s Pro Rata Share of Swingline Loans and
Letters of Credit does not exceed the total of all non-Defaulting Lenders’
Revolving Credit Commitments (it being understood that under no circumstance
shall any Lender at any time be liable for any amounts in excess of its
Revolving Credit Commitment), and (y) the conditions set forth in
Section 6.2(a) and Section 6.2(b) are satisfied at such time; and

 

(ii)                                  if the reallocation described in clause
(i) above cannot, or can only partially, be effected, the Borrower shall within
five (5) Business Days following notice by the Administrative Agent (x) first,
prepay such Defaulting Lender’s Pro Rata Share of the Swingline Loans and
(y) second, cash collateralize such Defaulting Lender’s Pro rata Share of
Letters of Credit (after giving effect to any partial reallocation pursuant to
clause

 

139

--------------------------------------------------------------------------------


 

(i) above) in accordance with the procedures set forth in Section 3.4 for so
long as such Letters of Credit are outstanding;

 

(iii)                               if the Borrower cash collateralizes any
portion of such Defaulting Lender’s Pro Rata Share of the Letters of Credit
pursuant to Section 14.25(c), the Borrower shall not be required to pay any fees
to such Defaulting Lender  with respect to such Defaulting Lender’s Pro Rata
Share of the Letters of Credit during the period such Defaulting Lender’s Pro
Rata Share of the Letters of Credit is cash collateralized;

 

(iv)                              if the Pro Rata Share of the non-Defaulting
Lenders with respect to Letters of Credit is reallocated pursuant to
Section 14.25(c), then the fees payable to the Lenders pursuant to this
Agreement shall be adjusted in accordance with such non-Defaulting Lenders’ Pro
Rata Shares; or

 

(v)                                 if any Defaulting Lender’s Pro Rata Share of
Letters of Credit is neither cash collateralized nor reallocated pursuant to
Section 14.25(c), then, without prejudice to any rights or remedies of the
Issuing Bank or any Lender hereunder, all Facility Fees that otherwise would
have been payable to such Defaulting Lender (solely with respect to the portion
of such Defaulting Lender’s Revolving Credit Commitment that was utilized by
such Pro Rata Share of Letters of Credit) and shall be payable to the Issuing
Bank until such Pro Rata Share of Letters of Credit is cash collateralized
and/or reallocated; and

 

(d)                                 so long as any Lender is a Defaulting
Lender, the Swingline Lenders shall not be required to fund any Swingline Loan
and the Issuing Banks shall not be required to issue, amend or increase any
Letter of Credit, unless they are satisfied that the related exposure will be
100% covered by the Revolving Credit Commitments of the non-Defaulting Lenders
and/or cash collateral will be provided by the Borrower in accordance with
Section 14.25(c), and participating interests in any such newly issued or
increased Letter of Credit or newly made Swingline Loan shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 14.25(c)(i) (and
Defaulting Lenders shall not participate therein).

 

If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or (ii) a
Swingline Lender or Issuing Bank has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, the Swingline Lenders shall not be
required to fund any Swingline Loan and the Issuing Banks shall not be required
to issue, amend or increase any Letter of Credit, unless the Swingline Lenders
or the Issuing Banks, as the case may be, shall have entered into arrangements
with the Borrower or such Lender, satisfactory to the Swingline Lenders or
Issuing Banks, as the case may be, to defease any risk to it in respect of such
Lender hereunder.

 

In the event that the Administrative Agent, the Borrower, the Issuing Banks and
the Swingline Lenders all agree that a Defaulting Lender has adequately remedied
all matters that caused such Lender to be a Defaulting Lender, then the Pro Rata
Shares of the Lenders with respect to Swingline Loans and Letters of Credit
shall be readjusted to reflect the inclusion of such Lender’s Revolving Credit
Commitment and on such date such Lender shall purchase at par

 

140

--------------------------------------------------------------------------------


 

such of the Loans of the other Lenders (other than Swingline Loans) as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Pro Rata Share.

 

14.26                 Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.  If any Lender shall fail to make any payment required to be made by
it pursuant to Section 2.9, Article III or Sections 2.1(c), 4.2 or 14.3, then
the Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, unless subject to a good faith dispute, (i) apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
for the benefit of the Administrative Agent, the Swingline Lenders or the
Issuing Banks to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid, and/or (ii) hold any such amounts
in a segregated account as cash collateral for, and application to, any future
funding obligations of such Lender under such Sections; in the case of each of
(i) and (ii) above, in any order as determined by the Administrative Agent in
its discretion.

 

14.27                 Judgment Currency.  (a) If for the purpose of obtaining
judgment in any court it is necessary to convert a sum due hereunder in one
currency into another currency, the parties hereto agree, to the fullest extent
that they may effectively do so under applicable law, that the rate of exchange
used shall be the spot rate at which in accordance with normal banking
procedures the first currency could be purchased in New York City with such
other currency by the person obtaining such judgment on the Business Day
preceding that on which final judgment is given.

 

(b)                                 The parties agree, to the fullest extent
that they may effectively do so under applicable law, that the obligations of
the Borrower and Qualified Borrower to make payments in any currency of the
principal of and interest on the Loans of Borrower or any Qualified Borrower and
any other amounts due from Borrower or any Qualified Borrower hereunder to the
Administrative Agent as provided herein (i) shall not be discharged or satisfied
by any tender, or any recovery pursuant to any judgment (whether or not entered
in accordance with Section 14.27(a)), in any currency other than the relevant
currency, except to the extent that such tender or recovery shall result in the
actual receipt by the Administrative Agent at its relevant office on behalf of
the Lenders of the full amount of the relevant currency expressed to be payable
in respect of the principal of and interest on the Loans and all other amounts
due hereunder (it being assumed for purposes of this clause (i) that the
Administrative Agent will convert any amount tendered or recovered into the
relevant currency on the date of such tender or recovery), (ii) shall be
enforceable as an alternative or additional cause of action for the purpose of
recovering in the relevant currency the amount, if any, by which such actual
receipt shall fall short of the full amount of the relevant currency so
expressed to be payable and (iii) shall not be affected by an unrelated judgment
being obtained for any other sum due under this Agreement.

 

14.28                 Guarantors.  The Borrower may designate as guarantors one
or more parties (“Guarantors”) who (x) are to receive distributions of the
proceeds of Loans hereunder in connection with a future merger, acquisition or
similar transaction between the Borrower and its Affiliates on the one hand and
such parties and their Affiliates on the other hand, with respect to such Loans,
subject to the consummation of such merger, acquisition or similar transaction
and

 

141

--------------------------------------------------------------------------------


 

provided that there shall be no Event of Default outstanding both before and
immediately after giving effect to such merger, acquisition or similar
transaction , or (y) have received distributions of the proceeds of Loans made
pursuant to the Existing Credit Agreement or a predecessor thereto in connection
with a merger, acquisition or similar transactions previously consummated
between the Borrower and its Affiliates on the one hand and such parties and
their Affiliates on the other hand, which Loans are being refinanced with the
proceeds of Loans made hereunder, with respect to such new Loans; provided that
the Administrative Agent shall have reasonably satisfied itself with respect to
“know your customer” and applicable Anti-Corruption Laws and Sanctions in
respect of any such proposed Guarantor.  The guarantees executed by the
Guarantors pursuant to this Section 14.28 (“Guarantees”) shall not exceed
$1,000,000,000 in the aggregate.  The Guarantees shall be guarantees of
collection and not guarantees of payment, shall otherwise be substantially in
the form attached hereto as Exhibit M or otherwise reasonably acceptable to the
Administrative Agent, and shall be acknowledged by the Administrative Agent,
effective upon their execution by the Guarantors.

 

14.29                 Entire Agreement.  This Agreement, taken together with all
of the other Loan Documents, embodies the entire agreement and understanding
among the parties hereto and supersedes all prior agreements and understandings,
written and oral, relating to the subject matter hereof.

 

14.30                 Transitional Arrangements.

 

(a)                                 Existing Credit Agreement Superseded. This
Agreement shall supersede the Existing Credit Agreement in its entirety, except
as provided in this Section 14.30 and Section 3.6. On the Closing Date, the
rights and obligations of the parties under the Existing Credit Agreement and
the “Notes” defined therein shall be subsumed within and be governed by this
Agreement and the Notes; provided however, that any of the “Committed Loans” (as
defined in the Existing Credit Agreement) outstanding under the Existing Credit
Agreement shall, for purposes of this Agreement, be Committed Loans hereunder.
The Lenders’ interests in such Committed Loans and participations in Letters of
Credit shall be reallocated on the Closing Date in accordance with each Lender’s
applicable Revolving Credit Commitments and Alternative Currency Commitments. 
On the Closing Date, (w) the Revolving Credit Commitment and Alternative
Currency Commitment of each Lender that is a party to the Existing Credit
Agreement but is not a party to this Agreement (an “Exiting Lender”) will be
terminated, all outstanding Obligations owing to the Exiting Lenders will be
repaid in full, and each Exiting Lender will cease to be a Lender under the
Existing Agreement and will not be a Lender under this Agreement, (x) each
Person listed on Schedule 1.1A attached to this Agreement shall be a Lender
under this Agreement with the Revolving Credit Commitment and Alternative
Currency Commitment set forth opposite its name on such Schedule 1.1A, (y) each
Person listed on Schedule 1.1B attached to this Agreement shall be a Swingline
Lender under this Agreement with the Swingline Commitment set forth opposite its
name on such Schedule 1.1B, and (z) each Person listed on Schedule 1.1C attached
to this Agreement shall be an Issuing Bank under this Agreement with the Letter
of Credit Commitment set forth opposite its name on such Schedule 1.1C.

 

(b)                                 Return and Cancellation of Notes. Upon its
receipt of the Notes to be delivered hereunder on the Closing Date, each Lender
will promptly return to the Borrower,

 

142

--------------------------------------------------------------------------------


 

marked “Cancelled” or “Replaced”, the notes of the Borrower held by such Lender
pursuant to the Existing Credit Agreement.

 

(c)                                  Interest and Fees Under Existing Credit
Agreement. All interest and all facility and other fees and expenses owing or
accruing under or in respect of the Existing Credit Agreement shall be
calculated as of the Closing Date (prorated in the case of any fractional
periods), and shall be paid on the Closing Date in accordance with the method
specified in the Existing Credit Agreement, as if the Existing Credit Agreement
were still in effect.

 

143

--------------------------------------------------------------------------------